Exhibit 10.1

[*Confidential treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with a
series of three asterisks in brackets [***], has been filed separately with the
Securities and Exchange Commission.]

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

 

among

 

 

CARDIOTECH INTERNATIONAL, INC.

 

and

 

 

MEDOS MEDIZINTECHNIK AG

 

 

Effective as of June 30, 2007

 

 

Entered into on July 3, 2007

 

1


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.

DEFINITIONS

5

 

 

 

2.

SALE AND TRANSFER OF SHARES; CLOSING

14

 

 

 

2.1.

Shares

14

2.2.

Purchase Price

14

2.3.

Closing

14

2.4.

Closing Obligations

15

2.5.

Purchase Price Adjustment

15

2.6.

Determination Respecting Financial Matters

16

2.7.

Escrow

16

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF SELLER AND GISH

17

 

 

 

3.1.

Organization and Good Standing

17

3.2.

Authority; No Conflict

17

3.3.

Capitalization

18

3.4.

Financial Statements

19

3.5.

Books And Records

19

3.6.

Title to Properties; Encumbrances

19

3.7.

Condition and Sufficiency of Assets

20

3.8.

Accounts Receivable

20

3.9.

Inventory

21

3.10.

Taxes

21

3.11.

No Material Adverse Change

24

3.12.

Labor and Employment Matters

24

3.13.

Compliance with Legal Requirements; Governmental Authorizations

26

3.14.

Legal Proceedings; Orders

29

3.15.

Products Liability

30

3.16.

Absence of Certain Changes and Events

30

3.17.

Contracts; No Defaults

32

3.18.

Insurance

35

3.19.

Environmental Matters

36

3.20.

Employees

38

3.21.

Labor Relations; Compliance

38

3.22.

Intellectual Property

39

3.23.

No Intragroup Liabilities

44

3.24.

Certain Payments

44

3.25.

Disclosure

44

3.26.

Brokers or Finders

44

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF BUYER

45

 

 

 

4.1.

Organization and Good Standing

45

4.2.

Authority; No Conflict

45

4.3.

Certain Proceedings

46

 

2


--------------------------------------------------------------------------------


 

4.4.

Brokers or Finders

46

 

 

 

5.

COVENANTS OF SELLER AND GISH PRIOR TO CLOSING DATE

46

 

 

 

5.1.

Access and Investigation

46

5.2.

Operation of the Businesses

46

5.3.

Negative Covenants

47

5.4.

Required Approvals

47

5.5.

Notification

47

5.6.

No Negotiation

48

5.7.

Tax Matters

48

5.8.

Best Efforts

48

 

 

 

6.

COVENANTS OF BUYER

48

 

 

 

6.1.

Covenants Prior to Closing Date

48

6.2.

Notification

49

 

 

 

7.

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

49

 

 

 

7.1.

Accuracy of Representations

49

7.2.

Seller’s Performance

49

7.3.

Consents

50

7.4.

Additional Documents

50

7.5.

No Proceedings

50

7.6.

No Claim Regarding Stock Ownership or Sale Proceeds

50

7.7.

No Prohibition

51

7.8.

Cash in Gish at Closing

51

 

 

 

8.

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

51

 

 

 

8.1.

Accuracy of Representations

51

8.2.

Buyer’s Performance

51

8.3.

Additional Documents

52

8.4.

No Proceedings

52

 

 

 

9.

TERMINATION

52

 

 

 

9.1.

Termination Events

52

9.2.

Effect of Termination

53

 

 

 

10.

INDEMNIFICATION; REMEDIES

53

 

 

 

10.1.

Survival; Right to Indemnification Not Affected by Knowledge

53

10.2.

Indemnification And Payment Of Damages By Seller

53

10.3.

Indemnification and Payment of Damages by Buyer

54

10.4.

Time Limitations

55

10.5.

Limitations On Amount—Seller

55

10.6.

Limitations On Amount-Buyer

56

10.7.

Calculation of Indemnity Payments

56

10.8.

Tax Treatment of Indemnification

56

 

3


--------------------------------------------------------------------------------


 

10.9.

Procedure For Indemnification-Third Party Claims

56

10.10.

Procedure for Indemnification-Other Claims

58

10.11.

Arbitration

58

 

 

 

11.

TAX MATTERS

58

 

 

 

11.1.

Tax Indemnification

58

11.2.

Straddle Period

59

11.3.

Filing of Tax Returns through the Closing Date

59

11.4.

Cooperation on Tax Matters

60

11.5.

Tax-Sharing Agreements

60

11.6.

Certain Taxes and Fees

60

11.7.

Audits

61

11.8.

Carrybacks

61

11.9.

Contests

61

 

 

 

12.

GENERAL PROVISIONS

62

 

 

 

12.1.

Non-Competition/Non-Solicitation

62

12.2.

Expenses

64

12.3.

Public Announcements

64

12.4.

Confidentiality

64

12.5.

Notices

65

12.6.

Jurisdiction; Service of Process

66

12.7.

Further Assurances

66

12.8.

Waiver

67

12.9.

Entire Agreement and Modification

67

12.10.

Disclosure Schedule

67

12.11.

Assignments, Successors, and No Third-Party Rights

67

12.12.

Severability

68

12.13.

Section Headings, Construction

68

12.14.

Time Of Essence

68

12.15.

Governing Law

68

12.16.

Counterparts

68

 

 

 

 

 

 

exhibits

 

Exhibit 2.4(a)

License Agreement

 

Exhibit 2.4(b)

Wiring Instructions

 

Exhibit 2.7

Escrow Agreement

 

Exhibit 3.10(l)

Pages 60 - 63 of Form 1120 of Seller

 

Exhibit 7.4(a)

Opinion by Seyfarth Shaw LLP

 

Exhibit 10.2(g)

List of employees

 

 

4


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is effective as of June 30, 2007,
and is made by and among CardioTech International Inc, a Massachusetts
corporation (“Seller”), Gish Biomedical, Inc., a California corporation (“Gish”)
and MEDOS Medizintechnik AG, a company organized under the laws of the Federal
Republic of Germany (the “Buyer”).

BACKGROUND.


(A)           GISH IS A WHOLLY OWNED SUBSIDIARY OF SELLER.  GISH IS ENGAGED IN
THE BUSINESS OF DESIGNING, MANUFACTURING, MARKETING AND SELLING DISPOSABLE
MEDICAL DEVICES AND PRODUCTS FOR VARIOUS SURGICAL SPECIALTIES INCLUDING
CARDIOVASCULAR SURGERY, ORTHOPEDICS, AND ONCOLOGY, INCLUDING CUSTOM
CARDIOVASCULAR TUBING SYSTEMS, BLOOD RESERVOIRS, CARDIOPLEGIA DELIVERY SYSTEMS,
OXYGENATORS, CENTRAL VENOUS ACCESS CATHETERS AND PORTS, AND BLOOD RECOVERY
DEVICES FOR POST-OPERATIVE USE IN ORTHOPEDIC SURGERIES (COLLECTIVELY, THE
“BUSINESS”).


(B)           FOR THE CONSIDERATION CONTEMPLATED BY THIS AGREEMENT AND SUBJECT
TO AND UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, SELLER DESIRES
TO SELL, AND BUYER DESIRES TO PURCHASE, ALL OF THE ISSUED AND OUTSTANDING SHARES
(THE “SHARES”) OF THE CAPITAL STOCK OF GISH.

The parties, intending to be legally bound, agree as follows:


1.                                       DEFINITIONS.

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

“Accounts Receivable” shall have the meaning as defined in Section 3.8 hereof.

“Affiliate” means with respect to any Person, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.

“Applicable Contract” means any Contract (a) under which Gish has or may acquire
any rights, (b) under which Gish has or may become subject to any obligation or
liability, or (c) by which Gish or any of the assets owned or used by it is or
may become bound.

“Audit” means any audit, assessment, investigation, examination, or proposed
claim or adjustment, of or by the IRS, any other Governmental Body and/or any
judicial, administrative or other proceeding or litigation (including any appeal
of any such judicial, administrative or other proceeding or litigation),
relating to any Tax or Tax Return.

5


--------------------------------------------------------------------------------


“Balance Sheet” shall have the meaning defined in Section 3.4 hereof.

“Business” shall have the meaning defined in the Background section of this
Agreement.

“Business Day” shall mean a day other than a Saturday, Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
close.

“Breach” of a representation, warranty, covenant, obligation, or other provision
of this Agreement or any instrument delivered pursuant to this Agreement will be
deemed to have occurred if there is or has been any inaccuracy in or breach of,
or any failure to perform or comply with, such representation, warranty,
covenant, obligation, or other provision.

“Buyer” shall have the meaning defined in the first paragraph of this Agreement.

“Cash” means, as of any date of determination, the sum of Gish’s cash, cash
equivalents and investments on hand in financial institution accounts, and any
lock box receipts received on or prior to the close of business on June 29,
2007, less the total amount of any checks which have been written but have not
cleared the bank as of such date.

“Closing” shall have the meaning defined in Section 2.3 hereof.

“Closing Date” shall have the meaning defined in Section 2.3 hereof.

“Closing Date Schedule” shall have the meaning defined in Section 2.3 hereof.

“Closing Payment” shall have the meaning defined in Section 2.2 hereof.

“Closing Purchase Price” shall have the meaning defined in Section 2.2 hereof.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant to the Internal Revenue Code or
any successor law.

“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

“Controlled Group Liability” shall have the meaning defined in Section 3.12
hereof.

“Damages” shall have the meaning defined in Section 10.2 hereof.

6


--------------------------------------------------------------------------------


“Disclosure Schedule” means the disclosure schedule delivered by Sellers to
Buyer concurrently with the execution and delivery of this Agreement.

“Draft Post-Closing Statement” shall have the meaning defined in Section 2.5
hereof.

“Employee Plan” shall have the meaning defined in Section 3.12 hereof.

“Encumbrance” means any charge, claim, community property interest, condition,
encumbrance, equitable interest, lien, option, pledge, security interest, right
of first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:


(A)           ANY ENVIRONMENTAL, HEALTH, OR SAFETY MATTERS OR CONDITIONS
(INCLUDING ON-SITE OR OFF- SITE CONTAMINATION, OCCUPATIONAL SAFETY AND HEALTH,
AND REGULATION OF CHEMICAL SUBSTANCES OR PRODUCTS);


(B)           FINES, PENALTIES, JUDGMENTS, AWARDS, SETTLEMENTS, LEGAL OR
ADMINISTRATIVE PROCEEDINGS, DAMAGES, LOSSES, CLAIMS, DEMANDS AND RESPONSE,
INVESTIGATIVE, REMEDIAL, OR INSPECTION COSTS AND EXPENSES ARISING UNDER
ENVIRONMENTAL LAW OR OCCUPATIONAL SAFETY AND HEALTH LAW;


(C)           FINANCIAL RESPONSIBILITY UNDER ENVIRONMENTAL LAW OR OCCUPATIONAL
SAFETY AND HEALTH LAW FOR CLEANUP COSTS OR CORRECTIVE ACTION, INCLUDING ANY
INVESTIGATION, CLEANUP, REMOVAL, CONTAINMENT, OR OTHER REMEDIATION OR RESPONSE
ACTIONS (“CLEANUP”) REQUIRED BY APPLICABLE ENVIRONMENTAL LAW OR OCCUPATIONAL
SAFETY AND HEALTH LAW (WHETHER OR NOT SUCH CLEANUP HAS BEEN REQUIRED OR
REQUESTED BY ANY GOVERNMENTAL BODY OR ANY OTHER PERSON) AND FOR ANY NATURAL
RESOURCE DAMAGES; OR


(D)           ANY OTHER COMPLIANCE, CORRECTIVE, INVESTIGATIVE, OR REMEDIAL
MEASURES REQUIRED UNDER ENVIRONMENTAL LAW OR OCCUPATIONAL SAFETY AND HEALTH LAW.

7


--------------------------------------------------------------------------------



(E)           THE TERMS “REMOVAL,” “REMEDIAL,” AND “RESPONSE ACTION,” INCLUDE
THE TYPES OF ACTIVITIES COVERED BY THE UNITED STATES COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, AND LIABILITY ACT, 42 U.S.C. 9601 ET SEQ., AS AMENDED
(“CERCLA”).

“Environmental Law” means any Legal Requirement that requires or relates to:


(A)           ADVISING APPROPRIATE AUTHORITIES, EMPLOYEES, AND THE PUBLIC OF
INTENDED OR ACTUAL RELEASES OF POLLUTANTS OR HAZARDOUS SUBSTANCES OR MATERIALS,
VIOLATIONS OF DISCHARGE LIMITS, OR OTHER PROHIBITIONS AND OF THE COMMENCEMENTS
OF ACTIVITIES, SUCH AS RESOURCE EXTRACTION OR CONSTRUCTION, THAT COULD HAVE
SIGNIFICANT IMPACT ON THE ENVIRONMENT;


(B)           PREVENTING OR REDUCING TO ACCEPTABLE LEVELS THE RELEASE OF
POLLUTANTS OR HAZARDOUS SUBSTANCES OR MATERIALS INTO THE ENVIRONMENT;


(C)           REDUCING THE QUANTITIES, PREVENTING THE RELEASE, OR MINIMIZING THE
HAZARDOUS CHARACTERISTICS OF WASTES THAT ARE GENERATED;


(D)           ASSURING THAT PRODUCTS ARE DESIGNED, FORMULATED, PACKAGED, AND
USED SO THAT THEY DO NOT PRESENT UNREASONABLE RISKS TO HUMAN HEALTH OR THE
ENVIRONMENT WHEN USED OR DISPOSED OF;


(E)           PROTECTING THE ENVIRONMENT, NATURAL RESOURCES, SPECIES, OR
ECOLOGICAL AMENITIES;


(F)            REDUCING TO ACCEPTABLE LEVELS THE RISKS INHERENT IN THE
TRANSPORTATION OF HAZARDOUS SUBSTANCES, POLLUTANTS, OIL, OR OTHER POTENTIALLY
HARMFUL SUBSTANCES;


(G)           CLEANING UP POLLUTANTS THAT HAVE BEEN RELEASED, PREVENTING THE
THREAT OF RELEASE, OR PAYING THE COSTS OF SUCH CLEAN UP OR PREVENTION; OR


(H)           MAKING RESPONSIBLE PARTIES PAY PRIVATE PARTIES, OR GROUPS OF THEM,
FOR DAMAGES DONE TO THEIR HEALTH OR THE ENVIRONMENT, OR PERMITTING
SELF-APPOINTED REPRESENTATIVES OF THE PUBLIC INTEREST TO RECOVER FOR INJURIES
DONE TO PUBLIC ASSETS.

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

“Escrow Account” shall have the meaning defined in Section 2.7 hereof.

“Escrow Agent” means Citizens Bank.

8


--------------------------------------------------------------------------------


“Escrow Agreement” means the agreement with the Escrow Agent as set forth in
Exhibit 2.7 hereof.

“Escrow Fund” shall have the meaning defined in Section 2.7 hereof.

“Facilities” means any real property, leaseholds, or other interests currently
or formerly owned or operated by Gish and any buildings, plants, structures, or
equipment (including motor vehicles, tank cars, and rolling stock) owned or
operated by Gish.

“FDA” means the United States Food and Drug Administration.

GAAP” means United States generally accepted accounting principles, as in effect
from time to time, applied on a consistent basis.

“Governmental Authorization” means any rule, regulation, approval, consent,
license, permit, clearance, waiver, supplement or amendment, or other
authorization issued, granted, given, or otherwise made available by or under
the authority of any Governmental Body or pursuant to any Legal Requirement.

“Governmental Body” means any:


(A)           NATION, STATE, COUNTY, CITY, TOWN, VILLAGE, DISTRICT, OR OTHER
JURISDICTION OF ANY NATURE;


(B)           FEDERAL, STATE, LOCAL, MUNICIPAL, FOREIGN, OR OTHER GOVERNMENT;


(C)           GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY OF ANY NATURE
(INCLUDING ANY GOVERNMENTAL AGENCY, BRANCH, DEPARTMENT, OFFICIAL, OR ENTITY AND
ANY COURT OR OTHER TRIBUNAL);


(D)           MULTI-NATIONAL ORGANIZATION OR BODY; OR


(E)           BODY EXERCISING, OR ENTITLED TO EXERCISE, ANY ADMINISTRATIVE,
EXECUTIVE, JUDICIAL, LEGISLATIVE, POLICE, REGULATORY, OR TAXING AUTHORITY OR
POWER OF ANY NATURE.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, a
guarantee of the payment of dividends or other distributions upon the capital
stock of any Person, an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including, without
limitation, causing a bank to open a letter of credit for the benefit of another

9


--------------------------------------------------------------------------------


Person, but excluding endorsements for collection or deposit in the Ordinary
Course of Business.  The terms “Guarantee” and “Guaranteed” used as a verb shall
have a correlative meaning.

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or Gish.

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefore and asbestos or asbestos-containing materials.

“Indebtedness” shall mean, as to any Person:  (a) indebtedness created, issued
or incurred by such Person for borrowed money (whether by loan or the issuance
and sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business; (c) Indebtedness of others secured by an
Encumbrance on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for the account of such Person; (e)
capital lease obligations of such Person; and (f) Indebtedness of others
Guaranteed by such Person.

“Indemnified Persons” shall have the meaning defined in Section 10.2 hereof.

“Initial Purchase Price” shall have the meaning defined in Section 2.2 hereof.

“Intellectual Property Assets” shall have the meaning defined in Section 3.22
hereof.

“Intragroup Liabilities” shall have the meaning defined in Section 3.23.

“Inventory” means raw materials, components, parts, work-in-process, finished
goods, in process and bulk products, goods for resale, operating supplies,
maintenance materials, merchandise, labels, inserts, packaging materials and
other supplies or accessories related thereto which are held at, or are in
transit from or to, any manufacturing location of Gish.

10


--------------------------------------------------------------------------------


“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.

“IT Systems” means any and all information technology and computer systems
(including computers, software, databases, middleware, firmware, servers,
workstations, routers, hubs, switches, networks, data communications lines and
hardware) relating to the transmission, storage, organization, processing or
analysis of data and information, which technology and systems are used in or
necessary to the conduct of the Business.

“Knowledge” means with respect to:  (a) an individual respecting a particular
fact or other matter, that such individual is actually aware of such fact or
other matter, or a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter; and (b) a Person (other than an individual) respecting a
particular fact or other matter, that any individual who is serving, or who has
at any time served, as a director, officer, partner, executor, or trustee of
such Person or any Person in similar capacity has, or at any time had, Knowledge
of such fact or other matter.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

“Ordinary Course of Business” an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal day-to-day operations of such Person.

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) the certificate or articles of organization or formation,

11


--------------------------------------------------------------------------------


and limited liability company or operating agreement of a limited liability
company; (e) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person; and (f) any amendment to
any of the foregoing.

“Party” shall mean Seller, on the one hand, and Buyer, on the other hand, and
shall be referred to collectively as the “Parties.”

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

“Post-Closing Adjustment” shall have the meaning defined in Section 2.5 hereof.

“Post-Closing Statement” shall have the meaning defined in Section 2.5 hereof.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

“Proprietary Rights Agreement” shall have the meaning defined in Section 3.21.

“Purchase Price” shall have the meaning defined in Section 2.2 hereof.

“Purchase Price Adjustment” means the amount by which (x) the Total Stockholder
Equity as of March 31, 2007 as set forth on the Balance Sheet exceeds (or is
less than) (y) Total Stockholder Equity as of the Closing Date as set forth in
the Post Closing Statement.

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

“Restricted Period” shall have the meaning defined in Section 12.1 hereof.

“Securities Act” means the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

“Seller” shall have the meaning defined in the first paragraph of this
Agreement.

“Shares” shall have the meaning defined in the Background section of this
Agreement.

12


--------------------------------------------------------------------------------


“Straddle Period” shall have the meaning defined in Section 11.2 hereof.

“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of Gish.

“Tax” and “Taxes” mean any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions, levies and
liabilities, including, without limitation, taxes based upon, measured by, or
with respect to income, net income, gross income, earnings, profits or gross
receipts, or any sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, environmental, alternative, add-on minimum, custom
duties, capital stock, social security (or similar), unemployment, disability,
gains, recapture, estimated, or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest, penalty, and addition thereto.

“Tax Claim” shall have the meaning defined in Section 11.9 hereof.

“Tax Indemnitee” shall have the meaning defined in Section 11.1 hereof.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information (and
including any amended return, report, statement, schedule, notice, form or other
document or information) filed with or submitted to, or required to be filed
with or submitted to, any Governmental Body in connection with the
determination, assessment, collection, or payment of or otherwise in respect of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

“Threat of Release” means a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

“Threatened” means any claim, Proceeding, dispute, action, or other matter for
which any demand or statement has been made (orally or in writing) or any notice
has been given (orally or in writing), or if any other event has occurred or any
other circumstances exist, that would lead a prudent Person to conclude that
such a claim, Proceeding, dispute, action, or other matter is likely to be
asserted, commenced, taken, or otherwise pursued in the future.

13


--------------------------------------------------------------------------------


“Total Stockholder Equity” has the meaning as defined under GAAP.


2.                                       SALE AND TRANSFER OF SHARES; CLOSING


2.1.          SHARES.

SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, SELLER
WILL SELL AND TRANSFER THE SHARES TO BUYER, AND BUYER WILL PURCHASE THE SHARES
FROM SELLER.


2.2.          PURCHASE PRICE.


(A)           AT THE CLOSING, BUYER SHALL PAY TO SELLER THE FOLLOWING AMOUNT:
(I) US DOLLARS SEVEN MILLION FIVE HUNDRED THOUSAND (USD 7,500,000), PLUS (II)
US DOLLARS ONE MILLION (USD 1,000,000) EQUAL TO CASH, AS REFLECTED ON THE
POST-CLOSING STATEMENT (THE AGGREGATE OF (I) AND (II), THE “INITIAL PURCHASE
PRICE”), MINUS (III) THE ESCROW FUND (THE INITIAL PURCHASE PRICE AS SO ADJUSTED,
THE “CLOSING PURCHASE PRICE”) AND MINUS (IV) FIFTY THOUSAND US DOLLARS
(USD 50,000) PREVIOUSLY PAID BY BUYER TO SELLER AS A DEPOSIT (THE AGGREGATE OF
(I), (II), (III) AND (IV) THE “CLOSING PAYMENT”). THE CLOSING PURCHASE PRICE
SHALL BE SUBJECT TO A POST-CLOSING ADJUSTMENT CALCULATED PURSUANT TO SECTION 2.5
HEREOF (THE CLOSING PURCHASE PRICE, AS SO ADJUSTED, THE “PURCHASE PRICE”).


(B)           TO THE EXTENT THAT BUYER OR ANY AGENT OF BUYER IS REQUIRED BY LAW
TO DEDUCT AND WITHHOLD TAX FROM THE CONSIDERATION OTHERWISE PAYABLE PURSUANT TO
THIS AGREEMENT, BUYER SHALL BE ENTITLED TO DEDUCT AND WITHHOLD SUCH TAX, AND THE
AMOUNT OF SUCH WITHHELD TAX SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT
AS HAVING BEEN PAID TO THE PERSON IN RESPECT OF WHICH SUCH TAX WITHHOLDING WAS
MADE BY BUYER.


2.3.          CLOSING.


(A)           THE PURCHASE AND SALE OF THE SHARES (THE “CLOSING”) PROVIDED FOR
IN THIS AGREEMENT WILL TAKE PLACE AT THE OFFICES OF SELLER AT 10:00 A.M. (LOCAL
TIME) ON THE LATER OF (I) 10 (TEN) BUSINESS DAYS FOLLOWING THE SATISFACTION OR
WAIVER BY THE PARTY ENTITLED TO WAIVE THE CONDITION OF ALL CONDITIONS TO THE
CLOSING SET FORTH IN SECTION 2.4 HEREOF (OTHER THAN THOSE CONDITIONS THAT BY
THEIR NATURE ARE TO BE SATISFIED AT THE CLOSING, BUT SUBJECT TO THE SATISFACTION
OR WAIVER OF SUCH CONDITIONS), OR (II) AT SUCH OTHER TIME AND PLACE AS THE
PARTIES MAY AGREE IN WRITING (THE “CLOSING DATE”).


(B)           IMMEDIATELY PRIOR TO THE CLOSING, THE SELLER SHALL DELIVER A
SCHEDULE (THE “CLOSING DATE SCHEDULE”) TO THE BUYER SETTING FORTH ALL OF THE
COMPONENTS OF THE PURCHASE PRICE AND SPECIFYING THE MANNER (INCLUDING WIRE
INSTRUCTIONS) PURSUANT TO WHICH ALL SUCH PAYMENTS SHALL BE MADE.  THE CLOSING
DATE SCHEDULE IS SET FORTH IN SECTION 2.3 OF THE DISCLOSURE SCHEDULE.

14


--------------------------------------------------------------------------------



2.4.          CLOSING OBLIGATIONS.

AT THE CLOSING:


(A)           SELLER SHALL EXECUTE, ACKNOWLEDGE (IF APPROPRIATE) AND DELIVER OR
CAUSE TO BE DELIVERED TO BUYER OF:

(I)            A CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES, DULY
ENDORSED (OR ACCOMPANIED BY DULY EXECUTED STOCK POWERS) IN BLANK FOR TRANSFER TO
BUYER;

(II)           [***];

(III)          A COPY OF THE LICENSE AGREEMENT BETWEEN SELLER AND GISH, DATED
JUNE 29, 2007, IN THE FORM OF EXHIBIT 2.4(A) TO THIS AGREEMENT; AND

(IV)          TO BUYER AND ESCROW AGENT AN EXECUTED COPY OF THE ESCROW
AGREEMENT.


(B)           BUYER WILL DELIVER OR CAUSE TO BE DELIVERED:

(I)            TO SELLER THE CLOSING PAYMENT BY WIRE TRANSFER TO THE RESPECTIVE
ACCOUNT REFERRED TO IN EXHIBIT 2.4(B);

(II)           TO ESCROW AGENT THE ESCROW FUND AMOUNT BY WIRE TRANSFER TO THE
RESPECTIVE ACCOUNT REFERRED TO IN EXHIBIT 2.4(B); AND

(III)          TO SELLER AND ESCROW AGENT AN EXECUTED COPY OF THE ESCROW
AGREEMENT.


2.5.          PURCHASE PRICE ADJUSTMENT.


(A)           AS PROMPTLY AS PRACTICABLE FOLLOWING THE CLOSING DATE, BUT IN NO
EVENT MORE THAN 20 (TWENTY) DAYS FOLLOWING THE CLOSING DATE, SELLER SHALL
PREPARE AND DELIVER TO BUYER A CLOSING STATEMENT IN THE FORM OF A BALANCE SHEET
FOR GISH AS AT THE CLOSING DATE, CERTIFIED BY ITS CHIEF EXECUTIVE OFFICER (THE
“DRAFT POST-CLOSING STATEMENT”), SETTING FORTH SELLER’S FINAL CALCULATION OF THE
PURCHASE PRICE ADJUSTMENT.


(B)           IF BUYER HAS ANY OBJECTIONS TO THE DRAFT POST-CLOSING STATEMENT,
THEN IT MUST DELIVER A STATEMENT DESCRIBING ITS OBJECTIONS TO SELLER WITHIN 40
(FORTY) DAYS AFTER SELLER DELIVERS THE DRAFT POST-CLOSING STATEMENT TO BUYER. 
IF SELLER HAS NOT DELIVERED TO BUYER THE DRAFT POST-CLOSING STATEMENT WITHIN 30
(THIRTY) DAYS AFTER THE CLOSING, BUYER SHALL PREPARE AT SELLER’S EXPENSE THE
DRAFT POST-CLOSING STATEMENT. DURING THE 40-DAY PERIOD, DURING THE 20-DAY

15


--------------------------------------------------------------------------------



PERIOD SET FORTH IN SECTION 2.5(A) AND ANY OTHER TIME, FOLLOWING THE CLOSING,
BUYER, SELLER AND THEIR RESPECTIVE REPRESENTATIVES SHALL BE PROVIDED FULL ACCESS
TO ALL OF THE WORKING PAPERS RELATING TO THE PREPARATION OF THE DRAFT
POST-CLOSING STATEMENT.  SELLER AND BUYER SHALL MAKE A DILIGENT, GOOD FAITH
EFFORT TO PROMPTLY RESOLVE ANY OBJECTIONS TO THE DRAFT POST-CLOSING STATEMENT. 
IF SELLER AND BUYER ARE UNABLE TO RESOLVE ALL OBJECTIONS TO THE DRAFT
POST-CLOSING STATEMENT WITHIN 30 (THIRTY) DAYS AFTER SELLER RECEIVES BUYER’S
STATEMENT OF OBJECTIONS, THE PARTIES SHALL RESOLVE THEM IN THE MANNER SPECIFIED
IN SECTION 10.11 HEREOF.


(C)           THE DRAFT POST-CLOSING STATEMENT SHALL BE REGARDED AS THE
“POST-CLOSING STATEMENT” (I) IF IT HAS BEEN ADJUSTED BASED ON THE WRITTEN
AGREEMENT OF SELLER AND BUYER, OR (II) IN CASE SELLER AND BUYER ARE ABLE TO
RESOLVE ALL OBJECTIONS, IF IT HAS BEEN ADJUSTED, BASED ON THE FINAL JUDGMENT
ARRIVED AT IN ACCORDANCE WITH SECTION 10.11 HEREOF, IF SUCH ARBITRATION
PROCEEDINGS WERE USED, OR (III) AS DELIVERED TO SELLER, IF SELLER DID NOT OBJECT
TO THE DRAFT POST-CLOSING STATEMENT IN THE MANNER AND TIME SPECIFIED IN
SECTION 2.5(B) HEREOF, OR (IV) IF PREPARED BY BUYER, IF SELLER HAS FAILED TO
DELIVER TO BUYER A DRAFT POST-CLOSING STATEMENT WITHIN 30 (THIRTY) DAYS AFTER
CLOSING.  THE “POST-CLOSING ADJUSTMENT” SHALL BE THE AMOUNT OF THE PURCHASE
PRICE ADJUSTMENT AS SET FORTH ON THE POST-CLOSING STATEMENT.


(D)           THE CLOSING PURCHASE PRICE SHALL BE ADJUSTED AS FOLLOWS:

(I)            IF THE AMOUNT OF THE CLOSING ADJUSTMENT IS GREATER THAN ZERO, THE
SELLER SHALL PAY TO BUYER AN AMOUNT EQUAL TO SUCH DIFFERENCE.  SUCH PAYMENT
SHALL BE MADE WITHIN 5 (FIVE) BUSINESS DAYS OF THE DATE ON WHICH THE
POST-CLOSING STATEMENT IS DETERMINED PURSUANT TO SECTION 2.5(C) HEREOF.

(II)           IF THE AMOUNT OF THE CLOSING ADJUSTMENT IS LESS THAN ZERO, THEN
BUYER SHALL PAY TO SELLER AN AMOUNT EQUAL TO SUCH DIFFERENCE.  SUCH PAYMENT
SHALL BE MADE WITHIN 5 (FIVE) BUSINESS DAYS OF THE DATE ON WHICH THE
POST-CLOSING STATEMENT IS DETERMINED PURSUANT TO SECTION 2.5(C) HEREOF.


2.6.          DETERMINATION RESPECTING FINANCIAL MATTERS.

All determinations respecting financial matters of Gish, including the
preparation of the Draft Closing Statement and the Post-Closing Statement, shall
be made in accordance with GAAP, it being understood and agreed that Seller
shall not be required to cause any of the Draft Closing Statement or
Post-Closing Statement to be audited.


2.7.          ESCROW.


(A)           ON THE CLOSING DATE, BUYER SHALL DEPOSIT AN AMOUNT EQUAL TO
1,000,000 US DOLLARS (USD ONE MILLION; THE “ESCROW FUND”) IN AN INTEREST BEARING
ESCROW

16


--------------------------------------------------------------------------------



ACCOUNT (THE “ESCROW ACCOUNT”) WITH THE ESCROW AGENT.  IT IS AGREED AND
UNDERSTOOD THAT ALL RIGHT, TITLE AND INTEREST IN THE ESCROW ACCOUNT AND ALL
MONIES OR OTHER PROPERTY IN THE ESCROW ACCOUNT SHALL REMAIN THE PROPERTY OF
BUYER UNTIL RELEASED TO SELLER FROM THE ESCROW ACCOUNT.


(B)           IN THE EVENT THAT ANY PORTION OF THE ESCROW FUND REMAINS IN THE
ESCROW ACCOUNT 12 (TWELVE) MONTHS AFTER THE CLOSING DATE AND THAT THERE ARE NO
CLAIMS BY BUYER PENDING PURSUANT TO THIS AGREEMENT, THE PORTION OF THE ESCROW
FUND REMAINING IN THE ESCROW ACCOUNT, IF ANY, SHALL BE RELEASED FROM THE ESCROW
ACCOUNT TO SELLER.


(C)           IN THE EVENT THAT THE ESCROW AMOUNT IS NOT SUFFICIENT TO SATISFY
BUYER’S CLAIM OR CLAIMS UNDER THIS AGREEMENT, SELLER SHALL CONTINUE TO BE LIABLE
FOR ANY SUCH EXCESS AMOUNT (EACH SUCH CLAIM, AN “EXCESS AMOUNT”), SUBJECT TO THE
LIMITS OTHERWISE PROVIDED BY THIS AGREEMENT AND THE ESCROW FUND SHALL BE
RELEASED FROM THE ESCROW ACCOUNT TO BUYER.


3.                                       REPRESENTATIONS AND WARRANTIES OF
SELLER AND GISH

Seller and Gish represent and warrant to Buyer as follows:


3.1.          ORGANIZATION AND GOOD STANDING.


(A)           GISH IS A CORPORATION ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF CALIFORNIA, WITH FULL CORPORATE POWER
AND AUTHORITY TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED, TO OWN OR
USE THE PROPERTIES AND ASSETS THAT IT PURPORTS TO OWN OR USE, AND TO PERFORM ALL
ITS OBLIGATIONS UNDER APPLICABLE CONTRACTS.  GISH IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING UNDER THE LAWS OF EACH
STATE OR OTHER JURISDICTION IN WHICH EITHER THE OWNERSHIP OR USE OF THE
PROPERTIES OWNED OR USED BY IT, OR THE NATURE OF THE ACTIVITIES CONDUCTED BY IT,
REQUIRES SUCH QUALIFICATION.


(B)           SELLER HAS DELIVERED OR MADE AVAILABLE TO BUYER COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF GISH, AS CURRENTLY IN EFFECT.


3.2.          AUTHORITY; NO CONFLICT.


(A)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID, AND BINDING
OBLIGATION OF EACH OF SELLER AND GISH, ENFORCEABLE AGAINST EACH OF SELLER AND
GISH IN ACCORDANCE WITH ITS TERMS.  UPON THE EXECUTION AND DELIVERY BY EACH OF
SELLER AND GISH OF THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY, THIS
AGREEMENT (AND SUCH OTHER AGREEMENTS) WILL CONSTITUTE THE LEGAL, VALID, AND
BINDING OBLIGATIONS OF EACH OF SELLER AND GISH, ENFORCEABLE AGAINST EACH OF
SELLER AND GISH IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  EACH OF SELLER AND
GISH HAS THE ABSOLUTE AND UNRESTRICTED RIGHT, POWER, AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.

17


--------------------------------------------------------------------------------



(B)           EXCEPT AS SET FORTH IN PART 3.2 OF THE DISCLOSURE SCHEDULE,
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY EACH OF SELLER AND GISH
NOR THE CONSUMMATION OR PERFORMANCE BY EACH OF SELLER AND GISH OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL GIVE ANY PERSON OR GOVERNMENTAL BODY THE
RIGHT TO (A) PREVENT, DELAY, OR OTHERWISE INTERFERE WITH DIRECTLY OR INDIRECTLY,
WITH OR WITHOUT NOTICE OR LAPSE OF TIME, THE PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY, (B) DECLARE A DEFAULT, ACCELERATE THE MATURITY OR
PERFORMANCE OF, OR TO CANCEL, TERMINATE, OR MODIFY, ANY APPLICABLE CONTRACT, (C)
EXERCISE ANY REMEDY OR OBTAIN ANY RELIEF UNDER ANY LEGAL REQUIREMENT OR ANY
ORDER TO WHICH GISH OR SELLER, THE SHARES OR ANY OF THE ASSETS OWNED OR USED BY
GISH, MAY BE SUBJECT, (D) IMPOSE OR CREATE ANY ENCUMBRANCE UPON OR WITH RESPECT
TO THE SHARES OR ANY OF THE ASSETS OWNED OR USED BY GISH, (E) GIVE ANY PERSON OR
GOVERNMENTAL BODY THE RIGHT TO REVOKE, WITHDRAW, SUSPEND, CANCEL, TERMINATE, OR
MODIFY, ANY GOVERNMENTAL AUTHORIZATION THAT IS HELD BY GISH OR THAT OTHERWISE
RELATES TO THE BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY, GISH, OR (F)
HOLD BUYER OR GISH LIABLE FOR THE PAYMENT OF ANY TAX OR REASSESS OR REVALUE ANY
OF THE ASSETS OWNED BY GISH, PURSUANT TO:

(I)            ANY PROVISION OF EACH OF SELLER’S AND GISH’S ORGANIZATIONAL
DOCUMENTS;

(II)           ANY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OR THE
STOCKHOLDERS OF EACH OF SELLER OR GISH;

(III)          ANY LEGAL REQUIREMENT OR ORDER TO WHICH EACH OF SELLER AND GISH
MAY BE SUBJECT; OR

(IV)          ANY CONTRACT TO WHICH EACH OF SELLER AND GISH IS A PARTY OR BY
WHICH EACH OF SELLER AND GISH MAY BE BOUND.

Except as set forth in Part 3.2 of the Disclosure Schedule, neither Seller nor
Gish is or will be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the transactions contemplated hereby.


3.3.          CAPITALIZATION.

SELLER IS AND WILL BE ON THE CLOSING DATE THE RECORD AND BENEFICIAL OWNER AND
HOLDER OF THE SHARES, FREE AND CLEAR OF ALL ENCUMBRANCES.  NO LEGEND OR OTHER
REFERENCE TO ANY PURPORTED ENCUMBRANCE APPEARS UPON ANY CERTIFICATE REPRESENTING
THE SHARES, AND ALL OF THE SHARES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED
AND ARE FULLY PAID AND NONASSESSABLE.  THERE ARE NO CONTRACTS RELATING TO THE
ISSUANCE, SALE, OR TRANSFER OF ANY EQUITY SECURITIES OR OTHER SECURITIES OF
GISH, AND THE SHARES REPRESENT 100% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK
OF GISH.  NONE OF THE SHARES WAS ISSUED IN VIOLATION OF THE SECURITIES ACT OR
ANY OTHER LEGAL REQUIREMENT.  GISH

18


--------------------------------------------------------------------------------


NEITHER OWNS, NOR HAS ANY CONTRACT TO ACQUIRE, ANY EQUITY SECURITIES OR OTHER
SECURITIES OF ANY PERSON OR ANY DIRECT OR INDIRECT EQUITY OR OWNERSHIP INTEREST
IN ANY OTHER BUSINESS.


3.4.          FINANCIAL STATEMENTS.

PART 3.4 OF THE DISCLOSURE SCHEDULE CONTAINS TRUE AND CORRECT COPIES OF THE
UNAUDITED BALANCE SHEET OF GISH AS AT MARCH 31, 2007 (THE “BALANCE SHEET”), AND
AS AT MARCH 31, 2006 AND AS AT MARCH 31, 2005, AND THE RELATED STATEMENTS OF
INCOME AND CASH FLOW FOR EACH OF THE FISCAL YEARS THEN ENDED.  SUCH FINANCIAL
STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS
AND CASH FLOW OF GISH AS AT THE RESPECTIVE DATES THEREOF AND FOR THE PERIODS
REFERRED TO IN SUCH FINANCIAL STATEMENTS, ALL IN ACCORDANCE WITH GAAP. THE
FINANCIAL STATEMENTS REFERRED TO IN THIS SECTION 3.4 REFLECT THE CONSISTENT
APPLICATION OF SUCH ACCOUNTING PRINCIPLES THROUGHOUT THE PERIODS INVOLVED.


3.5.          BOOKS AND RECORDS.

PART 3.5 OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND ACCURATE GENERAL
LEDGER AS OF MARCH 31, 2007. PART 3.5 OF THE DISCLOSURE SCHEDULE ALSO CONTAINS A
COMPLETE AND ACCURATE CUSTOMER LIST, STATING THE CUSTOMER’S FULL NAME, SHIPPING
ADDRESS AND BILLING ADDRESS, AS OF JUNE 19, 2007. THE BOOKS OF ACCOUNT, MINUTE
BOOKS, STOCK RECORD BOOKS, AND OTHER RECORDS OF GISH, ALL OF WHICH HAVE BEEN
MADE AVAILABLE TO BUYER, ARE COMPLETE AND CORRECT AND HAVE BEEN MAINTAINED IN
ACCORDANCE WITH SOUND BUSINESS PRACTICES.  THE MINUTE BOOKS OF GISH CONTAIN
ACCURATE AND COMPLETE RECORDS OF ALL MEETINGS HELD OF, AND CORPORATE ACTION
TAKEN BY, THE STOCKHOLDERS AND THE BOARD OF DIRECTORS OF GISH, AND NO MEETING OF
ANY SUCH STOCKHOLDERS OR BOARD OF DIRECTORS HAS BEEN HELD FOR WHICH MINUTES HAVE
NOT BEEN PREPARED AND ARE NOT CONTAINED IN SUCH MINUTE BOOKS.  AT THE CLOSING,
ALL OF THOSE BOOKS AND RECORDS WILL BE IN THE POSSESSION OF GISH.


3.6.          TITLE TO PROPERTIES; ENCUMBRANCES.

PART 3.6 OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND ACCURATE LIST OF ALL
REAL PROPERTY, LEASEHOLDS, OR OTHER INTERESTS THEREIN OWNED BY GISH.  GISH OWNS
(WITH GOOD AND MARKETABLE TITLE IN THE CASE OF REAL PROPERTY, SUBJECT ONLY TO
THE MATTERS PERMITTED BY THE FOLLOWING SENTENCE) ALL THE PROPERTIES AND ASSETS
(WHETHER REAL, PERSONAL, OR MIXED AND WHETHER TANGIBLE OR INTANGIBLE) THAT IT
PURPORTS TO OWN, INCLUDING ALL OF THE PROPERTIES AND ASSETS REFLECTED IN THE
BALANCE SHEET (EXCEPT FOR ASSETS HELD UNDER CAPITALIZED LEASES DISCLOSED IN
PART 3.6 OF THE DISCLOSURE SCHEDULE AND PERSONAL PROPERTY SOLD SINCE THE DATE OF
THE BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS), AND ALL OF THE PROPERTIES
AND ASSETS PURCHASED OR OTHERWISE ACQUIRED BY GISH SINCE THE DATE OF THE BALANCE
SHEET (EXCEPT FOR PERSONAL PROPERTY ACQUIRED AND SOLD SINCE THE DATE OF THE
BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST
PRACTICE), OTHER THAN

19


--------------------------------------------------------------------------------


INVENTORY AND SHORT-TERM INVESTMENTS, ARE LISTED IN PART 3.6 OF THE DISCLOSURE
SCHEDULE.  ALL MATERIAL PROPERTIES AND ASSETS REFLECTED IN THE BALANCE SHEET ARE
FREE AND CLEAR OF ALL ENCUMBRANCES AND ARE NOT, IN THE CASE OF REAL PROPERTY,
SUBJECT TO ANY RIGHTS OF WAY, BUILDING USE RESTRICTIONS, EXCEPTIONS, VARIANCES,
RESERVATIONS, OR LIMITATIONS OF ANY NATURE EXCEPT, WITH RESPECT TO ALL SUCH
PROPERTIES AND ASSETS, (A) MORTGAGES OR SECURITY INTERESTS SHOWN ON THE BALANCE
SHEET AS SECURING SPECIFIED LIABILITIES OR OBLIGATIONS, WITH RESPECT TO WHICH NO
DEFAULT (OR EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT) EXISTS, (B) MORTGAGES OR SECURITY INTERESTS INCURRED IN CONNECTION WITH
THE PURCHASE OF PROPERTY OR ASSETS AFTER THE DATE OF THE BALANCE SHEET (SUCH
MORTGAGES AND SECURITY INTERESTS BEING LIMITED TO THE PROPERTY OR ASSETS SO
ACQUIRED), WITH RESPECT TO WHICH NO DEFAULT (OR EVENT THAT, WITH NOTICE OR LAPSE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) EXISTS, (C) LIENS FOR CURRENT TAXES
NOT YET DUE, AND (D) WITH RESPECT TO REAL PROPERTY, (I) MINOR IMPERFECTIONS OF
TITLE, IF ANY, NONE OF WHICH IS SUBSTANTIAL IN AMOUNT, MATERIALLY DETRACTS FROM
THE VALUE OR IMPAIRS THE USE OF THE PROPERTY SUBJECT THERETO, OR IMPAIRS THE
OPERATIONS OF GISH, AND (II) ZONING LAWS AND OTHER LAND USE RESTRICTIONS THAT DO
NOT IMPAIR THE PRESENT OR ANTICIPATED USE OF THE PROPERTY SUBJECT THERETO.


3.7.          CONDITION AND SUFFICIENCY OF ASSETS.


(A)           THE BUILDINGS, PLANTS, STRUCTURES, AND EQUIPMENT OF GISH ARE
STRUCTURALLY SOUND, ARE IN GOOD OPERATING CONDITION AND REPAIR, NORMAL WEAR AND
TEAR EXCEPTED, AND ARE ADEQUATE FOR THE USES TO WHICH THEY ARE BEING PUT, AND
NONE OF SUCH BUILDINGS, PLANTS, STRUCTURES, OR EQUIPMENT IS IN NEED OF
MAINTENANCE OR REPAIRS EXCEPT FOR ORDINARY, ROUTINE MAINTENANCE AND REPAIRS THAT
ARE NOT MATERIAL IN NATURE OR COST. THE BUILDING, PLANTS, STRUCTURES, AND
EQUIPMENT OF GISH ARE SUFFICIENT FOR THE CONTINUED CONDUCT OF THE BUSINESSES OF
GISH AFTER THE CLOSING IN SUBSTANTIALLY THE SAME SIZE, SCOPE AND MANNER AS
CONDUCTED PRIOR TO THE CLOSING.


(B)           PART 3.7 OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST OF ALL OF GISH’S FIXED ASSETS VALUED AT MORE THAN  US DOLLARS FIVE
THOUSAND (USD 5,000) AS OF MARCH 31, 2007, TOGETHER WITH AN ASSET ANALYSIS,
SETTING FORTH THE INITIAL ACQUISITION VALUE OF EACH SUCH ASSET.


3.8.          ACCOUNTS RECEIVABLE.

Part 3.8 of the Disclosure Schedule contains a complete and accurate list of all
of Gish’s accounts receivable as of March 31, 2007. All accounts receivable of
Gish that are reflected on the Balance Sheet, in the Disclosure Schedule or on
the Post-Closing Statement (in each case, the “Accounts Receivable”) represent
or, with respect to the Post-

20


--------------------------------------------------------------------------------


Closing Statement, will represent valid obligations arising from sales actually
made or services actually performed pursuant to bona fide arrangements that were
the subject of arm’s length negotiations.  Unless paid or satisfied prior to the
Closing Date, the Accounts Receivable are or, with respect to the Post-Closing
Statement, will be as of the Closing Date current and collectible net of the
respective reserves shown on the Post-Closing Statement or on the accounting
records of Gish as of the Closing Date (which reserves are adequate and
calculated consistent with past practice and, in the case of the reserve as of
the Closing Date, will not represent a greater percentage of the Accounts
Receivable as of the Closing Date than the reserve reflected in the Balance
Sheet represented of the Accounts Receivable reflected therein and will not
represent a material adverse change in the composition of such Accounts
Receivable in terms of aging).  Subject to such reserves, each of the Accounts
Receivable either has been or will be collected in full, without any set-off. 
There is no contest, claim, or right of set-off, other than returns in the
Ordinary Course of Business, under any Contract with any obligor of an Accounts
Receivable relating to the amount or validity of such Accounts Receivable. 
Part 3.8 of the Disclosure Schedule contains a complete and accurate list of all
Accounts Receivable as of the date of the Balance Sheet, which list sets forth
the aging of such Accounts Receivable.


3.9.          INVENTORY.

Part 3.9 of the Disclosure Schedule contains a complete and accurate list of all
Inventory balances as shown on the Gish general ledger as of March 31, 2007. All
Inventory, whether or not reflected in the Balance Sheet, consists of a quality
and quantity usable and salable in the Ordinary Course of Business, except for
obsolete items and items of below-standard quality, which have been written off
or written down to net realizable value in the Balance Sheet or on the
accounting records of Gish as of the Closing Date, as the case may be, in each
case consistent with GAAP.  All inventories not written off have been priced at
the lower of cost or net realizable value.  The quantities of each item of
Inventory are reasonable in the present circumstances of Gish.


3.10.        TAXES.


(A)           GISH HAS FILED OR CAUSED TO BE FILED (ON A TIMELY BASIS SINCE
JANUARY 1, 2004) ALL TAX RETURNS THAT WERE REQUIRED TO BE FILED BY IT OR ANY OF
ITS SUBSIDIARIES OR IN RESPECT OF THE BUSINESS PURSUANT TO APPLICABLE LEGAL
REQUIREMENTS.  SELLER HAS DELIVERED, OR MADE AVAILABLE, TO BUYER COPIES OF ALL
SUCH TAX RETURNS AS WELL AS COPIES OF ALL EXAMINATION REPORTS AND STATEMENTS OF
DEFICIENCIES ASSESSED AGAINST OR AGREED TO BY GISH OR ANY SUBSIDIARY IN RESPECT
OF ANY INCOME TAXES FOR ANY PERIOD BEGINNING ON OR AFTER JANUARY 1, 2004.  ALL
TAXES THAT HAVE, OR MAY HAVE, BECOME DUE PURSUANT TO ANY SUCH TAX RETURNS OR
OTHERWISE, PURSUANT TO ANY ASSESSMENT OF GISH RECEIVED BY SELLER OR GISH, EXCEPT
FOR THOSE TAXES, IF ANY, AS ARE LISTED IN PART 3.10 OF THE DISCLOSURE SCHEDULE
AND ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES
(DETERMINED IN ACCORDANCE WITH GAAP) HAVE BEEN PROVIDED IN THE BALANCE SHEET,
HAVE BEEN TIMELY PAID.

21


--------------------------------------------------------------------------------



(B)           PART 3.10 OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST OF ALL COMPLETED, PENDING OR IN-PROGRESS AUDITS AND ADMINISTRATIVE
OR JUDICIAL PROCEEDINGS, IF ANY, OF SUCH TAX RETURNS, INCLUDING A REASONABLY
DETAILED DESCRIPTION OF THE NATURE AND OUTCOME OF EACH SUCH AUDIT OR
PROCEEDING.  ALL DEFICIENCIES PROPOSED AS A RESULT OF ANY SUCH AUDITS OR
PROCEEDINGS HAVE BEEN PAID, RESERVED AGAINST, SETTLED, AND/OR, AS DESCRIBED IN
PART 3.10 OF THE DISCLOSURE SCHEDULE, ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS.  NEITHER SELLER NOR GISH HAS GIVEN OR BEEN REQUESTED TO
GIVE WAIVERS OR EXTENSIONS (OR IS OR WOULD BE SUBJECT TO A WAIVER OR EXTENSION
GIVEN BY ANY OTHER PERSON) OF ANY STATUTE OF LIMITATIONS RELATING TO THE PAYMENT
OF TAXES OF GISH OR FOR WHICH GISH MAY BE LIABLE.


(C)           THE CHARGES, ACCRUALS, AND RESERVES WITH RESPECT TO TAXES ON THE
BOOKS OF GISH ARE ADEQUATE (AS DETERMINED IN ACCORDANCE WITH GAAP).  TO THE
KNOWLEDGE OF SELLER OR GISH, NO TAX DEFICIENCIES HAVE BEEN CLAIMED, PROPOSED OR
ASSESSED AGAINST GISH AND NEITHER GISH NOR ANY SUBSIDIARY HAS RECEIVED ANY
WRITTEN NOTICE OF, OR OTHERWISE HAS KNOWLEDGE OF, ANY POTENTIAL CLAIM, PROPOSAL
OR ASSESSMENT AGAINST GISH OR ANY SUBSIDIARY FOR ANY SUCH TAX DEFICIENCY, EXCEPT
AS DISCLOSED IN THE BALANCE SHEET OR IN PART 3.10 OF THE DISCLOSURE SCHEDULE AND
THERE ARE NO MATTERS UNDER DISCUSSION BETWEEN GISH OR ANY SUBSIDIARY, ON THE ONE
HAND, AND ANY TAXING AUTHORITY, ON THE OTHER HAND, WITH RESPECT TO TAXES.  ALL
TAXES THAT GISH WAS REQUIRED BY LEGAL REQUIREMENTS TO WITHHOLD OR COLLECT HAVE
BEEN DULY WITHHELD OR COLLECTED AND, TO THE EXTENT REQUIRED, HAVE BEEN PAID TO
THE PROPER GOVERNMENTAL BODY OR OTHER PERSON.


(D)           ALL TAX RETURNS FILED BY OR ON BEHALF OF (OR THAT INCLUDE ON A
CONSOLIDATED BASIS) GISH ARE TRUE, CORRECT, AND COMPLETE.  THERE IS NO TAX
ALLOCATION OR SHARING AGREEMENT OR SIMILAR ARRANGEMENT THAT WILL REQUIRE ANY
PAYMENT BY GISH AFTER THE CLOSING DATE.  NEITHER GISH NOR ANY SUBSIDIARY (I) HAS
BEEN A MEMBER OF AN AFFILIATED GROUP OF CORPORATIONS FILING A CONSOLIDATED
FEDERAL INCOME TAX RETURN, OTHER THAN A GROUP THE COMMON PARENT OF WHICH IS
SELLER, OR (II) HAS ANY LIABILITY FOR THE TAXES OF ANY PERSON OTHER THAN GISH
AND ITS SUBSIDIARIES, UNDER TREASURY REGULATIONS SECTION 1.1502-6, AS A
TRANSFEREE OR SUCCESSOR, BY CONTRACT OR OTHERWISE.  GISH IS NOT, AND AT NO TIME
WITHIN THE PERIOD BEGINNING APRIL 7, 2003 AND ENDING ON THE CLOSING DATE OR, TO
THE KNOWLEDGE OF SELLER, PRIOR TO SUCH PERIOD HAS BEEN, AN “S” CORPORATION.


(E)           NO CLAIM HAS EVER BEEN MADE IN WRITING TO SELLER, GISH OR ANY
SUBSIDIARY BY ANY GOVERNMENTAL BODY IN A JURISDICTION WHERE GISH OR ANY SUCH
SUBSIDIARY DOES NOT FILE TAX RETURNS THAT GISH OR SUCH SUBSIDIARY IS OR MAY BE
SUBJECT TO TAXATION BY THAT JURISDICTION.


(F)            NONE OF SELLER, GISH OR ANY SUBSIDIARY HAS ENGAGED IN ANY
TRANSACTION THAT, AT THE TIME WHEN UNDERTAKEN, WAS A “LISTED TRANSACTION”
(WITHIN THE MEANING OF TREASURY REGULATIONS SECTION 1.6011-4(B)(2)).

22


--------------------------------------------------------------------------------



(G)           AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO LIENS WITH RESPECT
TO ANY TAXES UPON ANY OF THE ASSETS OF GISH OR ANY SUBSIDIARY, OTHER THAN FOR
TAXES NOT YET DUE AND PAYABLE OR DELINQUENT.


(H)           GISH IS NOT, AND HAS NOT BEEN, A “UNITED STATES REAL PROPERTY
HOLDING CORPORATION” WITHIN THE MEANING OF SECTION 897(C)(2) OF THE CODE DURING
THE FIVE-YEAR PERIOD ENDING ON THE DATE OF THIS AGREEMENT.


(I)            SINCE APRIL 7, 2003, THROUGH THE DATE OF THIS AGREEMENT (AND TO
THE KNOWLEDGE OF SELLER, PRIOR TO APRIL 7, 2003), NEITHER GISH NOR ANY
SUBSIDIARY HAS CONSTITUTED (OR DID CONSTITUTE) EITHER A “DISTRIBUTING
CORPORATION” OR A “CONTROLLED CORPORATION” IN A DISTRIBUTION OF STOCK
QUALIFYING, OR INTENDED TO QUALIFY, FOR TAX-FREE TREATMENT UNDER SECTION 355 OF
THE CODE.


(J)            SINCE THE DATE OF GISH’S LAST FINANCIAL STATEMENTS, NEITHER GISH
NOR ANY SUBSIDIARY HAS INCURRED ANY LIABILITY FOR TAXES OTHER THAN TAXES AS TO
TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS.


(K)           NEITHER GISH NOR ANY SUBSIDIARY WILL BE REQUIRED TO INCLUDE ANY
ITEM OF INCOME IN, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY
TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING DATE (I) UNDER
EITHER SECTION 481(A) OR SECTION 482 OF THE CODE (OR AN ANALOGOUS PROVISION OF
STATE, LOCAL, OR FOREIGN LAW), OR (II) AS A RESULT OF ANY (A) CHANGE IN METHOD
OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE, OR
(B) CLOSING AGREEMENT DESCRIBED IN SECTION 7121 OF THE CODE (OR AN ANALOGOUS
PROVISION OF STATE, LOCAL, OR FOREIGN LAW) EXECUTED ON OR PRIOR TO THE CLOSING
DATE.


(L)            ATTACHED HERETO AS EXHIBIT 3.10(L) ARE PAGES 60 THROUGH 63 OF
SELLER’S FORM 1120 AS FILED FOR THE FISCAL YEAR ENDED MARCH 31, 2006, WHICH
REFLECT CUMULATIVE NET OPERATING LOSSES OF GISH AND ANNUAL LIMITATIONS THEREOF
AS OF MARCH 31, 2006.  SELLER WILL FILE SUCH COMPARABLE RETURN FOR THE FISCAL
YEAR ENDED MARCH 31, 2007 ON OR BEFORE THE APPLICABLE FILING DEADLINE IN A
MANNER CONSISTENT WITH PAST PRACTICES.  ALL SUCH TAX RETURNS ARE OR WILL BE
TRUE, CORRECT AND COMPLETE.  FOR THE AVOIDANCE OF DOUBT, SELLER MAKES NO
REPRESENTATION OR WARRANTY WITH RESPECT TO (I) THE USABILITY OF SUCH LOSSES OR
CREDITS BECAUSE OF (A) CHANGES IN TAX LAW AFTER THE CLOSING DATE OR (B) ACTIONS
TAKEN BY GISH OR BUYER AFTER THE CLOSING AND (II) ANY LIMITATION OR RESTRICTION
OF THE USABILITY OF SUCH LOSSES OR CREDITS. SELLER SHALL INDEMNIFY THE
REALIZATION AND AVAILABILITY OF SUCH NOL’S BY GISH FOR FIVE YEARS (5) FROM THE
CLOSING DATE AND UP TO A MAXIMUM CUMULATIVE AMOUNT OF US DOLLARS FIVE HUNDRED
THOUSAND (USD 500,000) OF TAX LIABILITY OF GISH.

23


--------------------------------------------------------------------------------



3.11.        NO MATERIAL ADVERSE CHANGE.

Except as set forth in Part 3.11 of the Disclosure Schedule, since the date of
the Balance Sheet, there has not been any material adverse change in the
business, operations, properties, prospects, assets, or condition of Gish, and
to the Knowledge of each of Seller and Gish, no event has occurred or
circumstance exists that reasonably may be expected to result in such a material
adverse change.  Without limiting the generality of the foregoing, and except as
set forth in Part 3.11 of the Disclosure Schedule, there has been no complaint
from any material customer or supplier of Gish and no notice of breach or of
termination under any Contract with a material customer or supplier of Gish.


3.12.        LABOR AND EMPLOYMENT MATTERS.


(A)           GISH IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS, AGREEMENTS AND CONTRACTS RELATING TO EMPLOYMENT, EMPLOYMENT PRACTICES,
IMMIGRATION, WAGES, HOURS, AND TERMS AND CONDITIONS OF EMPLOYMENT, INCLUDING,
BUT NOT LIMITED TO, EMPLOYEE COMPENSATION MATTERS, AND HAS CORRECTLY CLASSIFIED
EMPLOYEES AS EXEMPT EMPLOYEES AND NON EXEMPT EMPLOYEES UNDER THE FAIR LABOR
STANDARDS ACT AND APPLICABLE STATE LAWS. A LIST OF ALL EMPLOYEES, OFFICERS AND
CONSULTANTS OF GISH AND THEIR CURRENT TITLE AND/OR JOB DESCRIPTION, CURRENT
COMPENSATION RATES, BONUSES PAID DURING THE LAST FISCAL YEAR, AND ACCRUED
VACATION AND SICK LEAVE FOR ALL EMPLOYEES IS SET FORTH IN PART 3.12 OF THE
DISCLOSURE SCHEDULE AS OF MARCH 31, 2007.  EXCEPT AS SET FORTH IN PART 3.12 OF
THE DISCLOSURE SCHEDULE, GISH DOES NOT HAVE ANY EMPLOYMENT CONTRACTS OR
CONSULTING AGREEMENTS CURRENTLY IN EFFECT THAT ARE NOT TERMINABLE AT WILL (OTHER
THAN AGREEMENTS WITH THE SOLE PURPOSE OF PROVIDING FOR THE CONFIDENTIALITY OF
PROPRIETARY INFORMATION OR ASSIGNMENT OF INVENTIONS).


(B)           GISH (I) IS NOT A PARTY TO OR BOUND BY ANY COLLECTIVE BARGAINING
AGREEMENT, (II) IS NOT SUBJECT TO ANY OTHER CONTRACT, WRITTEN OR ORAL, WITH ANY
TRADE OR LABOR UNION, EMPLOYEES’ ASSOCIATION OR SIMILAR ORGANIZATION, AND (III)
HAS NO CURRENT LABOR DISPUTES.  NEITHER SELLER NOR GISH HAS KNOWLEDGE (I) OF ANY
FACTS INDICATING THAT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL HAVE A MATERIAL ADVERSE EFFECT ON THE EMPLOYMENT RELATIONS OF
GISH, OR (II) THAT ANY OF GISH’S EMPLOYEES INTENDS TO LEAVE GISH’S EMPLOY.  ALL
OF GISH’S EMPLOYEES ARE LEGALLY PERMITTED TO BE EMPLOYED BY GISH IN THE UNITED
STATES IN THEIR CURRENT JOB CAPACITIES UNDER APPLICABLE LAWS.


(C)           PART 3.12 OF THE DISCLOSURE SCHEDULE LISTS (I) ALL “EMPLOYEE
BENEFIT PLANS” WITHIN THE MEANING OF SECTION 3(3) OF ERISA, AND (II) ALL OTHER
MATERIAL EMPLOYEE BENEFIT, BONUS OR OTHER INCENTIVE COMPENSATION, STOCK OPTION,
STOCK PURCHASE, STOCK APPRECIATION, SEVERANCE PAY, LAY-OFF OR REDUCTION IN
FORCE, CHANGE IN CONTROL, SICK PAY, VACATION PAY, SALARY CONTINUATION, RETAINER,
LEAVE OF ABSENCE, EDUCATIONAL ASSISTANCE, SERVICE AWARD, EMPLOYEE DISCOUNT,
FRINGE BENEFIT PLANS, ARRANGEMENTS, POLICIES OR PRACTICES, TO WHICH GISH
CONTRIBUTES TO OR HAS ANY OBLIGATION TO OR LIABILITY FOR (COLLECTIVELY, THE
“EMPLOYEE PLANS”).  SELLER HAS MADE AVAILABLE TO

24


--------------------------------------------------------------------------------



BUYER TRUE AND COMPLETE COPIES OF EACH EMPLOYEE PLAN.  EACH EMPLOYEE PLAN
PROVIDES THAT IT MAY BE AMENDED OR TERMINATED AT ANY TIME AND, EXCEPT FOR
BENEFITS PROTECTED UNDER SECTION 411(D) OF THE CODE OR SECTION 204(G) OF ERISA
OR BENEFITS TO WHICH A PLAN PARTICIPANT OR BENEFICIARY HAS ACCRUED A VESTED
RIGHT, ALL BENEFITS PAYABLE TO CURRENT OR TERMINATED EMPLOYEES OR ANY
BENEFICIARY MAY BE AMENDED OR TERMINATED BY GISH AT ANY TIME WITHOUT LIABILITY. 
SINCE APRIL 7, 2003, NONE OF THE EMPLOYEE PLANS IS (AND TO THE KNOWLEDGE OF
SELLER PRIOR TO SUCH DATE NONE OF THE EMPLOYEE PLANS WAS) SUBJECT TO SECTION 302
OR TITLE IV OF ERISA OR SECTION 412 OF THE CODE (A “DEFINED BENEFIT PLAN”) OR IS
(OR WAS) A “MULTIEMPLOYER PLAN” WITHIN THE MEANING OF SECTION 3(37) OF ERISA (A
“MULTIEMPLOYER PLAN”) AND SINCE APRIL 7, 2003, GISH HAS NOT (AND TO THE
KNOWLEDGE OF SELLER, PRIOR TO SUCH DATE GISH NEVER) (I) SPONSORED, MAINTAINED OR
CONTRIBUTED TO, OR BEEN OBLIGATED TO CONTRIBUTE TO, A DEFINED BENEFIT PLAN OR
(II) CONTRIBUTED TO, OR BEEN OBLIGATED TO CONTRIBUTE TO, A MULTIEMPLOYER PLAN. 
SINCE APRIL 7, 2003 (AND TO THE KNOWLEDGE OF SELLER, PRIOR TO SUCH DATE) NO
CIRCUMSTANCES HAVE OCCURRED AND ARE CONTINUING THAT COULD REASONABLY BE EXPECTED
TO RESULT IN, ANY “CONTROLLED GROUP LIABILITY” FOR GISH FOLLOWING THE CLOSING.
FOR PURPOSES HEREOF, CONTROLLED GROUP LIABILITY” MEANS (I) ANY AND ALL
LIABILITIES UNDER TITLE IV OF ERISA, (II) UNDER THE MINIMUM FUNDING REQUIREMENT
OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE, (III) UNDER SECTION 4971 OF
THE CODE AND (IV) AS A RESULT OF FAILURE TO COMPLY WITH THE CONTINUATION
COVERAGE REQUIREMENTS OF SECTION 601 ET SEQ. OF ERISA AND 4980B OF THE CODE. 
GISH DOES NOT MAINTAIN OR CONTRIBUTE TO ANY WELFARE BENEFIT PLAN THAT PROVIDES
HEALTH BENEFITS TO AN EMPLOYEE AFTER THE EMPLOYEE’S TERMINATION OF EMPLOYMENT OR
RETIREMENT EXCEPT AS REQUIRED UNDER SECTION 4980B OF THE CODE AND SECTIONS 601
THROUGH 608 OF ERISA (“COBRA”) OR OTHER APPLICABLE LEGAL REQUIREMENTS. ALL
EXPENSES AND LIABILITIES RELATING TO ALL OF THE EMPLOYEE PLANS DESCRIBED IN
PART 3.12 OF THE DISCLOSURE SCHEDULE HAVE BEEN, AND WILL ON THE CLOSING BE,
FULLY AND PROPERLY ACCRUED ON GISH’S BOOKS AND RECORDS AND ARE DISCLOSED ON THE
BALANCE SHEET AND SUCH EMPLOYEE PLANS HAVE NO UNFUNDED LIABILITIES NOT REFLECTED
ON THE BALANCE SHEET.


(D)           EACH EMPLOYEE PLAN HAS BEEN OPERATED IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH ITS TERMS AND THE REQUIREMENTS OF ALL APPLICABLE LAW.  EACH
EMPLOYEE PLAN THAT IS INTENDED TO BE A QUALIFIED PLAN UNDER SECTION 401(A) OF
THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER THAT HAS NOT BEEN
REVOKED, AND SELLER KNOWS OF NO EXISTING CIRCUMSTANCES THAT COULD ADVERSELY
AFFECT THE QUALIFIED STATES OF ANY EMPLOYEE PLAN OR THE RELATED TRUST.


(E)           EACH INDEPENDENT CONTRACTOR THAT CURRENTLY PERFORMS OR HAS IN THE
PAST PERFORMED SERVICES FOR GISH IS SUBJECT TO WRITTEN AGREEMENTS WITH GISH,
COPIES OF WHICH HAVE BEEN PROVIDED TO COUNSEL FOR BUYER.  ALL SUCH INDEPENDENT
CONTRACTORS HAVE BEEN FULLY PAID ALL AMOUNTS OWING TO THEM BY GISH THROUGH THE
DATE HEREOF, AND THERE ARE NO DISPUTES OR CONTROVERSIES BETWEEN ANY SUCH
INDEPENDENT CONTRACTOR AND GISH WHATSOEVER, INCLUDING WITHOUT LIMITATION,
DISPUTES REGARDING AMOUNTS OWNED OR OWNERSHIP OF GISH INTELLECTUAL PROPERTY. 
ALL

25


--------------------------------------------------------------------------------



SUCH WRITTEN AGREEMENTS ARE IN FULL FORCE AND EFFECT, AND NEITHER GISH NOR ANY
SUCH INDEPENDENT CONTRACTOR IS IN BREACH THEREOF.


(F)            THERE IS NO AGREEMENT, PLAN, ARRANGEMENT OR OTHER CONTRACT
COVERING ANY EMPLOYEE THAT, CONSIDERED INDIVIDUALLY OR CONSIDERED COLLECTIVELY
WITH ANY OTHER SUCH AGREEMENTS, PLANS, ARRANGEMENTS OR OTHER CONTRACTS, WILL, OR
COULD REASONABLY BE EXPECTED TO, GIVE RISE DIRECTLY OR INDIRECTLY TO THE PAYMENT
OF ANY AMOUNT THAT WOULD BE CHARACTERIZED AS A “PARACHUTE PAYMENT” WITHIN THE
MEANING OF SECTION 280G(B)(1) OF THE CODE.  THERE IS NO AGREEMENT, PLAN,
ARRANGEMENT OR OTHER CONTRACT BY WHICH GISH IS BOUND TO COMPENSATE ANY EMPLOYEE
FOR EXCISE TAXES PAID PURSUANT TO SECTION 4999 OF THE CODE.


(G)           PART 3.12 OF THE DISCLOSURE SCHEDULE LISTS EACH “NONQUALIFIED
DEFERRED COMPENSATION PLAN” (AS SUCH TERM IS DEFINED IN SECTION 409A(D)(1) OF
THE CODE) SPONSORED OR MAINTAINED BY GISH.  EACH SUCH NONQUALIFIED DEFERRED
COMPENSATION PLAN HAS BEEN OPERATED SINCE MAY 1, 2003, IN GOOD FAITH COMPLIANCE
WITH SECTION 409A OF THE CODE AND ANY IRS GUIDANCE ISSUED WITH RESPECT THERETO. 
NO SUCH NONQUALIFIED DEFERRED COMPENSATION PLAN HAS BEEN “MATERIALLY MODIFIED”
(WITHIN THE MEANING OF IRS NOTICE 2005-1) AT ANY TIME AFTER OCTOBER 3, 2004.


3.13.        COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS.


(A)           EXCEPT AS SET FORTH IN PART 3.13 OF THE DISCLOSURE SCHEDULE:

(I)            GISH IS, AND AT ALL TIMES HAS BEEN, IN MATERIAL COMPLIANCE WITH
EACH LEGAL REQUIREMENT THAT IS OR WAS APPLICABLE TO IT OR TO THE CONDUCT OR
OPERATION OF ITS BUSINESS OR THE OWNERSHIP OR USE OF ANY OF ITS ASSETS;

(II)           NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) (A) MAY CONSTITUTE OR RESULT IN A VIOLATION BY
GISH OF, OR A FAILURE ON THE PART OF GISH TO COMPLY WITH, ANY LEGAL REQUIREMENT,
OR (B) MAY GIVE RISE TO ANY OBLIGATION ON THE PART OF GISH TO UNDERTAKE, OR TO
BEAR ALL OR ANY PORTION OF THE COST OF, ANY REMEDIAL ACTION OF ANY NATURE; AND

(III)          GISH HAS NOT RECEIVED, AT ANY TIME SINCE MAY 1, 2003, ANY NOTICE
OR OTHER COMMUNICATION (WHETHER ORAL OR WRITTEN) FROM ANY GOVERNMENTAL BODY OR
ANY OTHER PERSON REGARDING (A) ANY ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL
VIOLATION OF, OR FAILURE TO COMPLY WITH, ANY LEGAL REQUIREMENT, OR (B) ANY
ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL OBLIGATION ON THE PART OF GISH TO
UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY REMEDIAL ACTION OF
ANY NATURE.

26


--------------------------------------------------------------------------------



(B)           PART 3.13 OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST OF EACH GOVERNMENTAL AUTHORIZATION THAT IS HELD OR REQUIRED TO BE
HELD BY GISH OR THAT OTHERWISE RELATES TO THE BUSINESS, OR TO ANY OF THE ASSETS
OWNED OR USED BY, GISH.  EACH GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO
BE LISTED IN PART 3.13 OF THE DISCLOSURE SCHEDULE IS VALID AND IN FULL FORCE AND
EFFECT.  EXCEPT AS SET FORTH IN PART 3.13 OF THE DISCLOSURE SCHEDULE:

(I)            GISH IS, AND AT ALL TIMES HAS BEEN, IN FULL COMPLIANCE WITH ALL
OF THE TERMS AND REQUIREMENTS OF EACH GOVERNMENTAL AUTHORIZATION IDENTIFIED OR
REQUIRED TO BE IDENTIFIED IN PART 3.13 OF THE DISCLOSURE SCHEDULE;

(II)           NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT MAY (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) (A) CONSTITUTE OR RESULT DIRECTLY OR INDIRECTLY
IN A VIOLATION OF OR A FAILURE TO COMPLY WITH ANY TERM OR REQUIREMENT OF ANY
GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN PART 3.13 OF THE
DISCLOSURE SCHEDULE, OR (B) RESULT DIRECTLY OR INDIRECTLY IN THE REVOCATION,
WITHDRAWAL, SUSPENSION, CANCELLATION, OR TERMINATION OF, OR ANY MODIFICATION TO,
ANY GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN PART 3.13 OF
THE DISCLOSURE SCHEDULE;

(III)          GISH HAS NOT RECEIVED, AT ANY TIME SINCE MAY 1, 2003, ANY NOTICE
OR OTHER COMMUNICATION (WHETHER ORAL OR WRITTEN) FROM ANY GOVERNMENTAL BODY OR
ANY OTHER PERSON REGARDING (A) ANY ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL
VIOLATION OF OR FAILURE TO COMPLY WITH ANY TERM OR REQUIREMENT OF ANY
GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN PART 3.13 OF THE
DISCLOSURE SCHEDULE, OR (B) ANY ACTUAL, PROPOSED, POSSIBLE, OR POTENTIAL
REVOCATION, WITHDRAWAL, SUSPENSION, CANCELLATION, TERMINATION OF, OR
MODIFICATION TO ANY GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO BE LISTED
IN PART 3.13 OF THE DISCLOSURE SCHEDULE; AND

(IV)          ALL APPLICATIONS REQUIRED TO HAVE BEEN FILED FOR THE RENEWAL OF
THE GOVERNMENTAL AUTHORIZATIONS LISTED OR REQUIRED TO BE LISTED IN PART 3.13 OF
THE DISCLOSURE SCHEDULE HAVE BEEN DULY FILED ON A TIMELY BASIS WITH THE
APPROPRIATE GOVERNMENTAL BODIES, AND ALL OTHER FILINGS REQUIRED TO HAVE BEEN
MADE WITH RESPECT TO SUCH GOVERNMENTAL AUTHORIZATIONS HAVE BEEN DULY MADE ON A
TIMELY BASIS WITH THE APPROPRIATE GOVERNMENTAL BODIES.


(C)           GISH POSSESSES ALL MATERIAL GOVERNMENTAL AUTHORIZATIONS AND SUCH
MATERIAL GOVERNMENTAL AUTHORIZATIONS ARE IN FULL FORCE AND EFFECT.  GISH IS, AND
ITS PRODUCTS ARE, IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL GOVERNMENTAL
AUTHORIZATIONS, INCLUDING, BUT NOT LIMITED TO, ALL LAWS, STATUTES, RULES,
REGULATIONS, OR ORDERS ADMINISTERED, ISSUED OR ENFORCED BY THE UNITED STATES
FOOD AND DRUG ADMINISTRATION (“FDA”) OR ANY OTHER GOVERNMENTAL BODY HAVING
AUTHORITY OVER GISH OR ANY OF ITS PRODUCTS.  NEITHER GISH NOR SELLER HAS
RECEIVED FROM THE FDA OR

27


--------------------------------------------------------------------------------



ANY OTHER GOVERNMENTAL BODY ANY WRITTEN NOTICE OF ADVERSE FINDINGS, REGULATORY
LETTERS, NOTICES OF VIOLATIONS, WARNING LETTERS, CRIMINAL PROCEEDING NOTICES
UNDER SECTION 305 OF THE FEDERAL FOOD, DRUG, AND COSMETIC ACT, IN EACH CASE
ALLEGING OR ASSERTING MATERIAL NONCOMPLIANCE WITH ANY STATUTE, RULE OR
REGULATION OF ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL BODY OR ANY
GOVERNMENTAL AUTHORIZATIONS, AND THERE HAVE BEEN NO SEIZURES CONDUCTED BY THE
FDA OR OTHER GOVERNMENTAL BODY, AND NO RECALLS, MARKET WITHDRAWALS, FIELD
NOTIFICATIONS, NOTIFICATIONS OF MISBRANDING OR ADULTERATION, OR SAFETY ALERTS
RELATING TO THE SAFETY OR EFFICACY OF GISH’S PRODUCTS CONDUCTED OR REQUESTED BY
THE FDA OR OTHER GOVERNMENTAL BODY RELATING TO THE PRODUCTS SOLD BY GISH. 
EXCEPT AS SET FORTH IN PART 3.13(C) OF THE DISCLOSURE SCHEDULE, GISH HAS NOT,
EITHER VOLUNTARILY OR INVOLUNTARILY, INITIATED, CONDUCTED, OR ISSUED OR CAUSED
TO BE INITIATED, CONDUCTED OR ISSUED, ANY RECALL, MARKET WITHDRAWAL, SAFETY
ALERT, “DEAR DOCTOR” LETTER, OR OTHER SIMILAR NOTICE OR ACTION RELATING TO THE
ALLEGED LACK OF SAFETY OR EFFICACY OF ANY OF GISH’S PRODUCTS OR ANY ALLEGED
PRODUCT DEFECT OR VIOLATION, AND NEITHER SELLER NOR GISH HAS KNOWLEDGE THAT ANY
GOVERNMENTAL BODY HAS INITIATED, CONDUCTED OR INTENDS TO INITIATE ANY SUCH
NOTICE OR ACTION.  NEITHER GISH NOR SELLER HAS RECEIVED WRITTEN NOTICE OF ANY
PROCEEDING FROM ANY GOVERNMENTAL BODY ALLEGING THAT ANY PRODUCT, OPERATION OR
ACTIVITY IS IN MATERIAL VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL BODY OR GOVERNMENTAL AUTHORIZATION AND NEITHER SELLER NOR GISH HAS
KNOWLEDGE THAT ANY SUCH GOVERNMENTAL BODY IS CONSIDERING ANY SUCH PROCEEDING. 
NEITHER SELLER NOR GISH IS AWARE OF ANY FACTS THAT ARE REASONABLY LIKELY TO
CAUSE (I) THE WITHDRAWAL OR RECALL OF ANY PRODUCTS SOLD OR INTENDED TO BE SOLD
BY GISH, (II) A MATERIAL CHANGE IN THE MARKETING CLASSIFICATION OR LABELING OF
ANY SUCH PRODUCTS, EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE,
(III) A TERMINATION OR SUSPENSION OF MARKETING CLEARANCE OF ANY SUCH PRODUCTS,
OR (IV) A SUSPENSION OR REVOCATION OF ANY OF GISH’S GOVERNMENTAL
AUTHORIZATIONS.  NEITHER SELLER NOR GISH HAS RECEIVED WRITTEN NOTICE (WHETHER
COMPLETE OR PENDING) OF ANY PROCEEDING SEEKING RECALL, SUSPENSION OR SEIZURE OF
ANY PRODUCTS SOLD OR INTENDED TO BE SOLD BY GISH.


(D)           TO THE KNOWLEDGE OF EACH OF SELLER AND GISH, (I) DURING THE LAST
FIVE YEARS NO OFFICER, EMPLOYEE, CONSULTANT OR AGENT OF SELLER OR GISH HAS MADE
AN UNTRUE STATEMENT OF A MATERIAL FACT OR FRAUDULENT STATEMENT TO THE FDA OR ANY
OTHER GOVERNMENTAL BODY, FAILED TO DISCLOSE A MATERIAL FACT REQUIRED TO BE
DISCLOSED TO THE FDA OR ANY OTHER GOVERNMENTAL BODY, OR COMMITTED AN ACT, MADE A
STATEMENT OR FAILED TO MAKE A STATEMENT THAT, AT THE TIME SUCH DISCLOSURE WAS
MADE, COULD REASONABLY BE EXPECTED TO PROVIDE A BASIS FOR THE FDA OR ANY OTHER
GOVERNMENTAL BODY TO INVOKE WITH RESPECT TO GISH ITS POLICY RESPECTING “FRAUD,
UNTRUE STATEMENTS OF MATERIAL FACTS, BRIBERY, AND ILLEGAL GRATUITIES”, SET FORTH
IN 56 FED. REG. 46191 (SEPTEMBER 10, 1991) OR ANY SIMILAR POLICY AND (II) NO
OFFICER, EMPLOYEE, CONSULTANT OR AGENT OF GISH HAS BEEN CONVICTED OF ANY CRIME
OR ENGAGED IN ANY CONDUCT FOR WHICH DEBARMENT IS MANDATED BY 21 U.S.C.
SECTION 335A OR ANY SIMILAR LAW OR AUTHORIZED BY 21 U.S.C. SECTION 335A OR ANY
SIMILAR LAW.

28


--------------------------------------------------------------------------------



3.14.        LEGAL PROCEEDINGS; ORDERS.


(A)           EXCEPT AS SET FORTH IN PART 3.14 OF THE DISCLOSURE SCHEDULE, THERE
IS NO PENDING PROCEEDING:

(I)            THAT HAS BEEN COMMENCED BY OR AGAINST GISH OR THAT OTHERWISE
RELATES TO OR MAY AFFECT THE BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY,
GISH; OR

(II)           THAT CHALLENGES, OR THAT MAY HAVE THE EFFECT OF PREVENTING,
DELAYING, MAKING ILLEGAL, OR OTHERWISE INTERFERING WITH, ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


TO THE KNOWLEDGE OF SELLER AND GISH, (A) NO SUCH PROCEEDING HAS BEEN THREATENED,
AND (B) NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT MAY GIVE RISE TO OR
SERVE AS A BASIS FOR THE COMMENCEMENT OF ANY SUCH PROCEEDING.  SELLER AND GISH
HAVE DELIVERED TO BUYER COPIES OF ALL PLEADINGS, CORRESPONDENCE, AND OTHER
DOCUMENTS RELATING TO EACH PROCEEDING LISTED IN PART 3.14 OF THE DISCLOSURE
SCHEDULE.


(B)           EXCEPT AS SET FORTH IN PART 3.14 OF THE DISCLOSURE SCHEDULE:

(I)            THERE IS NO ORDER TO WHICH GISH, OR ANY OF THE ASSETS OWNED OR
USED BY GISH, IS SUBJECT;

(II)           NEITHER GISH NOR SELLER IS SUBJECT TO ANY ORDER THAT RELATES TO
THE SHARES OR BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY, GISH; AND

(III)          TO THE KNOWLEDGE OF SELLER AND GISH, NO OFFICER, DIRECTOR, AGENT,
OR EMPLOYEE OF GISH IS SUBJECT TO ANY ORDER THAT PROHIBITS SUCH OFFICER,
DIRECTOR, AGENT, OR EMPLOYEE FROM ENGAGING IN OR CONTINUING ANY CONDUCT,
ACTIVITY, OR PRACTICE RELATING TO THE BUSINESS OF GISH.


(C)           EXCEPT AS SET FORTH IN PART 3.14 OF THE DISCLOSURE SCHEDULE:

(I)            GISH IS, AND AT ALL TIMES SINCE MAY 1, 2003, HAS BEEN, IN FULL
COMPLIANCE WITH ALL OF THE TERMS AND REQUIREMENTS OF EACH ORDER TO WHICH IT, OR
ANY OF THE ASSETS OWNED OR USED BY IT, IS OR HAS BEEN SUBJECT;

(II)           NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT MAY CONSTITUTE
OR RESULT IN (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) A VIOLATION OF OR FAILURE
TO COMPLY WITH ANY TERM OR REQUIREMENT OF ANY ORDER TO WHICH SELLER, GISH, OR
ANY OF THE ASSETS OWNED OR USED BY GISH, IS SUBJECT; AND

29


--------------------------------------------------------------------------------


(III)          GISH HAS NOT RECEIVED, AT ANY TIME SINCE MAY 1, 2003, ANY NOTICE
OR OTHER COMMUNICATION (WHETHER ORAL OR WRITTEN) FROM ANY GOVERNMENTAL BODY OR
ANY OTHER PERSON REGARDING ANY ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL VIOLATION
OF, OR FAILURE TO COMPLY WITH, ANY TERM OR REQUIREMENT OF ANY ORDER TO WHICH
GISH, OR ANY OF THE ASSETS OWNED OR USED BY GISH, IS OR HAS BEEN SUBJECT.


3.15.        PRODUCTS LIABILITY.

Neither Seller nor Gish has received any written notice relating to, any claim
involving any product manufactured, produced, distributed or sold by or on
behalf of the Company or the Subsidiary resulting from an alleged defect in
design, manufacture, materials or workmanship, or any alleged failure to warn,
or from any breach of implied warranties or representations, other than notices
or claims that have been settled or resolved by Gish prior to the date hereof.


3.16.        ABSENCE OF CERTAIN CHANGES AND EVENTS.

Except as set forth in Part 3.16 of the Disclosure Schedule, since March 31,
2007, Gish has conducted its businesses only in the Ordinary Course of Business
and there has not been any:


(A)           CHANGE IN GISH’S AUTHORIZED OR ISSUED CAPITAL STOCK; GRANT OF ANY
STOCK OPTION OR RIGHT TO PURCHASE SHARES OF CAPITAL STOCK OR ANY OTHER OWNERSHIP
INTERESTS IN GISH; ISSUANCE OF ANY SECURITY CONVERTIBLE INTO SUCH CAPITAL STOCK
OR OWNERSHIP INTEREST; GRANT OF ANY REGISTRATION RIGHTS; PURCHASE, REDEMPTION,
RETIREMENT, OR OTHER ACQUISITION BY GISH OF ANY SHARES OF ANY SUCH CAPITAL STOCK
OR OWNERSHIP INTEREST; OR DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION OR PAYMENT IN RESPECT OF SHARES OF CAPITAL STOCK;


(B)           AMENDMENT OR OTHER CHANGE TO THE ORGANIZATIONAL DOCUMENTS OF GISH;


(C)           ACTION WITH REGARD TO ANY RECAPITALIZATION, REORGANIZATION,
LIQUIDATION OR DISSOLUTION OF GISH;


(D)           PAYMENT, OR INCREASE IN THE PAYMENT, OF ANY BONUSES, SALARIES, OR
OTHER COMPENSATION TO ANY STOCKHOLDER, DIRECTOR, OFFICER, OR (EXCEPT IN THE
ORDINARY COURSE OF BUSINESS) EMPLOYEE OR ENTRY INTO ANY EMPLOYMENT, SEVERANCE,
OR SIMILAR CONTRACT WITH ANY DIRECTOR, OFFICER, EMPLOYEE OR OTHER PERSON;


(E)           ADOPTION OF, OR INCREASE IN THE PAYMENTS TO OR BENEFITS UNDER, ANY
COLLECTIVE BARGAINING, PROFIT SHARING, STOCK OPTION, BONUS, COMPENSATION,
DEFERRED COMPENSATION, SAVINGS, INSURANCE, PENSION, RETIREMENT, OR OTHER
EMPLOYEE OR FRINGE BENEFIT PLAN, CONTRACT, POLICY OR ARRANGEMENT FOR OR WITH ANY
DIRECTORS, OFFICERS, EMPLOYEES OR CONSULTANTS OF GISH;

30


--------------------------------------------------------------------------------



(F)            DAMAGE TO OR DESTRUCTION OR LOSS OF ANY ASSET OR PROPERTY OF
GISH, WHETHER OR NOT COVERED BY INSURANCE, MATERIALLY AND ADVERSELY AFFECTING
THE PROPERTIES, ASSETS, BUSINESS, FINANCIAL CONDITION, OR PROSPECTS OF GISH,
TAKEN AS A WHOLE;


(G)           ENTRY INTO, AMENDMENTS OR TERMINATION OF, RECEIPT OF NOTICE OF
TERMINATION, LAPSE OR EXPIRATION OR FAILURE TO RENEW OF (I) ANY MATERIAL
LICENSE, DISTRIBUTORSHIP, DEALER, SALES REPRESENTATIVE, JOINT VENTURE, CREDIT,
OR SIMILAR CONTRACT, (II) ANY CONTRACT OR TRANSACTION INVOLVING A TOTAL
REMAINING COMMITMENT BY OR TO GISH OF AT LEAST US DOLLARS 100,000 (USD HUNDRED
THOUSAND), OR (III) ANY CONTRACTS RELATING TO THE INTELLECTUAL PROPERTY ASSETS
OR PURSUANT TO WHICH RIGHTS IN ANY PATENTS, COPYRIGHTS, TRADEMARKS OR OTHER
INTELLECTUAL PROPERTY ARE IN ANY MANNER TRANSFERRED, CONVEYED, GRANTED,
RESTRICTED OR WAIVED TO WHICH GISH IS A PARTY OR BY WHICH IT IS BOUND;


(H)           SALE (OTHER THAN SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS), LEASE, OR OTHER DISPOSITION OF ANY MATERIAL ASSET OR PROPERTY OF GISH
OR MORTGAGE, PLEDGE, OR IMPOSITION OF ANY ENCUMBRANCE ON ANY MATERIAL ASSET OR
PROPERTY OF  GISH, INCLUDING THE SALE, LEASE, OR OTHER DISPOSITION OF ANY OF THE
INTELLECTUAL PROPERTY ASSETS, OR ANY ABANDONMENT, FAILURE TO ENFORCE OR FAILURE
TO MAINTAIN ANY INTELLECTUAL PROPERTY ASSET;


(I)            CANCELLATION, RELEASE, SETTLEMENT, COMPROMISE OR WAIVER OF ANY
CLAIMS OR RIGHTS WITH A VALUE TO GISH IN EXCESS OF US DOLLARS 10,000 (USD TEN
THOUSAND);


(J)            INCURRENCE OF INDEBTEDNESS FOR BORROWED MONEY OR ISSUANCE OF ANY
DEBT SECURITIES OR ASSUMPTION, GUARANTEE OR ENDORSEMENT, AND GISH HAS NOT
OTHERWISE BECOME RESPONSIBLE FOR, THE OBLIGATIONS OF ANY PERSON, OR MADE ANY
LOANS OR ADVANCES;


(K)           ANY MATERIAL CHANGE IN THE LEVELS OF INVENTORIES CURRENTLY
MAINTAINED BY OR FOR GISH, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


(L)            MATERIAL CHANGE IN ANY PRICING, INVESTMENT, ACCOUNTING, FINANCIAL
REPORTING, INVENTORY, CREDIT OR ALLOWANCE PRACTICE OR POLICY OR IN ANY METHOD OF
CALCULATING ANY BAD DEBT, CONTINGENCY OR OTHER RESERVE FOR ACCOUNTING OR
FINANCIAL REPORTING PURPOSES;


(M)          SETTLEMENT OR COMPROMISE OF ANY PENDING OR THREATENED SUIT, ACTION
OR CLAIM IN ANY WAY INVOLVING OR OTHERWISE RELATING, DIRECTLY OR INDIRECTLY, TO
GISH OR ITS PROPERTIES, ASSETS, LIABILITIES, BUSINESS OR EMPLOYEES; OR


(N)           AGREEMENT, WHETHER ORAL OR WRITTEN, BY GISH TO DO ANY OF THE
FOREGOING.

31


--------------------------------------------------------------------------------



3.17.        CONTRACTS; NO DEFAULTS.


(A)           PART 3.17(A) OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST, AND SELLER AND GISH HAVE DELIVERED TO BUYER TRUE AND COMPLETE
COPIES, OF:

(I)            EACH APPLICABLE CONTRACT THAT INVOLVES PERFORMANCE OF SERVICES OR
DELIVERY OF GOODS OR MATERIALS BY GISH OF AN AMOUNT OR VALUE IN EXCESS OF
US DOLLARS 50,000 (USD FIFTY THOUSAND);

(II)           EACH APPLICABLE CONTRACT THAT INVOLVES PERFORMANCE OF SERVICES OR
DELIVERY OF GOODS OR MATERIALS TO GISH OF AN AMOUNT OR VALUE IN EXCESS OF
US DOLLARS 50,000 (USD FIFTY THOUSAND);

(III)          EACH APPLICABLE CONTRACT THAT WAS NOT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS AND THAT INVOLVES EXPENDITURES OR RECEIPTS OF GISH
IN EXCESS OF US DOLLARS 50,000 (USD FIFTY THOUSAND);

(IV)          EACH LEASE, RENTAL OR OCCUPANCY AGREEMENT, LICENSE, INSTALLMENT
AND CONDITIONAL SALE AGREEMENT, AND OTHER APPLICABLE CONTRACT AFFECTING THE
OWNERSHIP OF, LEASING OF, TITLE TO, USE OF, OR ANY LEASEHOLD OR OTHER INTEREST
IN, ANY REAL OR PERSONAL PROPERTY (EXCEPT PERSONAL PROPERTY LEASES AND
INSTALLMENT AND CONDITIONAL SALES AGREEMENTS HAVING A VALUE PER ITEM OR
AGGREGATE PAYMENTS OF LESS THAN US DOLLARS 10,000 (USD TEN THOUSAND) AND WITH
TERMS OF LESS THAN ONE YEAR);

(V)           EACH LICENSING AGREEMENT OR OTHER APPLICABLE CONTRACT WITH RESPECT
TO PATENTS, TRADEMARKS, COPYRIGHTS, OR OTHER INTELLECTUAL PROPERTY, INCLUDING
AGREEMENTS WITH CURRENT OR FORMER EMPLOYEES, CONSULTANTS, OR CONTRACTORS
REGARDING THE APPROPRIATION OR THE NON-DISCLOSURE OF ANY OF THE INTELLECTUAL
PROPERTY ASSETS;

(VI)          EACH COLLECTIVE BARGAINING AGREEMENT AND OTHER APPLICABLE CONTRACT
TO OR WITH ANY LABOR UNION OR OTHER EMPLOYEE REPRESENTATIVE OF A GROUP OF
EMPLOYEES;

(VII)         EACH JOINT VENTURE, PARTNERSHIP, AND OTHER APPLICABLE CONTRACT
(HOWEVER NAMED) INVOLVING A SHARING OF PROFITS, LOSSES, COSTS, OR LIABILITIES BY
GISH WITH ANY OTHER PERSON;

(VIII)        EACH CONTRACT AND AGREEMENT THAT IN ANY WAY LIMITS OR PURPORTS TO
LIMIT THE ABILITY OF GISH TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY PERSON
OR IN ANY GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME;

32


--------------------------------------------------------------------------------


(IX)           EACH APPLICABLE CONTRACT PROVIDING FOR PAYMENTS TO OR BY ANY
PERSON BASED ON SALES, PURCHASES, OR PROFITS, OTHER THAN DIRECT PAYMENTS FOR
GOODS;

(X)            EACH CONTRACT BETWEEN GISH AND EACH OF SELLER AND ITS AFFILIATES;

(XI)           EACH CONTRACT PROVIDING FOR A NEGATIVE PROFIT MARGIN;

(XII)          EACH CONTRACT WHICH PROVIDES FOR A “PURCHASE ON APPROVAL” OR ANY
OTHER OPTION FOR THE PURCHASER TO CONSUMMATE THE PURCHASE OF A GISH PRODUCT
AFTER A PERIOD OF ONE MONTH OR LONGER FOLLOWING RECEIPT OF SUCH PRODUCT;

(XIII)         EACH POWER OF ATTORNEY THAT IS CURRENTLY EFFECTIVE AND
OUTSTANDING;

(XIV)        EACH APPLICABLE CONTRACT ENTERED INTO OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS THAT CONTAINS OR PROVIDES FOR AN EXPRESS UNDERTAKING BY GISH
TO BE RESPONSIBLE FOR CONSEQUENTIAL DAMAGES;

(XV)         EACH APPLICABLE CONTRACT FOR CAPITAL EXPENDITURES IN EXCESS OF
US DOLLARS 50,000 (USD FIFTY THOUSAND);

(XVI)        EACH WRITTEN WARRANTY, GUARANTY, AND OR OTHER SIMILAR UNDERTAKING
WITH RESPECT TO CONTRACTUAL PERFORMANCE EXTENDED BY GISH OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS;

(XVII)       EACH APPLICABLE CONTRACT PROVIDING FOR A COMMITMENT OF EMPLOYMENT
FOR A SPECIFIED OR UNSPECIFIED TERM OR OTHERWISE RELATING TO EMPLOYMENT OR THE
TERMINATION OF EMPLOYMENT;

(XVIII)      EACH APPLICABLE CONTRACT RELATING TO THE FUTURE DISPOSITION OR
ACQUISITION OF ANY ASSETS AND PROPERTIES INDIVIDUALLY OR IN THE AGGREGATE IN
EXCESS OF US DOLLARS 50,000 (USD FIFTY THOUSAND);

(XIX)         EACH APPLICABLE CONTRACT RELATING TO COLLECTIVE BARGAINING OR
SIMILAR LABOR APPLICABLE CONTRACT;

(XX)          EACH OTHER APPLICABLE CONTRACT THAT IS MATERIAL TO GISH OR THE
NON-PERFORMANCE OF WHICH WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
CHANGE IN THE BUSINESS, OPERATIONS, PROPERTIES, PROSPECTS, ASSETS OR CONDITION
OF GISH;

(XXI)         EACH OTHER APPLICABLE CONTRACT WITH A TERM OF GREATER THAN ONE
YEAR AND

33


--------------------------------------------------------------------------------


(XXII)        EACH AMENDMENT, SUPPLEMENT, AND MODIFICATION (WHETHER ORAL OR
WRITTEN) IN RESPECT OF ANY OF THE FOREGOING.

Part 3.17(a) of the Disclosure Schedule sets forth reasonably complete details
concerning such Contracts that are not written, if any, including the parties to
such Contracts, the amount of the remaining commitment of Gish under such
Contracts, and the other material terms respecting such Contracts.


(B)           EXCEPT AS SET FORTH IN PART 3.17(B) OF THE DISCLOSURE SCHEDULE:

(I)            SELLER DOES NOT HAVE ANY RIGHTS OR OBLIGATIONS OR LIABILITIES
UNDER, ANY CONTRACT THAT RELATES TO THE BUSINESS OF, OR ANY OF THE ASSETS OWNED
OR USED BY, GISH; AND

(II)           TO THE KNOWLEDGE OF SELLER AND GISH, NO OFFICER, DIRECTOR, AGENT,
EMPLOYEE, CONSULTANT, OR CONTRACTOR OF GISH IS BOUND BY ANY CONTRACT THAT
PURPORTS TO LIMIT THE ABILITY OF SUCH OFFICER, DIRECTOR, AGENT, EMPLOYEE,
CONSULTANT, OR CONTRACTOR TO (A) ENGAGE IN OR CONTINUE ANY CONDUCT, ACTIVITY, OR
PRACTICE RELATING TO THE BUSINESS, OR (B) ASSIGN TO GISH OR TO ANY OTHER PERSON
ANY RIGHTS TO ANY INVENTION, IMPROVEMENT, OR DISCOVERY.


(C)           EXCEPT AS SET FORTH IN PART 3.17(C) OF THE DISCLOSURE SCHEDULE,
EACH CONTRACT IDENTIFIED OR REQUIRED TO BE IDENTIFIED IN PART 3.17(A) OF THE
DISCLOSURE SCHEDULE IS IN FULL FORCE AND EFFECT AND IS VALID AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


(D)           EXCEPT AS SET FORTH IN PART 3.17(D) OF THE DISCLOSURE SCHEDULE:

(I)            GISH IS, AND AT ALL TIMES SINCE INCEPTION OF SUCH APPLICABLE
CONTRACT, HAS BEEN IN MATERIAL COMPLIANCE WITH ALL APPLICABLE TERMS AND
REQUIREMENTS OF EACH APPLICABLE CONTRACT;

(II)           EACH OTHER PERSON THAT HAS OR HAD ANY OBLIGATION OR LIABILITY
UNDER ANY APPLICABLE CONTRACT IS, TO THE KNOWLEDGE OF SELLER AND GISH, IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE TERMS AND REQUIREMENTS OF SUCH
APPLICABLE CONTRACT;

(III)          NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) MAY CONTRAVENE, CONFLICT WITH IN ANY MATERIAL
RESPECT, OR RESULT IN A MATERIAL VIOLATION OR BREACH OF, OR GIVE GISH OR OTHER
PERSON THE RIGHT TO DECLARE A DEFAULT OR EXERCISE ANY REMEDY UNDER, OR TO
ACCELERATE THE MATURITY OR PERFORMANCE OF, OR TO CANCEL, TERMINATE, OR MODIFY,
ANY APPLICABLE CONTRACT; AND

34


--------------------------------------------------------------------------------


(IV)          GISH HAS NOT GIVEN TO OR RECEIVED FROM ANY OTHER PERSON, ANY
NOTICE OR OTHER COMMUNICATION (WHETHER ORAL OR WRITTEN) REGARDING ANY ACTUAL,
ALLEGED, POSSIBLE, OR POTENTIAL VIOLATION OR BREACH OF, OR DEFAULT UNDER, ANY
APPLICABLE CONTRACT.


(E)           THERE ARE NO RENEGOTIATIONS OF, ATTEMPTS TO RENEGOTIATE, OR
OUTSTANDING RIGHTS TO RENEGOTIATE ANY MATERIAL AMOUNTS PAID OR PAYABLE TO GISH
UNDER CURRENT OR COMPLETED CONTRACTS WITH ANY PERSON AND, TO THE KNOWLEDGE OF
SELLER AND GISH, NO SUCH PERSON HAS MADE WRITTEN DEMAND FOR SUCH RENEGOTIATION.


(F)            THE CONTRACTS RELATING TO THE SALE, DESIGN, MANUFACTURE, OR
PROVISION OF PRODUCTS OR SERVICES BY GISH HAVE BEEN ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS AND HAVE BEEN ENTERED INTO WITHOUT THE COMMISSION OF ANY ACT
ALONE OR IN CONCERT WITH ANY OTHER PERSON, OR ANY CONSIDERATION HAVING BEEN PAID
OR PROMISED, THAT IS OR WOULD BE IN VIOLATION OF ANY LEGAL REQUIREMENT.


3.18.        INSURANCE.


(A)           GISH CARRIES VALID INSURANCE POLICIES WITH RESPECT TO ITS ASSETS,
PROPERTIES AND BUSINESS IN TYPE AND QUANTITY CONSIDERED ADEQUATE, SUFFICIENT AND
CUSTOMARY FOR PARTICIPANTS IN THE INDUSTRIES IN WHICH GISH OPERATES.


(B)           SELLER AND GISH HAVE DELIVERED TO BUYER:

(I)            TRUE AND COMPLETE COPIES OF ALL POLICIES OF INSURANCE TO WHICH
GISH IS A PARTY OR UNDER WHICH GISH, OR ANY DIRECTOR OR OFFICER OF GISH, IS OR
HAS BEEN COVERED AT ANY TIME WITHIN THE THREE (3) YEARS PRECEDING THE DATE OF
THIS AGREEMENT;

(II)           TRUE AND COMPLETE COPIES OF ALL PENDING APPLICATIONS FOR POLICIES
OF INSURANCE; AND

(III)          ANY STATEMENT BY THE AUDITOR OF GISH’S FINANCIAL STATEMENTS WITH
REGARD TO THE ADEQUACY OF SUCH ENTITY’S COVERAGE OR OF THE RESERVES FOR CLAIMS.


(C)           PART 3.18(C)OF THE DISCLOSURE SCHEDULE DESCRIBES:

(I)            ANY SELF-INSURANCE ARRANGEMENT BY OR AFFECTING GISH, INCLUDING
ANY RESERVES ESTABLISHED THEREUNDER;

(II)           ANY CONTRACT OR ARRANGEMENT, OTHER THAN A POLICY OF INSURANCE,
FOR THE TRANSFER OR SHARING OF ANY RISK BY GISH; AND

 

35


--------------------------------------------------------------------------------


(III)          ALL OBLIGATIONS OF GISH TO THIRD PARTIES WITH RESPECT TO
INSURANCE (INCLUDING SUCH OBLIGATIONS UNDER LEASES AND SERVICE AGREEMENTS) AND
THE POLICY UNDER WHICH SUCH COVERAGE IS PROVIDED.


(D)           NEITHER SELLER NOR GISH HAS RECEIVED (A) ANY REFUSAL OF COVERAGE
OR ANY NOTICE THAT A DEFENSE WILL BE AFFORDED WITH RESERVATION OF RIGHTS, OR (B)
ANY NOTICE OF CANCELLATION OR ANY OTHER INDICATION THAT ANY INSURANCE POLICY IS
NO LONGER IN FULL FORCE OR EFFECT OR WILL NOT BE RENEWED OR THAT THE ISSUER OF
ANY POLICY IS NOT WILLING OR ABLE TO PERFORM ITS OBLIGATIONS THEREUNDER.


(E)           GISH AND/OR SELLER HAVE PAID ALL PREMIUMS DUE, AND HAVE OTHERWISE
PERFORMED ITS OBLIGATIONS, UNDER EACH POLICY TO WHICH GISH IS A PARTY OR THAT
PROVIDES COVERAGE TO GISH OR ANY DIRECTOR OR OFFICER OF GISH.


(F)            GISH HAS GIVEN TIMELY NOTICE TO THE INSURER OF ALL CLAIMS THAT
MAY BE INSURED THEREBY.


3.19.        ENVIRONMENTAL MATTERS.

Except as set forth in Part 3.19 of the Disclosure Schedule:


(A)           GISH IS, AND AT ALL TIMES HAS BEEN, IN MATERIAL COMPLIANCE WITH,
AND HAS NOT BEEN AND IS NOT IN MATERIAL VIOLATION OF OR LIABLE UNDER, ANY
ENVIRONMENTAL LAW.  NEITHER SELLER NOR GISH HAS ANY BASIS TO EXPECT, NOR HAS ANY
OF THEM OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR MAY BE HELD TO BE
RESPONSIBLE RECEIVED, ANY ACTUAL OR THREATENED ORDER, NOTICE, OR OTHER
COMMUNICATION FROM ANY OTHER PERSON OF ANY ACTUAL OR POTENTIAL VIOLATION OF OR
FAILURE TO COMPLY WITH ANY ENVIRONMENTAL LAW, OR OF ANY ACTUAL OR THREATENED
OBLIGATION TO UNDERTAKE OR BEAR THE COST OF ANY ENVIRONMENTAL, HEALTH, AND
SAFETY LIABILITIES INCLUDING WITH RESPECT TO ANY OF THE FACILITIES OR ANY OTHER
PROPERTIES OR ASSETS (WHETHER REAL, PERSONAL, OR MIXED) IN WHICH SELLER OR GISH
HAS HAD AN INTEREST, OR WITH RESPECT TO ANY PROPERTY OR FACILITY AT OR TO WHICH
HAZARDOUS MATERIALS WERE GENERATED, MANUFACTURED, REFINED, TRANSFERRED,
IMPORTED, USED, OR PROCESSED BY OR ON BEHALF OF SELLER, GISH, OR ANY OTHER
PERSON FOR WHOSE CONDUCT THEY ARE OR MAY BE HELD RESPONSIBLE, OR FROM WHICH
HAZARDOUS MATERIALS HAVE BEEN TRANSPORTED, TREATED, STORED, HANDLED,
TRANSFERRED, DISPOSED, RECYCLED, OR RECEIVED.


(B)           THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF SELLER AND GISH,
THREATENED CLAIMS, ENCUMBRANCES, OR OTHER RESTRICTIONS OF ANY NATURE, RESULTING
FROM ANY ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES OR ARISING UNDER OR
PURSUANT TO ANY ENVIRONMENTAL LAW, WITH RESPECT TO OR AFFECTING ANY OF THE
FACILITIES OR ANY OTHER PROPERTIES AND ASSETS (WHETHER REAL, PERSONAL, OR MIXED)
IN WHICH SELLER OR GISH HAS OR HAD AN INTEREST.

36


--------------------------------------------------------------------------------



(C)           NEITHER SELLER NOR GISH HAS ANY BASIS TO EXPECT, NOR HAS ANY OF
THEM OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR MAY BE HELD RESPONSIBLE,
RECEIVED, ANY CITATION, DIRECTIVE, INQUIRY, NOTICE, ORDER, SUMMONS, WARNING, OR
OTHER COMMUNICATION THAT RELATES TO HAZARDOUS ACTIVITY, HAZARDOUS MATERIALS, OR
ANY ALLEGED, ACTUAL, OR POTENTIAL VIOLATION OF OR FAILURE TO COMPLY WITH ANY
ENVIRONMENTAL LAW, OR OF ANY ALLEGED, ACTUAL, OR POTENTIAL OBLIGATION TO
UNDERTAKE OR BEAR THE COST OF ANY ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES
INCLUDING WITH RESPECT TO ANY OF THE FACILITIES OR ANY OTHER PROPERTIES OR
ASSETS (WHETHER REAL, PERSONAL, OR MIXED) IN WHICH SELLER OR GISH HAD AN
INTEREST, OR WITH RESPECT TO ANY PROPERTY OR FACILITY TO WHICH HAZARDOUS
MATERIALS GENERATED, MANUFACTURED, REFINED, TRANSFERRED, IMPORTED, USED, OR
PROCESSED BY SELLER, GISH, OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR MAY
BE HELD RESPONSIBLE, HAVE BEEN TRANSPORTED, TREATED, STORED, HANDLED,
TRANSFERRED, DISPOSED, RECYCLED, OR RECEIVED.


(D)           NEITHER SELLER NOR GISH, OR ANY OTHER PERSON FOR WHOSE CONDUCT
THEY ARE OR MAY BE HELD RESPONSIBLE, HAS ANY ENVIRONMENTAL, HEALTH, AND SAFETY
LIABILITIES WITH RESPECT TO THE FACILITIES OR, TO THE KNOWLEDGE OF SELLER AND
GISH, WITH RESPECT TO ANY OTHER PROPERTIES OR ASSETS (WHETHER REAL, PERSONAL, OR
MIXED).


(E)           THERE ARE NO HAZARDOUS MATERIALS PRESENT ON OR IN THE ENVIRONMENT
AT THE FACILITIES, INCLUDING ANY HAZARDOUS MATERIALS CONTAINED IN BARRELS, ABOVE
OR UNDERGROUND STORAGE TANKS, LANDFILLS, LAND DEPOSITS, DUMPS, EQUIPMENT
(WHETHER MOVEABLE OR FIXED) OR OTHER CONTAINERS, EITHER TEMPORARY OR PERMANENT,
AND DEPOSITED OR LOCATED IN LAND, WATER, SUMPS, OR ANY OTHER PART OF THE
FACILITIES, OR INCORPORATED INTO ANY STRUCTURE THEREIN OR THEREON.  NEITHER
SELLER, GISH, OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR MAY BE HELD
RESPONSIBLE, OR TO THE KNOWLEDGE OF SELLER AND GISH, ANY OTHER PERSON, HAS
PERMITTED OR CONDUCTED, OR IS AWARE OF, ANY HAZARDOUS ACTIVITY CONDUCTED WITH
RESPECT TO THE FACILITIES OR ANY OTHER PROPERTIES OR ASSETS (WHETHER REAL,
PERSONAL, OR MIXED) IN WHICH SELLER OR GISH HAS OR HAD AN INTEREST.


(F)            THERE HAS BEEN NO RELEASE OR, TO THE KNOWLEDGE OF SELLER AND
GISH, THREAT OF RELEASE, OF ANY HAZARDOUS MATERIALS AT OR FROM THE FACILITIES OR
AT ANY OTHER LOCATIONS WHERE ANY HAZARDOUS MATERIALS WERE GENERATED,
MANUFACTURED, REFINED, TRANSFERRED, PRODUCED, IMPORTED, USED, OR PROCESSED FROM
OR BY THE FACILITIES, OR FROM OR BY ANY OTHER PROPERTIES AND ASSETS (WHETHER
REAL, PERSONAL, OR MIXED) IN WHICH GISH HAS AN INTEREST.


(G)           SELLER AND GISH HAVE DELIVERED TO BUYER TRUE AND COMPLETE COPIES
AND RESULTS OF ANY REPORTS, STUDIES, ANALYSES, TESTS, OR MONITORING POSSESSED OR
INITIATED BY SELLER OR GISH PERTAINING TO HAZARDOUS MATERIALS OR HAZARDOUS
ACTIVITIES IN, ON, OR UNDER THE FACILITIES, OR CONCERNING COMPLIANCE BY GISH OR
ANY OTHER PERSON FOR WHOSE CONDUCT GISH IS RESPONSIBLE, WITH ENVIRONMENTAL LAWS.

37


--------------------------------------------------------------------------------



3.20.        EMPLOYEES.


(A)           PART 3.20 OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST OF THE FOLLOWING INFORMATION FOR EACH EMPLOYEE OR DIRECTOR OF
GISH, INCLUDING EACH EMPLOYEE ON LEAVE OF ABSENCE OR LAYOFF STATUS:  NAME; JOB
TITLE; CURRENT COMPENSATION PAID OR PAYABLE AND ANY CHANGE IN COMPENSATION SINCE
JANUARY 1, 2005; VACATION ACCRUED; AND SERVICE CREDITED FOR PURPOSES OF VESTING
AND ELIGIBILITY TO PARTICIPATE UNDER GISH’S PENSION, RETIREMENT, PROFIT-SHARING,
THRIFT-SAVINGS, DEFERRED COMPENSATION, STOCK BONUS, STOCK OPTION, CASH BONUS,
EMPLOYEE STOCK OWNERSHIP (INCLUDING INVESTMENT CREDIT OR PAYROLL STOCK
OWNERSHIP), SEVERANCE PAY, INSURANCE, MEDICAL, WELFARE, OR VACATION PLAN, OTHER
EMPLOYEE PENSION BENEFIT PLAN OR EMPLOYEE WELFARE BENEFIT PLAN, OR ANY OTHER
EMPLOYEE BENEFIT PLAN OR ANY DIRECTOR PLAN.


(B)           NO EMPLOYEE OR DIRECTOR OF GISH IS A PARTY TO, OR IS OTHERWISE
BOUND BY, ANY AGREEMENT OR ARRANGEMENT, INCLUDING ANY CONFIDENTIALITY,
NONCOMPETITION, OR PROPRIETARY RIGHTS AGREEMENT, BETWEEN SUCH EMPLOYEE OR
DIRECTOR AND ANY OTHER PERSON (“PROPRIETARY RIGHTS AGREEMENT”) THAT IN ANY WAY
ADVERSELY AFFECTS OR WILL AFFECT (I) THE PERFORMANCE OF HIS DUTIES AS AN
EMPLOYEE OR DIRECTOR OF GISH, OR (II) THE ABILITY OF GISH TO CONDUCT ITS
BUSINESS.  TO SELLER’S AND GISH’S KNOWLEDGE, NO OFFICER OR OTHER KEY EMPLOYEE OF
GISH INTENDS TO TERMINATE HIS EMPLOYMENT WITH GISH.


3.21.        LABOR RELATIONS; COMPLIANCE.

Gish is not, and since its inception has not been, a party to any collective
bargaining or other labor Contract.  Since May 1, 2003, there has not been,
there is not presently pending or existing, and to the Knowledge of Seller and
Gish there is not Threatened, (a) any strike, slowdown, picketing, work
stoppage, or employee grievance process, (b) any Proceeding against or affecting
Gish relating to the alleged violation of any Legal Requirement pertaining to
labor relations or employment matters, including any charge or complaint filed
by an employee or union with the National Labor Relations Board, the Equal
Employment Opportunity Commission, or any comparable Governmental Body,
organizational activity, or other labor or employment dispute against or
affecting Gish or its premises, or (c) any application for certification of a
collective bargaining agent.  To the Knowledge of Seller and Gish no event has
occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute.  There is no lockout of any employees by Gish,
and no such action is contemplated by Gish.  Gish has complied in all material
respects with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health, and plant closing. Gish is not liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

38


--------------------------------------------------------------------------------



3.22.        INTELLECTUAL PROPERTY.


(A)           THE TERM “INTELLECTUAL PROPERTY ASSETS” INCLUDES ALL U.S. AND
NON-U.S.:

(I)            PATENTS, UTILITY MODELS, SUPPLEMENTARY PROTECTION CERTIFICATES
AND APPLICATIONS THEREFORE (INCLUDING PROVISIONAL APPLICATIONS, INVENTION
DISCLOSURES, CERTIFICATES OF INVENTION AND APPLICATIONS FOR CERTIFICATES OF
INVENTION) AND DIVISIONALS, CONTINUATIONS, CONTINUATIONS-IN-PART, PATENTS OF
ADDITION, REISSUES, RENEWALS, EXTENSIONS, RE-EXAMINATIONS, AND EQUIVALENTS
THEREOF (COLLECTIVELY, “PATENTS”)

(II)           FICTIONAL BUSINESS NAMES, TRADING NAMES, REGISTERED AND
UNREGISTERED TRADEMARKS, SERVICE MARKS, AND APPLICATIONS FOR THE FOREGOING
TOGETHER WITH THE GOODWILL ASSOCIATED WITH OR SYMBOLIZED BY ANY OF THE FOREGOING
(COLLECTIVELY, “MARKS”);

(III)          COPYRIGHTS IN BOTH PUBLISHED WORKS AND UNPUBLISHED WORKS
(COLLECTIVELY, “COPYRIGHTS”);

(IV)          URLS AND INTERNET DOMAIN NAMES, INCLUDING WITHOUT LIMITATION
WWW.GISHBIOMEDICAL.COM;

(V)           KNOW-HOW, TRADE SECRETS, CONFIDENTIAL INFORMATION, INVENTIONS OR
DISCOVERIES (IN EACH CASE, WHETHER OR NOT PATENTABLE), CUSTOMER LISTS, SOFTWARE,
TECHNICAL INFORMATION, DATA, PROCESS TECHNOLOGY, PLANS, DRAWINGS, AND BLUE
PRINTS (COLLECTIVELY, “TRADE SECRETS”); AND

(VI)          OTHER INTELLECTUAL PROPERTY, INDUSTRIAL RIGHTS OR PROPRIETARY
RIGHTS (HOWEVER DEFINED); IN EACH CASE, OWNED, USED, OR LICENSED BY GISH AS
LICENSEE OR LICENSOR.


(B)           PART 3.22(B) OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST AND SUMMARY DESCRIPTION, INCLUDING ANY ROYALTIES PAID OR RECEIVED
BY THE GISH, OF ALL CONTRACTS RELATING TO THE INTELLECTUAL PROPERTY ASSETS TO
WHICH GISH IS A PARTY OR BY WHICH GISH IS BOUND, EXCEPT PERPETUAL, PAID-UP
LICENSES FOR COMMONLY RETAIL-AVAILABLE SOFTWARE PROGRAMS UNDER WHICH GISH IS THE
LICENSEE.  THERE ARE NO OUTSTANDING AND, TO SELLER’S AND GISH’S KNOWLEDGE, NO
THREATENED DISPUTES OR DISAGREEMENTS WITH RESPECT TO ANY SUCH AGREEMENT.


(C)           INTELLECTUAL PROPERTY NECESSARY FOR THE BUSINESS:

(I)            THE INTELLECTUAL PROPERTY ASSETS ARE THOSE NECESSARY FOR OR USED
IN THE OPERATION OF THE BUSINESS AS IT IS CURRENTLY CONDUCTED AND CONTEMPLATED
TO BE CONDUCTED.  EXCEPT AS SET FORTH IN PART 3.22(C) OF THE DISCLOSURE
SCHEDULE, GISH IS THE OWNER OF ALL RIGHT, TITLE, AND INTEREST IN AND TO EACH OF
THE INTELLECTUAL PROPERTY ASSETS, FREE

39


--------------------------------------------------------------------------------


AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CHARGES, ENCUMBRANCES, EQUITIES, AND
OTHER ADVERSE CLAIMS, AND HAS THE RIGHT TO USE WITHOUT PAYMENT TO A THIRD PARTY
ALL OF THE INTELLECTUAL PROPERTY ASSETS.

(II)           EXCEPT AS SET FORTH IN A LICENSE AGREEMENT BETWEEN GISH AS
LICENSOR AND SELLER AS LICENSEE, DATED AS OF THE DATE OF THIS AGREEMENT, SELLER
HOLDS NO RIGHT, TITLE OR CLAIM TO KNOW HOW SUBJECT TO UNITED STATES PATENT
APPLICATION 10/080,749 (PUB. NO. 20030161938), PCT/US 2003/004284
(WO/2003/072154), EUROPEAN PATENT APPLICATION 03716020.7, JAPANESE PATENT
APPLICATION 2003-570897, TRADE SECRET MP 194 WITH THE TITLE “HEPARIN COATING
FORMULATION” OR ANY OTHER INTELLECTUAL PROPERTY ASSETS SUBJECT TO THE
INTELLECTUAL PROPERTY ASSIGNMENT AND ASSET TRANSFER AGREEMENT BETWEEN SELLER AND
GISH, DATED FEBRUARY 21, 2007. THE PARTIES AGREE TO TREAT SUCH AGREEMENT AS
THOUGH IT NEVER EXISTED, AND NO RIGHT, TITLE, CLAIM, DEMAND OR ANY OTHER RIGHT
OR ACTION MAY BE BASED ON SAID AGREEMENT.  NEITHER SELLER NOR ANY OF ITS
AFFILIATES HAS TRANSFERRED OR PURPORTED OR OFFERED TO TRANSFER ANY OF THESE
INTELLECTUAL PROPERTY ASSETS TO ANY PERSON.  NONE OF SELLER, ITS AFFILIATES OR
GISH REASONABLY EXPECTS ANY PERSON TO BASE RIGHT, TITLE, CLAIM, DEMAND OR ANY
OTHER RIGHT OR ACTION ON SUCH AGREEMENT.

(III)          EXCEPT AS SET FORTH IN PART 3.22(C) OF THE DISCLOSURE SCHEDULE,
ALL EMPLOYEES OF GISH HAVE EXECUTED WRITTEN CONTRACTS WITH GISH THAT EFFECTIVELY
ASSIGN TO GISH ALL RIGHTS TO ANY INVENTIONS, IMPROVEMENTS, DISCOVERIES, OR
INFORMATION RELATING TO THE BUSINESS.  NO EMPLOYEE OF GISH HAS ENTERED INTO ANY
CONTRACT THAT RESTRICTS OR LIMITS IN ANY WAY THE SCOPE OR TYPE OF WORK IN WHICH
THE EMPLOYEE MAY BE ENGAGED OR REQUIRES THE EMPLOYEE TO TRANSFER, ASSIGN, OR
DISCLOSE INFORMATION CONCERNING HIS WORK TO ANYONE OTHER THAN THE GISH.


(D)           PATENTS.

(I)            PART 3.22(D) OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST AND SUMMARY DESCRIPTION OF ALL PATENTS. GISH IS THE OWNER OF ALL
RIGHT, TITLE, AND INTEREST IN AND TO EACH OF THE PATENTS, FREE AND CLEAR OF ALL
LIENS, SECURITY INTERESTS, CHARGES, ENCUMBRANCES, ENTITIES, AND OTHER ADVERSE
CLAIMS.

(II)           ALL OF THE PATENTS ARE CURRENTLY IN COMPLIANCE WITH FORMAL LEGAL
REQUIREMENTS (INCLUDING PAYMENT OF FILING, EXAMINATION, AND MAINTENANCE FEES AND
PROOFS OF WORKING OR USE), ARE VALID AND ENFORCEABLE, AND, EXCEPT AS SET FORTH
IN PART 3.22(D) OF THE DISCLOSURE SCHEDULE, ARE NOT SUBJECT TO ANY MAINTENANCE
FEES OR TAXES OR ACTIONS FALLING DUE WITHIN 90 (NINETY) DAYS AFTER THE DATE OF
THIS AGREEMENT.

40


--------------------------------------------------------------------------------


(III)          NO PATENT HAS BEEN OR IS NOW INVOLVED IN ANY INTERFERENCE,
REISSUE, REEXAMINATION, OR OPPOSITION PROCEEDING. TO SELLER’S AND GISH’S
KNOWLEDGE, THERE IS NO POTENTIALLY INTERFERING PATENT OR PATENT APPLICATION OF
ANY THIRD PARTY.

(IV)          EXCEPT FOR THE INFRINGEMENT OF THE GISH OXYGENATOR PATENT, USA
PATENT NO. 5,762,869, BY THE HILITE FAMILY OF PRODUCTS PRODUCED AND SOLD BY AN
AFFILIATE OF BUYER, NO PATENT IS INFRINGED OR HAS BEEN CHALLENGED OR, TO
SELLER’S AND GISH’S KNOWLEDGE, THREATENED IN ANY WAY. NONE OF THE PRODUCTS
MANUFACTURED AND SOLD, NOR ANY PROCESS OR KNOW-HOW USED, BY, OR ON BEHALF OF,
GISH INFRINGES OR IS ALLEGED TO INFRINGE ANY PATENT OF ANY OTHER PERSON.

(V)           ALL PRODUCTS MADE, USED, OR SOLD UNDER THE PATENTS HAVE BEEN
MARKED WITH PROPER PATENT NOTICES.


(E)           TRADEMARKS.

(I)            PART 3.22(E) OF DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST AND SUMMARY DESCRIPTION OF ALL MARKS.  GISH IS THE OWNER OF ALL
RIGHT, TITLE, AND INTEREST IN AND TO EACH OF THE MARKS, FREE AND CLEAR OF ALL
LIENS, SECURITY INTERESTS, CHARGES, ENCUMBRANCES, EQUITIES, AND OTHER ADVERSE
CLAIMS.

(II)           ALL MARKS THAT HAVE BEEN REGISTERED WITH THE UNITED STATES PATENT
AND TRADEMARK OFFICE ARE CURRENTLY IN COMPLIANCE WITH ALL FORMAL LEGAL
REQUIREMENTS (INCLUDING THE TIMELY POST-REGISTRATION FILING OF AFFIDAVITS OF USE
AND INCONTESTABILITY AND RENEWAL APPLICATIONS), ARE VALID AND ENFORCEABLE, AND
ARE NOT SUBJECT TO ANY MAINTENANCE FEES OR TAXES OR ACTIONS FALLING DUE WITHIN
NINETY DAYS (90) AFTER THE DATE OF THIS AGREEMENT.

(III)          NO MARK HAS BEEN OR IS NOW INVOLVED IN ANY OPPOSITION,
INVALIDATION, OR CANCELLATION AND, TO SELLER’S AND GISH’S KNOWLEDGE, NO SUCH
ACTION IS THREATENED WITH THE RESPECT TO ANY OF THE MARKS.

(IV)          TO SELLER’S AND GISH’S KNOWLEDGE, THERE IS NO POTENTIALLY
INTERFERING TRADEMARK OR TRADEMARK APPLICATION OF ANY THIRD PARTY.

(V)           NO MARK IS INFRINGED, HAS BEEN CHALLENGED OR, TO SELLER’S AND
GISH’S KNOWLEDGE, THREATENED IN ANY WAY.  NONE OF THE MARKS USED BY GISH
INFRINGES OR IS ALLEGED TO INFRINGE ANY TRADE NAME, TRADEMARK, OR SERVICE MARK
OF ANY THIRD PARTY.

(VI)          ALL PRODUCTS AND MATERIALS CONTAINING A MARK BEAR THE PROPER
REGISTRATION NOTICE WHERE PERMITTED BY LAW.

41


--------------------------------------------------------------------------------



(F)            COPYRIGHTS.

(I)            PART 3.22(F) OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND
ACCURATE LIST AND SUMMARY DESCRIPTION OF ALL COPYRIGHTS.  GISH IS THE OWNER OF
ALL RIGHT, TITLE, AND INTEREST IN AND TO EACH OF THE COPYRIGHTS, FREE AND CLEAR
OF ALL LIENS, SECURITY INTERESTS, CHARGES, ENCUMBRANCES, EQUITIES, AND OTHER
ADVERSE CLAIMS.

(II)           ALL THE COPYRIGHTS HAVE BEEN REGISTERED AND ARE CURRENTLY IN
COMPLIANCE WITH FORMAL LEGAL REQUIREMENTS, ARE VALID AND ENFORCEABLE, AND ARE
NOT SUBJECT TO ANY MAINTENANCE FEES OR TAXES OR ACTIONS FALLING DUE WITHIN
NINETY (90) DAYS AFTER THE DATE OF THIS AGREEMENT.

(III)          NO COPYRIGHT IS INFRINGED OR HAS BEEN CHALLENGED OR, TO SELLER’S
AND GISH’S KNOWLEDGE, THREATENED IN ANY WAY.  NONE OF THE SUBJECT MATTER OF ANY
OF THE COPYRIGHTS  INFRINGES OR IS ALLEGED TO INFRINGE ANY COPYRIGHT OF ANY
THIRD PARTY OR IS A DERIVATIVE WORK BASED ON THE WORK OF A THIRD PARTY.

(IV)          ALL WORKS ENCOMPASSED BY THE COPYRIGHTS HAVE BEEN MARKED WITH THE
PROPER COPYRIGHT NOTICE.


(G)           TRADE SECRETS.

(I)            WITH RESPECT TO EACH TRADE SECRET, THE DOCUMENTATION RELATING TO
SUCH TRADE SECRET IS CURRENT, ACCURATE, AND SUFFICIENT IN DETAIL AND CONTENT TO
IDENTIFY AND EXPLAIN IT AND TO ALLOW ITS FULL AND PROPER USE WITHOUT RELIANCE ON
THE KNOWLEDGE OR MEMORY OF ANY INDIVIDUAL.

(II)           GISH HAS TAKEN REASONABLE PRECAUTIONS AND ACTIONS TO PROTECT THE
SECRECY, CONFIDENTIALITY, AND VALUE OF ITS TRADE SECRETS.

(III)          GISH HAS GOOD TITLE AND (NOT NECESSARILY EXCLUSIVE) RIGHT TO USE
THE TRADE SECRETS.  THE TRADE SECRETS ARE NOT PART OF THE PUBLIC KNOWLEDGE OR
LITERATURE, AND, TO SELLER’S AND GISH’S KNOWLEDGE, HAVE NOT BEEN USED, DIVULGED,
OR APPROPRIATED EITHER FOR THE BENEFIT OF ANY PERSON (OTHER THAN  GISH) OR TO
THE DETRIMENT OF GISH.  NO TRADE SECRET IS SUBJECT TO ANY ADVERSE CLAIM OR HAS
BEEN CHALLENGED OR, TO THE KNOWLEDGE OF SELLER AND GISH, THREATENED IN ANY WAY.


(H)           WITHOUT LIMITING SECTIONS 3.22(D)(IV), 3.22(E)(V) AND
3.22(F)(III), NO INTELLECTUAL PROPERTY ASSET IS INFRINGED OR MISAPPROPRIATED
(EXCEPT FOR THE INFRINGEMENT OF THE GISH OXYGENATOR PATENT, USA PATENT
NO. 5,762,869, BY THE HILITE FAMILY OF PRODUCTS PRODUCED AND SOLD BY AN
AFFILIATE OF BUYER) OR HAS BEEN CHALLENGED OR, TO SELLER’S KNOWLEDGE, THREATENED

42


--------------------------------------------------------------------------------



IN ANY WAY.  NONE OF THE INTELLECTUAL PROPERTY ASSETS AND NONE OF THE PRODUCTS
MANUFACTURED OR SOLD BY, OR ON BEHALF OF, GISH INFRINGES OR MISAPPROPRIATES OR
IS ALLEGED TO INFRINGE OR MISAPPROPRIATE ANY INTELLECTUAL PROPERTY, INDUSTRIAL
PROPERTY RIGHT OR OTHER PROPRIETARY RIGHT OF A THIRD PARTY.


(I)            THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL NOT (I) RESULT IN THE LOSS OF, OR OTHERWISE ADVERSELY AFFECT, ANY
RIGHTS OF GISH IN ANY INTELLECTUAL PROPERTY ASSETS; (II) GRANT OR REQUIRE GISH
TO GRANT TO ANY PERSON ANY RIGHTS WITH RESPECT TO ANY INTELLECTUAL PROPERTY
ASSETS; (III) SUBJECT GISH TO ANY INCREASE IN ROYALTIES OR OTHER PAYMENTS IN
RESPECT OF ANY INTELLECTUAL PROPERTY ASSETS; OR (IV) DIMINISH ANY ROYALTIES OR
OTHER PAYMENTS GISH WOULD OTHERWISE BE ENTITLED TO IN RESPECT OF ANY
INTELLECTUAL PROPERTY ASSETS.


(J)            INFORMATION TECHNOLOGY.

(I)            THE IT SYSTEMS HAVE BEEN PROPERLY MAINTAINED BY TECHNICALLY
COMPETENT PERSONNEL IN ACCORDANCE WITH STANDARDS SET BY THE MANUFACTURERS OR
OTHERWISE IN ACCORDANCE WITH STANDARDS PRUDENT IN THE BUSINESS FOR PROPER
OPERATION, MONITORING AND USE.  THE IT SYSTEMS ARE IN GOOD WORKING CONDITION TO
EFFECTIVELY PERFORM ALL INFORMATION TECHNOLOGY OPERATIONS NECESSARY OR ADVISABLE
FOR THE CONDUCT OF THE BUSINESS.  GISH HAS NOT EXPERIENCED WITHIN THE PAST
TWELVE (12) MONTHS ANY MATERIAL DISRUPTION TO, OR MATERIAL INTERRUPTION IN, ITS
CONDUCT OF THE BUSINESS ATTRIBUTABLE TO A DEFECT, BUG, BREAKDOWN OR OTHER
FAILURE OR DEFICIENCY ON THE PART OF THE IT SYSTEMS.

(II)           EXCEPT FOR SCHEDULED OR ROUTINE MAINTENANCE WHICH WOULD NOT
REASONABLY BE EXPECTED TO CAUSE ANY MATERIAL DISRUPTION TO, OR MATERIAL
INTERRUPTION IN, THE CONDUCT OF THE BUSINESS, THE IT SYSTEMS ARE AVAILABLE FOR
USE DURING NORMAL WORKING HOURS.  GISH HAS TAKEN COMMERCIALLY REASONABLE STEPS
TO PROVIDE FOR THE BACKUP AND RECOVERY OF THE DATA AND INFORMATION CRITICAL TO
THE CONDUCT OF THE BUSINESS (INCLUDING SUCH DATA AND INFORMATION THAT IS STORED
ON MAGNETIC OR OPTICAL MEDIA IN THE ORDINARY COURSE OF BUSINESS) WITHOUT
MATERIAL DISRUPTION TO, OR MATERIAL INTERRUPTION IN, THE CONDUCT OF THE
BUSINESS.

(III)          GISH IS IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS REGARDING THE
COLLECTION, USE AND PROTECTION OF PERSONAL INFORMATION AND GISH’S PUBLISHED AND
INTERNAL PRIVACY AND DATA SECURITY POLICIES AND PROCEDURES, INCLUDING WITHOUT
LIMITATION THE U.S. HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996
(AS MAY BE AMENDED FROM TIME TO TIME), AND ANY FOREIGN EQUIVALENTS THEREOF.

43


--------------------------------------------------------------------------------



3.23.        NO INTRAGROUP LIABILITIES.


AS OF THE CLOSING DATE, GISH WILL NOT BE INDEBTED TO OR LIABLE FOR ANY PAYMENT
OF ANY SUM TO SELLER OR ANY OF ITS AFFILIATES (“INTRAGROUP LIABILITIES”).


3.24.        CERTAIN PAYMENTS.

Neither Gish nor any director, officer, agent, or employee of Gish, or to
Seller’s and Gish’s Knowledge any other Person associated with or acting for or
on behalf of Gish, has directly or indirectly (a) made any contribution, gift,
bribe, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of Gish, or (iv) in
violation of any Legal Requirement, (b) established or maintained any fund or
asset that has not been recorded in the books and records of Gish.


3.25.        DISCLOSURE.


(A)           NO REPRESENTATION OR WARRANTY OF SELLER OR GISH IN THIS AGREEMENT
AND NO STATEMENT IN THE DISCLOSURE SCHEDULE OMITS TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


(B)           NO NOTICE GIVEN PURSUANT TO SECTION 5.5 WILL CONTAIN ANY UNTRUE
STATEMENT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN OR IN THIS AGREEMENT, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE
MADE, NOT MISLEADING.


(C)           THERE IS NO FACT KNOWN TO SELLER THAT HAS SPECIFIC APPLICATION TO
GISH (OTHER THAN GENERAL ECONOMIC OR INDUSTRY CONDITIONS) AND THAT MATERIALLY
ADVERSELY AFFECTS OR, AS FAR AS SELLER CAN REASONABLY FORESEE, MATERIALLY
THREATENS, THE ASSETS, BUSINESS, PROSPECTS, FINANCIAL CONDITION, OR RESULTS OF
OPERATIONS OF GISH THAT HAS NOT BEEN SET FORTH IN THIS AGREEMENT OR THE
DISCLOSURE SCHEDULE.


3.26.        BROKERS OR FINDERS.

Except for fees payable to Silverwood Partners LLC by Seller, Seller, Gish and
their agents have incurred no obligation or liability, contingent or otherwise,
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with this Agreement or the transactions contemplated hereby and
will indemnify and hold Buyer harmless from any such payment alleged to be due
by or through Seller or Gish as a result of the action of Seller, Gish or their
officers or agents.

44


--------------------------------------------------------------------------------



4.                                       REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers as follows:


4.1.          ORGANIZATION AND GOOD STANDING.

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the Federal Republic of Germany.


4.2.          AUTHORITY; NO CONFLICT.


(A)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID, AND BINDING
OBLIGATION OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS. 
UPON THE EXECUTION AND DELIVERY BY BUYER OF THIS AGREEMENT AND THE AGREEMENTS
CONTEMPLATED HEREBY, THIS AGREEMENT (AND SUCH OTHER AGREEMENTS) WILL CONSTITUTE
THE LEGAL, VALID, AND BINDING OBLIGATIONS OF BUYER, ENFORCEABLE AGAINST BUYER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.  BUYER HAS THE ABSOLUTE AND UNRESTRICTED
RIGHT, POWER, AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT.


(B)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER NOR
THE CONSUMMATION OR PERFORMANCE BY BUYER OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL GIVE ANY PERSON THE RIGHT TO PREVENT, DELAY, OR OTHERWISE INTERFERE
WITH THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY PURSUANT TO:

(I)            ANY PROVISION OF BUYER’S ORGANIZATIONAL DOCUMENTS;

(II)           ANY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OR THE
STOCKHOLDERS OF BUYER;

(III)          ANY LEGAL REQUIREMENT OR ORDER TO WHICH BUYER MAY BE SUBJECT; OR

(IV)          ANY CONTRACT TO WHICH BUYER IS A PARTY OR BY WHICH BUYER MAY BE
BOUND.


(C)           EXCEPT AS SET FORTH IN SCHEDULE 4.2, BUYER IS NOT AND WILL NOT BE
REQUIRED TO OBTAIN ANY CONSENT FROM ANY PERSON IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

45


--------------------------------------------------------------------------------



4.3.          CERTAIN PROCEEDINGS.

There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, this Agreement or any of the transactions
contemplated hereby.  To Buyer’s Knowledge, no such Proceeding has been
Threatened.


4.4.          BROKERS OR FINDERS.

Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement and will indemnify
and hold Seller harmless from any such payment alleged to be due by or through
Buyer as a result of the action of Buyer or its officers or agents.


5.                                       COVENANTS OF SELLER AND GISH PRIOR TO
CLOSING DATE


5.1.          ACCESS AND INVESTIGATION.

Between the date of this Agreement and the Closing Date, Seller will, and will
cause Gish and its Representatives to, (a) afford Buyer and its Representatives
(collectively, “Buyer’s Advisors”) reasonable access to Gish’s personnel,
properties, contracts, books and records, and other documents and data, (b)
furnish Buyer and its Representatives with copies of all such contracts, books
and records, and other existing documents and data as Buyer may reasonably
request, and (c) furnish Buyer and its Representatives with such additional
financial, operating, and other data and information as Buyer may reasonably
request.


5.2.          OPERATION OF THE BUSINESSES.

Between the date of this Agreement and the Closing Date, Sellers will, and will
cause Gish to:


(A)           CONDUCT THE BUSINESS ONLY IN THE ORDINARY COURSE OF BUSINESS;


(B)           USE THEIR REASONABLE BEST EFFORTS TO PRESERVE INTACT THE CURRENT
BUSINESS ORGANIZATION OF GISH, KEEP AVAILABLE THE SERVICES OF THE CURRENT
OFFICERS, EMPLOYEES, AND AGENTS OF GISH, AND MAINTAIN THE RELATIONS AND GOOD
WILL WITH SUPPLIERS, CUSTOMERS, LANDLORDS, CREDITORS, EMPLOYEES, AGENTS, AND
OTHERS HAVING BUSINESS RELATIONSHIPS WITH GISH;


(C)           CONFER WITH BUYER CONCERNING OPERATIONAL MATTERS OF A MATERIAL
NATURE; AND


(D)           OTHERWISE REPORT TO BUYER PERIODICALLY AND AT SUCH OTHER TIMES AND
IN THE FORMAT AS BUYER MAY REASONABLY REQUEST CONCERNING THE STATUS OF THE
BUSINESS, AND THE OPERATIONS AND FINANCES OF GISH.

46


--------------------------------------------------------------------------------



5.3.          NEGATIVE COVENANTS.

Except as otherwise expressly permitted by this Agreement, between the date of
this Agreement and the Closing Date, Seller will not, and will cause Gish not
to, without the prior consent of Buyer (which consent shall not be unreasonably
withheld), take any affirmative action, or fail to take any reasonable action
within its control, as a result of which any of the changes or events listed in
Section 3.16 could be reasonably expected to occur.  Such proscribed actions
shall include, but not be limited to the issuance of any capital stock or
options, warrants or other rights convertible into or exchangeable for capital
stock, the authorization or payment of any dividends or other distributions to
Sellers, or the authorization or consummation of any consolidation, merger, or
sale of assets other than in the Ordinary Course of Business, or the purchase of
the assets or business of any Person, or any other extraordinary corporate
transaction.


5.4.          REQUIRED APPROVALS.

As promptly as practicable after the date of this Agreement, Seller will, and
will cause Gish to, make all filings required by Legal Requirements to be made
by them in order to consummate the transactions contemplated by this Agreement. 
Between the date of this Agreement and the Closing Date, Seller will, and will
cause Gish to, (a) cooperate with Buyer with respect to all filings that Buyer
elects to make or is required by Legal Requirements to make in connection with
the transactions contemplated by this Agreement, and (b) cooperate with Buyer in
obtaining all consents identified in Schedule 4.2.


5.5.          NOTIFICATION.

Between the date of this Agreement and the Closing Date, Seller will promptly
notify Buyer in writing if Seller or Gish becomes aware of any fact or condition
that causes or constitutes a Breach of any of representations and warranties of
Seller or Gish as of the date of this Agreement, or if Seller or Gish becomes
aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a Breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition.  Should any such fact or condition require any change
in the Disclosure Schedule if the Disclosure Schedule were dated the date of the
occurrence or discovery of any such fact or condition, Seller will promptly
deliver to Buyer a supplement to the Disclosure Schedule specifying such
change.  During the same period, Seller will promptly notify Buyer of the
occurrence of any Breach of any covenant of Seller in this Section 5 or of the
occurrence of any event that may make the satisfaction of the conditions in
Section 7 impossible or unlikely.

47


--------------------------------------------------------------------------------



5.6.          NO NEGOTIATION.

Until such time, if any, as this Agreement is terminated pursuant to Section 9,
Seller will not, and will cause Gish and each of their Representatives not to,
directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
Person (other than Buyer) relating to any transaction involving the sale of the
business or assets (other than in the Ordinary Course of Business) of Gish, or
any of the capital stock of Gish, or any merger, consolidation, business
combination, or similar transaction involving Gish.


5.7.          TAX MATTERS.

Without the prior written consent of Buyer, none of Gish, any Subsidiary or, to
the extent related to the Business, Seller shall make or change any election,
change an annual accounting period, adopt or change any accounting method, file
any amended Tax Return, enter into any closing agreement, settle any Tax claim
or assessment relating to Gish or any Subsidiary, surrender any right to claim a
refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to Gish or any Subsidiary, or
take any other similar action relating to the filing of any Tax Return or the
payment of any Tax, if such election, adoption, change, amendment, agreement,
settlement, surrender, consent or other action would have the effect of
increasing the Tax liability of Gish or any Subsidiary for any period ending
after the Closing Date or decreasing any Tax attribute of Gish or any Subsidiary
existing on the Closing Date.


5.8.          BEST EFFORTS.

Between the date of this Agreement and the Closing Date, Seller will use its
reasonable best efforts to cause the conditions in Sections 7 and 8 to be
satisfied.


6.                                       COVENANTS OF BUYER


6.1.          COVENANTS PRIOR TO CLOSING DATE.


(A)           AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF THIS AGREEMENT, BUYER
WILL, AND WILL CAUSE EACH OF ITS AFFILIATES TO, MAKE ALL FILINGS REQUIRED BY
LEGAL REQUIREMENTS TO BE MADE BY THEM TO CONSUMMATE THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  BETWEEN THE DATE OF THIS AGREEMENT AND THE
CLOSING DATE, BUYER WILL, AND WILL CAUSE EACH AFFILIATE TO, COOPERATE WITH
SELLER AND GISH WITH RESPECT TO ALL FILINGS THAT SELLER OR GISH IS REQUIRED BY
LEGAL REQUIREMENTS TO MAKE IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, AND (II) COOPERATE WITH SELLER IN OBTAINING ALL
CONSENTS IDENTIFIED IN PART 3.2 OF THE DISCLOSURE SCHEDULE; PROVIDED THAT THIS
AGREEMENT WILL NOT REQUIRE BUYER TO DISPOSE OF OR MAKE ANY CHANGE IN ANY PORTION
OF ITS BUSINESS OR TO INCUR ANY OTHER BURDEN TO OBTAIN A GOVERNMENTAL
AUTHORIZATION.

48


--------------------------------------------------------------------------------



(B)           EXCEPT AS SET FORTH IN THE PROVISO TO SECTION 6.1(A), BETWEEN THE
DATE OF THIS AGREEMENT AND THE CLOSING DATE, BUYER WILL USE ITS REASONABLE BEST
EFFORTS TO CAUSE THE CONDITIONS IN SECTIONS 7 AND 8 TO BE SATISFIED.


6.2.          NOTIFICATION.

Between the date of this Agreement and the Closing Date, Buyer will promptly
notify the Seller in writing if Buyer becomes aware of any fact or condition
that causes or constitutes a Breach of any of Buyer’s representations and
warranties as of the date of this Agreement, or if Buyer becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
(except as expressly contemplated by this Agreement) cause or constitute a
Breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.  During the same period, Buyer will promptly notify the Seller of the
occurrence of any Breach of the occurrence of any event that may make the
satisfaction of the conditions in Section 8 impossible or unlikely.


7.                                       CONDITIONS PRECEDENT TO BUYER’S
OBLIGATION TO CLOSE

Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):


7.1.          ACCURACY OF REPRESENTATIONS.

All of the representations and warranties of Seller and Gish set forth in this
Agreement (considered collectively), and each of these representations and
warranties (considered individually), shall be true and correct in all material
respects (without regard to any materiality or knowledge qualifications set
forth in such representation or warranty) as of the Closing Date as if made on
the Closing Date, without giving effect to any supplement to the Disclosure
Schedule, and on the Closing Date Seller shall have delivered to Buyer an
officer’s certificate to such effect.


7.2.          SELLER’S PERFORMANCE.


(A)           ALL OF THE COVENANTS AND OBLIGATIONS THAT SELLER IS REQUIRED TO
PERFORM OR TO COMPLY WITH PURSUANT TO THIS AGREEMENT AT OR PRIOR TO THE CLOSING
(CONSIDERED COLLECTIVELY), AND EACH OF THESE COVENANTS AND OBLIGATIONS
(CONSIDERED INDIVIDUALLY), MUST HAVE BEEN DULY PERFORMED AND COMPLIED WITH IN
ALL MATERIAL RESPECTS (OTHER THAN ANY COVENANT OR OBLIGATION THAT IS QUALIFIED
AS TO MATERIALITY, WHICH MUST HAVE BEEN DULY PERFORMED AND COMPLIED WITH IN ALL
RESPECTS).

49


--------------------------------------------------------------------------------



(B)           EACH DOCUMENT REQUIRED TO BE DELIVERED PURSUANT TO SECTION 2.4
MUST HAVE BEEN DELIVERED, AND EACH OF THE OTHER COVENANTS AND OBLIGATIONS IN
SECTION 5 MUST HAVE BEEN PERFORMED AND COMPLIED WITH IN ALL MATERIAL RESPECTS
(OTHER THAN ANY COVENANT OR OBLIGATION THAT IS QUALIFIED AS TO MATERIALITY,
WHICH MUST HAVE BEEN DULY PERFORMED AND COMPLIED WITH IN ALL RESPECTS).


7.3.          CONSENTS.

Each of the Consents identified Part 3.2 of the Disclosure Schedule, and each
Consent identified in Schedule 4.2, must have been obtained and must be in full
force and effect.


7.4.          ADDITIONAL DOCUMENTS.

Each of the following documents must have been delivered to Buyer:


(A)           AN OPINION OF SEYFARTH SHAW  LLP, DATED THE CLOSING DATE, IN THE
FORM OF EXHIBIT 7.4(A); AND


(B)           SUCH OTHER DOCUMENTS AS BUYER MAY REASONABLY REQUEST FOR THE
PURPOSE OF (I)  EVIDENCING THE ACCURACY OF ANY OF SELLERS’ REPRESENTATIONS AND
WARRANTIES, (II) EVIDENCING THE PERFORMANCE BY SELLER OR GISH OF, OR THE
COMPLIANCE BY SELLER OR GISH WITH, ANY COVENANT OR OBLIGATION REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY SELLER OR GISH, (III) EVIDENCING THE SATISFACTION
OF ANY CONDITION REFERRED TO IN THIS SECTION 7, OR (IV) OTHERWISE FACILITATING
THE CONSUMMATION OR PERFORMANCE OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


7.5.          NO PROCEEDINGS.

Since the date of this Agreement, there must not have been commenced or
Threatened against Buyer or any of its Affiliates or Seller or Gish, any
Proceeding (a) involving any challenge to, or seeking damages or other relief in
connection with, this Agreement or the transactions contemplated hereby, or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with the performance of this Agreement or the transactions
contemplated hereby.


7.6.          NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS.

There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, the Shares or any stock of, or
any other voting, equity, or ownership interest in, Gish, or (b) is entitled to
all or any portion of the Purchase Price payable for the Shares.

50


--------------------------------------------------------------------------------



7.7.          NO PROHIBITION.

Neither the consummation nor the performance of this Agreement or any of the
transactions contemplated hereby will be prohibited or will directly or
indirectly (with or without notice or lapse of time), materially contravene, or
conflict with, or result in a material violation of, or cause Buyer or any of
its Affiliates to suffer any material adverse consequence under, (a) any
applicable Legal Requirement or Order, or (b) any Legal Requirement or Order
that has been published, introduced, or otherwise formally proposed by or before
any Governmental Body.


7.8.          CASH IN GISH AT CLOSING.


REGARDLESS OF ANY AMOUNT OF CASH THAT SELLER TRANSFERS OUT OF GISH ACCOUNTS AT
OR PRIOR TO CLOSING, SELLER SHALL LEAVE CASH IN THE AMOUNT OF US DOLLARS ONE
MILLION (USD 1,000,000) IN GISH ACCOUNTS AS OF THE CLOSE OF BUSINESS ON JUNE 29,
2007.


8.                                       CONDITIONS PRECEDENT TO SELLER’S
OBLIGATION TO CLOSE

Seller’s obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):


8.1.          ACCURACY OF REPRESENTATIONS.

All of the representations and warranties of Buyer set forth in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall be true and correct in all material respects
(without regard to any materiality or knowledge qualifications set forth in such
representation or warranty) as of the Closing Date as if made on the Closing
Date, without giving effect to any supplement to the Disclosure Schedule and on
the Closing Date Seller shall have delivered to Buyer an officer’s certificate
to such effect.


8.2.          BUYER’S PERFORMANCE.


(A)           ALL OF THE COVENANTS AND OBLIGATIONS THAT BUYER IS REQUIRED TO
PERFORM OR TO COMPLY WITH PURSUANT TO THIS AGREEMENT AT OR PRIOR TO THE CLOSING
(CONSIDERED COLLECTIVELY), AND EACH OF THESE COVENANTS AND OBLIGATIONS
(CONSIDERED INDIVIDUALLY), MUST HAVE BEEN PERFORMED AND COMPLIED WITH IN ALL
MATERIAL RESPECTS.


(B)           BUYER MUST HAVE DELIVERED EACH OF THE DOCUMENTS REQUIRED TO BE
DELIVERED BY BUYER PURSUANT TO SECTION 2.4 AND MUST HAVE MADE THE CASH PAYMENTS 
REQUIRED TO BE MADE PURSUANT TO SECTIONS 2.4(B)(I) AND 2.4(B)(II).

51


--------------------------------------------------------------------------------



8.3.          ADDITIONAL DOCUMENTS.

Buyer must have caused to be delivered to Seller such other documents as Seller
may reasonably request for the purpose of (i) evidencing the accuracy of any
representation or warranty of Buyer, (ii) evidencing the performance by Buyer
of, or the compliance by Buyer with, any covenant or obligation required to be
performed or complied with by Buyer, (iii) evidencing the satisfaction of any
condition referred to in this Section 8, or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.


8.4.          NO PROCEEDINGS.

Since the date of this Agreement, there must not have been commenced or
Threatened against Gish or Seller, or against any of their respective
Affiliates, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, this Agreement or any of the transactions
contemplated hereby, or (b) that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with this Agreement or any of the
transactions contemplated hereby.


9.                                       TERMINATION


9.1.          TERMINATION EVENTS.

This Agreement may, by notice given prior to or at the Closing, be terminated:


(A)           BY EITHER BUYER OR SELLER IF A MATERIAL BREACH OF ANY PROVISION OF
THIS AGREEMENT HAS BEEN COMMITTED BY THE OTHER PARTY AND SUCH BREACH HAS NOT
BEEN WAIVED;


(B)           (I) BY BUYER IF ANY OF THE CONDITIONS IN SECTION 7 HAS NOT BEEN
SATISFIED AS OF THE CLOSING DATE OR IF SATISFACTION OF SUCH A CONDITION IS OR
BECOMES IMPOSSIBLE (OTHER THAN THROUGH THE FAILURE OF BUYER TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT) AND BUYER HAS NOT WAIVED SUCH CONDITION ON OR
BEFORE THE CLOSING DATE; OR (II) BY SELLER, IF ANY OF THE CONDITIONS IN SECTION
8 HAVE NOT BEEN SATISFIED AS OF THE CLOSING DATE OR IF SATISFACTION OF SUCH A
CONDITION IS OR BECOMES IMPOSSIBLE (OTHER THAN THROUGH THE FAILURE OF SELLER OR
GISH TO COMPLY WITH THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT) AND
SELLER HAS NOT WAIVED SUCH CONDITION ON OR BEFORE THE CLOSING DATE;


(C)           BY MUTUAL WRITTEN CONSENT OF BUYER AND SELLER; OR


(D)           BY EITHER BUYER OR SELLER IF THE CLOSING HAS NOT OCCURRED (OTHER
THAN THROUGH THE FAILURE OF ANY PARTY SEEKING TO TERMINATE THIS AGREEMENT TO
COMPLY FULLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT) WITHIN 60 (SIXTY) DAYS
AFTER SIGNING AND DELIVERY BY THE PARTIES OF THIS AGREEMENT, OR SUCH LATER DATE
AS THE PARTIES MAY AGREE UPON.

52


--------------------------------------------------------------------------------



9.2.          EFFECT OF TERMINATION.

Each party’s right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies.  If this Agreement is
terminated pursuant to Section 9.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 12.1 and
12.3 will survive; provided, however, that if this Agreement is terminated by a
party because of the Breach of the Agreement by the other party or because one
or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s failure to comply
with its obligations under this Agreement, the terminating party’s right to
pursue all legal remedies will survive such termination unimpaired.


10.                                 INDEMNIFICATION; REMEDIES


10.1.        SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE.

All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Schedule, the supplements to the Disclosure Schedule, and any
other certificate or document delivered pursuant to this Agreement shall survive
the Closing.  The right to indemnification, payment of Damages or other remedy
based on such representations, warranties, covenants, and obligations will not
be affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.


10.2.        INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER.

Seller will indemnify and hold harmless Buyer and Gish, and their respective
Representatives and Affiliates (collectively, the “Indemnified Persons”) for,
and will pay to the Indemnified Persons the amount of, any loss, liability,
claim, damage (including incidental and consequential damages), expense
(including costs of investigation and defense and reasonable attorneys’ and
accountants’ fees) or diminution of value, whether or not involving a
third-party claim (collectively, “Damages”), arising, directly or indirectly,
from or in connection with:


(A)           ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SELLER OR
GISH IN THIS AGREEMENT, THE DISCLOSURE SCHEDULE, THE SUPPLEMENTS TO THE
DISCLOSURE SCHEDULE, OR ANY OTHER CERTIFICATE OR DOCUMENT DELIVERED BY SELLER OR
GISH PURSUANT TO THIS AGREEMENT;

53


--------------------------------------------------------------------------------



(B)           ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SELLER OR
GISH IN THIS AGREEMENT AS IF SUCH REPRESENTATION OR WARRANTY WERE MADE ON AND AS
OF THE CLOSING DATE WITHOUT GIVING EFFECT TO ANY SUPPLEMENT TO THE DISCLOSURE
SCHEDULE;


(C)           ANY BREACH BY SELLER OF ANY OF ITS COVENANTS OR OBLIGATIONS IN
THIS AGREEMENT;


(D)           ANY CLAIM BY ANY PERSON ARISING FROM ANY INCIDENT CONNECTED TO OR
DETAILED IN AN ADVERSE EVENT REPORT, A PRODUCT RECALL OR ANY SIMILAR EVENT
RELATING TO PRODUCTS SHIPPED OR ACTIONS TAKEN OR OMITTED PRIOR TO CLOSING;


(E)           ANY CLAIM IN CONNECTION WITH THE TRANSACTION BY ANY PERSON BASED
ON AN EMPLOYMENT AGREEMENT, WHETHER ORAL OR WRITTEN, OR ANY SIMILAR CONTRACT
BETWEEN GISH AND ANY OF ITS FORMER OR CURRENT EMPLOYEES;


(F)            ANY TAX LIABILITY OR ANY OTHER LIABILITY OF BUYER OR GISH IN
CONNECTION WITH ANY BONUS PAYMENTS THAT MAY BE MADE BY SELLER TO GISH EMPLOYEES
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT;


(G)           ANY CLAIM AGAINST GISH BY ANY OF THE PERSONS IDENTIFIED ON
EXHIBIT 10.2(G) TO THIS AGREEMENT;


(H)           [***];


(I)            [***]; AND


(J)            ANY CLAIM BY ANY PERSON FOR BROKERAGE OR FINDER’S FEES OR
COMMISSIONS OR SIMILAR PAYMENTS BASED UPON ANY AGREEMENT OR UNDERSTANDING
ALLEGED TO HAVE BEEN MADE BY ANY SUCH PERSON WITH SELLER OR GISH (OR ANY PERSON
ACTING ON ITS BEHALF) IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


10.3.        INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER.

Buyer will indemnify and hold harmless Seller, and will pay to Seller the amount
of any Damages arising, directly or indirectly, from or in connection with (a)
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate delivered by Buyer pursuant to this Agreement, (b) any Breach
by Buyer of any covenant or obligation of Buyer in this Agreement, or (c) any
claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on its behalf) in connection with
any of the transactions contemplated by this Agreement.

54


--------------------------------------------------------------------------------



10.4.        TIME LIMITATIONS.


(A)           IF THE CLOSING OCCURS, SELLER WILL HAVE NO LIABILITY (FOR
INDEMNIFICATION OR OTHERWISE) WITH RESPECT TO ANY REPRESENTATION OR WARRANTY
OTHER THAN THOSE IN SECTIONS 3.3, 3.10, AND 3.19 UNLESS WITHIN 12 (TWELVE)
MONTHS OF THE CLOSING DATE OR, WITH RESPECT TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 3.13(C), WITHIN 24 (TWENTY FOUR) MONTHS OF THE
CLOSING DATE, BUYER NOTIFIES SELLER IN WRITING OF A CLAIM SPECIFYING THE FACTUAL
BASIS OF THAT CLAIM IN REASONABLE DETAIL TO THE EXTENT THEN KNOWN BY BUYER; A
CLAIM WITH RESPECT TO SECTIONS 3.3, 3.10, 3.19, 10.2(H) OR 10.2(I) MAY BE MADE
AT ANY TIME WITHIN 60 (SIXTY) DAYS AFTER THE EXPIRY OF THE APPLICABLE STATUTE OF
LIMITATIONS.  IF THE CLOSING OCCURS, SELLER WILL HAVE NO LIABILITY WITH RESPECT
TO ANY BREACH OF ANY COVENANT OR OBLIGATION, UNLESS BUYER NOTIFIES SELLER IN
WRITING OF A CLAIM SPECIFYING THE FACTUAL BASIS OF THAT CLAIM IN REASONABLE
DETAIL TO THE EXTENT THEN KNOWN BY BUYER WITHIN 60 (SIXTY) DAYS AFTER THE EXPIRY
OF THE APPLICABLE STATUTE OF LIMITATIONS. IF THE CLOSING OCCURS, BUYER WILL HAVE
NO LIABILITY (FOR INDEMNIFICATION OR OTHERWISE) WITH RESPECT TO ANY
REPRESENTATION OR WARRANTY, UNLESS ON OR BEFORE THE FIRST ANNIVERSARY OF THE
CLOSING SELLER NOTIFIES BUYER IN WRITING OF A CLAIM SPECIFYING THE FACTUAL BASIS
OF THAT CLAIM IN REASONABLE DETAIL TO THE EXTENT THEN KNOWN BY SELLER. IF THE
CLOSING OCCURS, BUYER WILL HAVE NO LIABILITY WITH RESPECT TO ANY BREACH OF ANY
COVENANT OR OBLIGATION, UNLESS SELLER NOTIFIES BUYER IN WRITING OF A CLAIM
SPECIFYING THE FACTUAL BASIS OF THAT CLAIM IN REASONABLE DETAIL TO THE EXTENT
THEN KNOWN BY SELLER WITHIN 60 (SIXTY) DAYS AFTER THE EXPIRY OF THE APPLICABLE
STATUTE OF LIMITATIONS.


10.5.        LIMITATIONS ON AMOUNT—SELLER.


(A)           SUBJECT TO SECTION 11, SELLER WILL HAVE NO LIABILITY (FOR
INDEMNIFICATION OR OTHERWISE) WITH RESPECT TO THE MATTERS DESCRIBED IN CLAUSE
(A) AND CLAUSE (B) OF SECTION 10.2 UNTIL THE TOTAL OF ALL DAMAGES WITH RESPECT
TO SUCH MATTERS EXCEEDS US DOLLARS 200,000 (USD TWO HUNDRED THOUSAND), AT WHICH
TIME SELLER SHALL BE OBLIGATED TO INDEMNIFY BUYER FOR THE FULL AMOUNT OF SUCH
LOSSES, SUBJECT TO THE LIMITATIONS SET FORTH IN THIS SECTION 10.  HOWEVER, THIS
SECTION 10.5 WILL NOT APPLY TO SECTIONS 3.22(C)(II), ERROR! REFERENCE SOURCE NOT
FOUND. AND ERROR! REFERENCE SOURCE NOT FOUND. HEREOF, ANY BREACH OF ANY OF
SELLER’S REPRESENTATIONS AND WARRANTIES OF WHICH SELLER OR GISH HAD KNOWLEDGE AT
ANY TIME PRIOR TO THE DATE ON WHICH SUCH REPRESENTATION AND WARRANTY IS MADE OR
ANY BREACH BY SELLER OF ANY COVENANT OR OBLIGATION UNDER THIS AGREEMENT, AND
SELLER WILL BE LIABLE FOR ALL DAMAGES WITH RESPECT TO SUCH BREACHES.


(B)           SUBJECT TO SECTION 11, THE MAXIMUM AMOUNT OF DAMAGES (OTHER THAN
DAMAGES DUE TO FRAUD, INTENTIONAL MISREPRESENTATION, BREACH OF SECTION 3.3,
3.10, 3.13(C), 3.19, 3.22, ERROR! REFERENCE SOURCE NOT FOUND. OR ERROR!
REFERENCE SOURCE NOT FOUND. OR BREACH OF COVENANTS OR OBLIGATIONS) WITH RESPECT
TO WHICH SELLER SHALL BE OBLIGATED TO PAY INDEMNIFIED PERSONS UNDER THIS
AGREEMENT SHALL NOT EXCEED AN AMOUNT EQUAL TO THE ESCROW FUND.

55


--------------------------------------------------------------------------------



10.6.        LIMITATIONS ON AMOUNT-BUYER.


(A)           BUYER WILL HAVE NO LIABILITY (FOR INDEMNIFICATION OR OTHERWISE)
WITH RESPECT TO THE MATTERS DESCRIBED IN CLAUSE (A) OR (B) OF SECTION 10.3 UNTIL
THE TOTAL OF ALL DAMAGES WITH RESPECT TO SUCH MATTERS EXCEEDS US DOLLARS 200,000
(USD TWO HUNDRED THOUSAND), AT WHICH TIME BUYER SHALL BE OBLIGATED TO INDEMNIFY
SELLER FOR THE FULL AMOUNT OF SUCH LOSSES, SUBJECT TO THE LIMITATIONS SET FORTH
IN THIS SECTION 10.6.  HOWEVER, THIS SECTION 10.6 WILL NOT APPLY TO ANY BREACH
OF ANY OF BUYER’S REPRESENTATIONS AND WARRANTIES OF WHICH BUYER HAD KNOWLEDGE AT
ANY TIME PRIOR TO THE DATE ON WHICH SUCH REPRESENTATION AND WARRANTY IS MADE OR
ANY INTENTIONAL BREACH BY BUYER OF ANY COVENANT OR OBLIGATION, AND BUYER WILL BE
LIABLE FOR ALL DAMAGES WITH RESPECT TO SUCH BREACHES.


(B)           THE MAXIMUM AMOUNT OF DAMAGES WITH RESPECT TO WHICH BUYER SHALL BE
OBLIGATED TO PAY INDEMNIFIED PERSONS UNDER THIS AGREEMENT SHALL NOT EXCEED AN
AMOUNT EQUAL TO THE US DOLLARS 1,000,000 (USD ONE MILLION).


10.7.        CALCULATION OF INDEMNITY PAYMENTS.

Subject to Section 10.8 requiring treatment of indemnity payments as adjustments
to the Purchase Price, the amount of any Damages for which indemnification is
provided under this Section 10 shall be (a) increased to take account of any net
Tax cost actually incurred by the Buyer Indemnified Party arising from the
receipt or accrual of indemnity payments hereunder (grossed up for such
increase) and (b) reduced to take account of any net Tax benefit actually
realized by the Buyer Indemnified Party arising from the incurrence of payment
or accrual of any such indemnified amount.


10.8.        TAX TREATMENT OF INDEMNIFICATION.

For all Tax purposes, unless otherwise required by law, the parties hereto agree
to treat (and shall cause each of their respective Affiliates to treat) any
indemnity payment under this Agreement as an adjustment to the Purchase Price.


10.9.        PROCEDURE FOR INDEMNIFICATION-THIRD PARTY CLAIMS.


(A)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER SECTION 10.2
OR 10.3 OF NOTICE OF THE COMMENCEMENT OF ANY PROCEEDING AGAINST IT, SUCH
INDEMNIFIED PARTY WILL, IF A CLAIM IS TO BE MADE AGAINST AN INDEMNIFYING PARTY
UNDER SUCH SECTION, GIVE NOTICE TO THE INDEMNIFYING PARTY OF THE COMMENCEMENT OF
SUCH CLAIM, BUT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE
THE INDEMNIFYING PARTY OF ANY LIABILITY THAT IT MAY HAVE TO ANY INDEMNIFIED
PARTY, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY DEMONSTRATES THAT THE
DEFENSE OF SUCH ACTION IS PREJUDICED BY THE INDEMNIFYING PARTY’S FAILURE TO GIVE
SUCH NOTICE.

56


--------------------------------------------------------------------------------



(B)           IF ANY PROCEEDING REFERRED TO IN SECTION 10.9(A) IS BROUGHT
AGAINST AN INDEMNIFIED PARTY AND IT GIVES NOTICE TO THE INDEMNIFYING PARTY OF
THE COMMENCEMENT OF SUCH PROCEEDING, THE INDEMNIFYING PARTY WILL, UNLESS THE
CLAIM INVOLVES TAXES, BE ENTITLED TO PARTICIPATE IN SUCH PROCEEDING AND, TO THE
EXTENT THAT IT WISHES (UNLESS (I) THE INDEMNIFYING PARTY IS ALSO A PARTY TO SUCH
PROCEEDING AND THE INDEMNIFIED PARTY DETERMINES IN GOOD FAITH THAT JOINT
REPRESENTATION WOULD BE INAPPROPRIATE, OR (II) THE INDEMNIFYING PARTY FAILS TO
PROVIDE REASONABLE ASSURANCE TO THE INDEMNIFIED PARTY OF ITS FINANCIAL CAPACITY
TO DEFEND SUCH PROCEEDING AND PROVIDE INDEMNIFICATION WITH RESPECT TO SUCH
PROCEEDING), TO ASSUME THE DEFENSE OF SUCH PROCEEDING WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY AND, AFTER NOTICE FROM THE INDEMNIFYING
PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH
PROCEEDING, THE INDEMNIFYING PARTY WILL NOT, AS LONG AS IT DILIGENTLY CONDUCTS
SUCH DEFENSE, BE LIABLE TO THE INDEMNIFIED PARTY UNDER THIS SECTION 10 FOR ANY
FEES OF OTHER COUNSEL OR ANY OTHER EXPENSES WITH RESPECT TO THE DEFENSE OF SUCH
PROCEEDING, IN EACH CASE SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE OF SUCH PROCEEDING, OTHER THAN REASONABLE COSTS OF
INVESTIGATION.  IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF A PROCEEDING,
(I) IT WILL BE CONCLUSIVELY ESTABLISHED FOR PURPOSES OF THIS AGREEMENT THAT THE
CLAIMS MADE IN THAT PROCEEDING ARE WITHIN THE SCOPE OF AND SUBJECT TO
INDEMNIFICATION; (II) NO COMPROMISE OR SETTLEMENT OF SUCH CLAIMS MAY BE EFFECTED
BY THE INDEMNIFYING PARTY WITHOUT THE INDEMNIFIED PARTY’S CONSENT UNLESS (A)
THERE IS NO FINDING OR ADMISSION OF ANY VIOLATION OF LEGAL REQUIREMENTS OR ANY
VIOLATION OF THE RIGHTS OF ANY PERSON AND NO EFFECT ON ANY OTHER CLAIMS THAT MAY
BE MADE AGAINST THE INDEMNIFIED PARTY, AND (B) THE SOLE RELIEF PROVIDED IS
MONETARY DAMAGES THAT ARE PAID IN FULL BY THE INDEMNIFYING PARTY; AND (III) THE
INDEMNIFIED PARTY WILL HAVE NO LIABILITY WITH RESPECT TO ANY COMPROMISE OR
SETTLEMENT OF SUCH CLAIMS EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT.  IF NOTICE
IS GIVEN TO AN INDEMNIFYING PARTY OF THE COMMENCEMENT OF ANY PROCEEDING AND THE
INDEMNIFYING PARTY DOES NOT, WITHIN TEN (10) DAYS AFTER THE INDEMNIFIED PARTY’S
NOTICE IS RECEIVED BY THE INDEMNIFYING PARTY, GIVE NOTICE TO THE INDEMNIFIED
PARTY OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH PROCEEDING, THE INDEMNIFYING
PARTY WILL BE BOUND BY ANY DETERMINATION MADE IN SUCH PROCEEDING OR ANY
COMPROMISE OR SETTLEMENT EFFECTED BY THE INDEMNIFIED PARTY.


(C)           NOTWITHSTANDING THE FOREGOING, IF AN INDEMNIFIED PARTY DETERMINES
IN GOOD FAITH THAT THERE IS A REASONABLE PROBABILITY THAT A PROCEEDING MAY
ADVERSELY AFFECT IT OR ITS AFFILIATES OTHER THAN AS A RESULT OF MONETARY DAMAGES
FOR WHICH IT WOULD BE ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, THE
INDEMNIFIED PARTY MAY, BY NOTICE TO THE INDEMNIFYING PARTY, ASSUME THE EXCLUSIVE
RIGHT TO DEFEND, COMPROMISE, OR SETTLE SUCH PROCEEDING, BUT THE INDEMNIFYING
PARTY WILL NOT BE BOUND BY ANY DETERMINATION OF A PROCEEDING SO DEFENDED OR ANY
COMPROMISE OR SETTLEMENT EFFECTED WITHOUT ITS CONSENT (WHICH MAY NOT BE
UNREASONABLY WITHHELD).

57


--------------------------------------------------------------------------------



10.10.      PROCEDURE FOR INDEMNIFICATION-OTHER CLAIMS.

A CLAIM FOR INDEMNIFICATION FOR ANY MATTER NOT INVOLVING A THIRD-PARTY CLAIM MAY
BE ASSERTED BY NOTICE TO THE PARTY FROM WHOM INDEMNIFICATION IS SOUGHT.


10.11.      ARBITRATION.

Any dispute, controversy, or claim arising out of or relating to a failure to
reach agreement on a financial calculation as described in Section 2.4(b) shall
be settled by an arbitration proceeding conducted in accordance with this
Section 10.11; provided, however, that such arbitration proceedings shall be
binding on the parties and their principals, successors, assigns, subsidiaries
and affiliates only with respect to a dispute described in Section 2.4(b).  Such
arbitration proceeding shall be conducted before a panel of three (3)
arbitrators, one of whom shall be selected by Buyer, one of whom shall be
selected by Seller, and one of whom shall be selected by the first two (2)
arbitrators so selected.  The arbitration proceeding shall take place in New
York City, New York. Such arbitration shall be conducted in accordance with the
commercial arbitration procedures of the American Arbitration Association. The
Parties agree that a final judgment on the arbitration award respecting a
dispute described in Section 2.4(b) may be entered by any court having
jurisdiction thereof.  The cost of any arbitration under this section shall be
borne equally by the Seller and the Buyer.


11.                                 TAX MATTERS


11.1.        TAX INDEMNIFICATION.


(A)           SELLER SHALL INDEMNIFY GISH, ITS SUBSIDIARIES, BUYER AND ANY
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS AND AGENTS THEREOF
(EACH A “TAX INDEMNITEE”) AND HOLD THEM HARMLESS FROM AND AGAINST ANY LOSS,
CLAIM, LIABILITY, EXPENSE, OR OTHER DAMAGES INCURRED, ACCRUED OR SUFFERED AT ANY
TIME BY ANY TAX INDEMNITEE ARISING OUT OF OR ATTRIBUTABLE TO ANY AND ALL TAXES
(OR THE NONPAYMENT THEREOF) OF (I) GISH AND ITS SUBSIDIARIES FOR ALL TAXABLE
PERIODS ENDING ON OR BEFORE THE CLOSING DATE AND THE PORTION THROUGH THE END OF
THE CLOSING DATE FOR ANY TAXABLE PERIOD THAT INCLUDES (BUT DOES NOT END ON) THE
CLOSING DATE (EACH, A “PRE-CLOSING TAX PERIOD”), (II) ANY MEMBER OF AN
AFFILIATED, CONSOLIDATED, COMBINED OR UNITARY GROUP OF WHICH GISH OR ANY
SUBSIDIARY (OR ANY PREDECESSOR OF EITHER) IS OR WAS A MEMBER ON OR PRIOR TO THE
CLOSING DATE, INCLUDING PURSUANT TO TREASURY REGULATION SECTION 1.1502-6 OR ANY
ANALOGOUS OR SIMILAR STATE, LOCAL, OR FOREIGN LAW OR REGULATION, AND (III) OF
ANY PERSON (OTHER THAN GISH AND ITS SUBSIDIARIES) IMPOSED ON GISH OR ANY
SUBSIDIARY AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT OR PURSUANT TO ANY LAW,
RULE, OR REGULATION, WHICH TAXES RELATE TO AN EVENT OR TRANSACTION OCCURRING
BEFORE THE CLOSING.

58


--------------------------------------------------------------------------------



(B)           ANY RECOVERY TO WHICH A TAX INDEMNITEE IS ENTITLED UNDER THIS
SECTION 11.1 SHALL NOT BE LIMITED BY THE TIME LIMITATIONS SET FORTH IN
SECTION 10.4 OR ANY OF THE LIMITATIONS ON THE AMOUNT OF DAMAGES SET FORTH IN
SECTION 10.5, REGARDLESS OF WHETHER THE DAMAGES GIVING RISE TO THE CLAIM ARE
DAMAGES DESCRIBED IN SECTION 10.2.


11.2.        STRADDLE PERIOD.

In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the amount of any Taxes based on or measured
by income or receipts of Gish and its Subsidiaries for the Pre-Closing Tax
Period shall be determined based on an interim closing of the books as of the
close of business on the Closing Date (and for such purpose, the taxable period
of any partnership or other pass-through entity in which Gish or any Subsidiary
holds a beneficial interest shall be deemed to terminate at such time) and the
amount of other Taxes of Gish and its Subsidiaries for a Straddle Period that
relates to the Pre-Closing Tax Period shall be deemed to be the amount of such
Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the number of days in such Straddle Period.


11.3.        FILING OF TAX RETURNS THROUGH THE CLOSING DATE.

Seller shall include the income of Gish and its Subsidiaries (including any
deferred items under Reg. §1.1502-13 and any excess loss account under Reg.
§1.1502-19) required to be recognized under applicable Tax law as income on
Seller’s consolidated federal income Tax Returns for all periods through the
Closing Date and pay any federal income Taxes attributable to such income. For
all taxable periods ending on or before the Closing Date, Seller shall cause
Gish and its Subsidiaries to join in Seller’s consolidated federal income tax
return and, in jurisdictions requiring separate reporting from Seller, to file
separate company state and local income tax returns. All such Tax Returns shall
be prepared and filed in a manner consistent with prior practice, except as
otherwise required by applicable law. Buyer shall have the right to review and
comment on any such Tax Returns prepared by Seller as the same relate to Gish. 
Buyer shall cause Gish and its Subsidiaries to furnish information to Seller as
reasonably requested by Seller to allow Seller to satisfy its obligations under
this Section 11. Gish and its Subsidiaries and Buyer shall consult and cooperate
with Seller as to any elections to be made on returns of Gish and its
Subsidiaries for periods ending on or before the Closing Date. Buyer shall cause
Gish and its Subsidiaries to file income Tax Returns or shall include Gish and
its Subsidiaries in its combined or consolidated income Tax Returns, for all
periods other than periods ending on or before the Closing Date.

59


--------------------------------------------------------------------------------



11.4.        COOPERATION ON TAX MATTERS.


(A)           BUYER, GISH AND ITS SUBSIDIARIES, AND SELLER SHALL COOPERATE
FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTY, IN
CONNECTION WITH THE FILING OF TAX RETURNS PURSUANT TO THIS SECTION 11 AND ANY
AUDIT. SUCH COOPERATION SHALL INCLUDE PROVIDING POWERS OF ATTORNEY AND SIMILAR
AUTHORIZATIONS, THE RETENTION AND (UPON THE OTHER PARTY’S REQUEST) THE PROVISION
OF RECORDS AND INFORMATION THAT ARE REASONABLY RELEVANT TO ANY SUCH AUDIT AND
MAKING EMPLOYEES AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL
INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED HEREUNDER. GISH AND ITS
SUBSIDIARIES AND SELLER AGREES TO (A) RETAIN ALL BOOKS AND RECORDS WITH RESPECT
TO TAX MATTERS PERTINENT TO GISH AND ITS SUBSIDIARIES RELATING TO ANY TAXABLE
PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL THE EXPIRATION OF THE STATUTE OF
LIMITATIONS (AND, TO THE EXTENT NOTIFIED BY BUYER OR SELLER, ANY EXTENSIONS
THEREOF) OF THE RESPECTIVE TAXABLE PERIODS, AND TO ABIDE BY ALL RECORD RETENTION
AGREEMENTS ENTERED INTO WITH ANY TAXING AUTHORITY, AND (B) GIVE THE OTHER PARTY
REASONABLE WRITTEN NOTICE PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY
SUCH BOOKS AND RECORDS AND, IF THE OTHER PARTY SO REQUESTS, GISH AND ITS
SUBSIDIARIES OR SELLER, AS THE CASE MAY BE, SHALL ALLOW THE OTHER PARTY TO TAKE
POSSESSION OF SUCH BOOKS AND RECORDS.


(B)           BUYER AND SELLER FURTHER AGREE, UPON REQUEST, TO USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ANY CERTIFICATE OR OTHER DOCUMENT FROM ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON AS MAY BE NECESSARY TO MITIGATE,
REDUCE OR ELIMINATE ANY TAX THAT COULD BE IMPOSED (INCLUDING, BUT NOT LIMITED
TO, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY).


(C)           BUYER AND SELLER FURTHER AGREE, UPON REQUEST, TO PROVIDE THE OTHER
PARTY WITH ALL INFORMATION THAT EITHER PARTY MAY BE REQUIRED TO REPORT PURSUANT
TO SECTION 6043 OR SECTION 6043A OF THE CODE, OR TREASURY REGULATIONS
PROMULGATED THEREUNDER.


11.5.        TAX-SHARING AGREEMENTS.

All (if any) tax-sharing agreements or similar agreements with respect to or
involving Gish and its Subsidiaries shall be terminated as of the Closing Date
and, after the Closing Date, Gish and its Subsidiaries shall not be bound
thereby or have any liability thereunder.


11.6.        CERTAIN TAXES AND FEES.

All transfer, documentary, sales, use, stamp, registration and other such Taxes,
and all conveyance fees, recording charges and other fees and charges (including
any penalties and interest) incurred in connection with consummation of the
transactions contemplated by this Agreement shall be shared equally by Buyer and
Seller and Buyer and Seller will, at their joint and equal expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges.

60


--------------------------------------------------------------------------------



11.7.        AUDITS.

Seller shall give notice and allow Gish and its counsel to observe any Audit of
Seller’s consolidated federal income Tax Returns to the extent that such returns
relate to Gish and its Subsidiaries.  Seller shall not settle any such Audit in
a manner that could result in a liability or obligation to pay in excess of
US Dollars ten thousand (USD 10,000) on the part of Gish and/or its Subsidiaries
after the Closing Date without the prior written consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed.


11.8.        CARRYBACKS.

Seller shall immediately pay to Buyer any Tax refund (or reduction in Tax
liability) resulting from a carryback of a post-acquisition Tax attribute of any
of Gish and its Subsidiaries into the Seller consolidated Tax Return, when such
refund (or reduction) is actually realized by Seller’s group. At Buyer’s request
and expense, Seller will cooperate with Gish and its Subsidiaries in obtaining
such refund (or reduction), including through the filing of amended Tax Returns
or refund claims.


11.9.        CONTESTS.


(A)           AFTER THE CLOSING DATE, BUYER SHALL NOTIFY SELLER IN WRITING
WITHIN TEN (10) DAYS OF THE DATE A CLAIM IS MADE OR THREATENED IN WRITING BY ANY
TAXING AUTHORITY THAT, IF SUCCESSFUL, MAY REASONABLY BE EXPECTED TO RESULT IN AN
INDEMNITY PAYMENT BY SELLER UNDER SECTION 11.1 (A “TAX CLAIM”).  SUCH NOTICE
SHALL CONTAIN FACTUAL INFORMATION DESCRIBING IN REASONABLE DETAIL THE NATURE AND
BASIS OF SUCH CLAIM AND THE AMOUNT THEREOF, TO THE EXTENT KNOWN, AND SHALL
INCLUDE COPIES OF ANY NOTICE OR OTHER DOCUMENT RECEIVED FROM ANY TAXING
AUTHORITY IN RESPECT OF ANY SUCH ASSERTED TAX LIABILITY.  FAILURE BY BUYER TO
GIVE SUCH NOTICE TO THE SELLER SHALL NOT RELIEVE THE SELLER OF ANY LIABILITY
THAT IT MAY HAVE ON ACCOUNT OF ITS INDEMNIFICATION OBLIGATION UNDER THIS
SECTION 11, EXCEPT TO THE EXTENT THAT SELLER DEMONSTRATES THAT THE DEFENSE OF
SUCH CLAIM IS PREJUDICED BY BUYER’S FAILURE TO GIVE SUCH NOTICE.


(B)           SELLER WILL HAVE THE RIGHT, AT ITS OPTION, UPON TIMELY NOTICE TO
BUYER, TO ASSUME AT ITS OWN EXPENSE CONTROL OF ANY AUDIT OR OTHER DEFENSE OF ANY
TAX CLAIM (OTHER THAN A TAX CLAIM RELATING SOLELY TO TAXES OF GISH FOR A
STRADDLE PERIOD, WHICH AS DESCRIBED BELOW, THE PARTIES SHALL JOINTLY CONTROL)
WITH ITS OWN COUNSEL, PROVIDED THAT SELLER’S NOTICE ACKNOWLEDGES SELLER’S
INDEMNIFICATION LIABILITY FOR SUCH CLAIM.  SELLER’S RIGHT TO CONTROL A TAX CLAIM
WILL BE LIMITED TO ISSUES IN RESPECT OF WHICH AMOUNTS IN DISPUTE WOULD BE PAID
BY SELLER OR FOR WHICH SELLER WOULD BE LIABLE PURSUANT TO SECTION 11.1.  COSTS
OF DEFENDING OR CONTESTING SUCH TAX CLAIMS ARE TO BE BORNE BY SELLER UNLESS THE
TAX CLAIM RELATES TO A STRADDLE PERIOD, IN WHICH EVENT SUCH COSTS SHALL BE
FAIRLY APPORTIONED AS DESCRIBED BELOW.  BUYER AND GISH AT THEIR OWN EXPENSE EACH
SHALL COOPERATE WITH SELLER IN CONTESTING ANY TAX CLAIM, WHICH COOPERATION SHALL
INCLUDE THE RETENTION AND, UPON SELLER’S REQUEST, THE PROVISION OF RECORDS AND
INFORMATION THAT ARE

61


--------------------------------------------------------------------------------



REASONABLY RELEVANT TO SUCH TAX CLAIM AND MAKING EMPLOYEES AVAILABLE ON A
MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION OR EXPLANATION OF
ANY MATERIAL PROVIDED HEREUNDER.  NOTWITHSTANDING THE FOREGOING, SELLER SHALL
NEITHER CONSENT NOR AGREE TO THE SETTLEMENT OF ANY TAX CLAIM WITH RESPECT TO ANY
LIABILITY FOR TAXES IN EXCESS OF US DOLLARS TEN THOUSAND (USD 10,000) ON THE
PART OF GISH OR ANY AFFILIATED GROUP (AS DEFINED IN SECTION 1504(A) OF THE CODE)
OF WHICH GISH IS A MEMBER FOR ANY POST-CLOSING TAX PERIOD WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED. NEITHER SELLER, NOR ANY AFFILIATE OF SELLER, SHALL FILE
AN AMENDED TAX RETURN THAT MAY INCREASE THE LIABILITY FOR TAXES OF GISH FOR ANY
POST-CLOSING TAX PERIOD WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  FOR THE
AVOIDANCE OF DOUBT, UNLESS OTHERWISE AUTHORIZED BY SELLER IN WRITING, ONLY
SELLER IS AUTHORIZED TO FILE ANY TAX RETURN RESPECTING GISH AND ANY OF ITS
SUBSIDIARIES FOR ANY PRE-CLOSING TAX PERIOD, INCLUDING THE PORTION OF THE TAX
YEAR ENDING ON THE CLOSING DATE.  BUYER AND SELLER SHALL JOINTLY CONTROL ALL
PROCEEDINGS TAKEN IN CONNECTION WITH ANY TAX CLAIMS RELATING SOLELY TO A
STRADDLE PERIOD OF GISH AND EACH PARTY SHALL BEAR ITS OWN OUT-OF-POCKET COSTS
AND EXPENSES OF THE CONTEST AND ALL JOINT COSTS AND EXPENSES OF THE CONTEST
SHALL BE BORNE IN THE SAME RATIO AS THE APPLICABLE PROPOSED TAX WOULD BE
ALLOCATED.


12.                                 GENERAL PROVISIONS


12.1.        NON-COMPETITION/NON-SOLICITATION.


(A)           FOR A PERIOD OF FIVE YEARS AFTER THE CLOSING (THE “RESTRICTED
PERIOD”), THE SELLER SHALL NOT (AND SHALL CAUSE ITS AFFILIATES NOT TO) ENGAGE,
DIRECTLY OR INDIRECTLY, IN ANY BUSINESS THAT DEVELOPS, MANUFACTURES, PRODUCES,
MARKETS OR SUPPLIES PRODUCTS OR SERVICES, OR CONDUCTS OTHER COMMERCIAL
ACTIVITIES, OF THE KIND DEVELOPED, MANUFACTURED, PRODUCED, MARKETED, SUPPLIED OR
CONDUCTED BY GISH (OR ITS SUCCESSORS) PRIOR TO THE CLOSING OR DURING THE
RESTRICTED PERIOD (INCLUDING PRODUCTS, SERVICES AND ACTIVITIES THAT ARE ACTIVELY
BEING CONSIDERED BY SUCH ENTITIES) OR, WITHOUT PRIOR WRITTEN CONSENT OF THE
BUYER, DIRECTLY OR INDIRECTLY, OWN AN INTEREST IN, MANAGE, OPERATE, JOIN,
CONTROL, LEND MONEY OR RENDER FINANCIAL OR OTHER ASSISTANCE TO OR PARTICIPATE IN
OR BE CONNECTED WITH, AS AN OFFICER, EMPLOYEE, PARTNER, STOCKHOLDER, CONSULTANT
OR OTHERWISE, ANY PERSON ENGAGED IN DEVELOPING, MANUFACTURING, PRODUCING,
MARKETING OR SUPPLYING PRODUCTS OR SERVICES, OR ENGAGED IN OTHER ACTIVITIES, OF
THE KIND DEVELOPED, MANUFACTURED, PRODUCED, MARKETED, SUPPLIED OR CONDUCTED BY
BUYER, GISH OR THEIR RESPECTIVE SUCCESSORS (INCLUDING PRODUCTS AND SERVICES THAT
ARE ACTIVELY BEING CONSIDERED BY SUCH ENTITIES) PRIOR TO THE CLOSING OR DURING
THE RESTRICTED PERIOD; PROVIDED, HOWEVER, THAT FOR THE PURPOSES OF THIS
SECTION 12.1, (I) THE SALE BY SELLER OR ITS AFFILIATES TO ANY PERSON, INCLUDING
ANY PERSON ENGAGED IN COMPETITION WITH GISH, BUYER OR ANY AFFILIATE OF BUYER, OF
MATERIALS FOR ANY PURPOSE (EXCLUSIVE OF ANY MATERIAL CONTAINING ANY OF THE GBS
FAMILY OF HEPARIN AND/OR NON-HEPARIN COATINGS), AND (II) THE OWNERSHIP OF
SECURITIES HAVING NO MORE THAN ONE PERCENT OF THE OUTSTANDING VOTING POWER OF
ANY

62


--------------------------------------------------------------------------------



COMPETITOR WHICH ARE LISTED ON ANY NATIONAL SECURITIES EXCHANGE SHALL NOT BE
DEEMED TO BE IN VIOLATION OF THIS SECTION 12.1 AS LONG AS (WITH RESPECT TO THE
EXCEPTION STATED IN CLAUSE (II)), THE PERSON OWNING SUCH SECURITIES HAS NO OTHER
CONNECTION OR RELATIONSHIP WITH SUCH COMPETITOR.


(B)           AS A SEPARATE AND INDEPENDENT COVENANT, THE SELLER AGREES WITH THE
BUYER THAT, DURING THE RESTRICTED PERIOD, SELLER AND ITS AFFILIATES WILL NOT IN
ANY WAY, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF CONDUCTING OR ENGAGING IN
ANY BUSINESS THAT MANUFACTURES, PRODUCES OR SUPPLIES PRODUCTS OR SERVICES OF THE
KIND MANUFACTURED, PRODUCED OR SUPPLIED BY GISH (OR ITS RESPECTIVE SUCCESSORS)
PRIOR TO THE CLOSING OR DURING THE RESTRICTED PERIOD, CALL UPON, SOLICIT, ADVISE
OR OTHERWISE DO, OR ATTEMPT TO DO, BUSINESS WITH ANY CUSTOMERS OF GISH WITH WHOM
GISH HAD ANY DEALINGS DURING ANY PART OF A TWO YEAR PERIOD PRIOR TO CLOSING OR
DURING THE RESTRICTED PERIOD OR TAKE AWAY OR INTERFERE OR ATTEMPT TO INTERFERE
WITH ANY CUSTOM, TRADE, BUSINESS OR PATRONAGE OF GISH (OR ITS SUCCESSORS), OR
INTERFERE WITH OR ATTEMPT TO INTERFERE WITH THE OFFICERS, EMPLOYEES,
REPRESENTATIVES OR AGENTS OF EITHER BUYER OR GISH (OR THEIR RESPECTIVE
SUCCESSORS), OR INDUCE OR ATTEMPT TO INDUCE ANY OF THEM TO LEAVE THE EMPLOY OF
BUYER OR GISH OR VIOLATE THE TERMS OF THEIR CONTRACTS, OR ANY EMPLOYMENT
ARRANGEMENTS, WITH BUYER OR GISH; PROVIDED, HOWEVER, THAT THE FOREGOING WILL NOT
PROHIBIT A GENERAL SOLICITATION TO THE PUBLIC OF GENERAL ADVERTISING.


(C)           THE RESTRICTED PERIOD FOR SELLER AND ITS AFFILIATES SHALL BE
EXTENDED BY THE LENGTH OF ANY PERIOD DURING WHICH SUCH SELLER OR SUCH AFFILIATE
IS IN BREACH OF THE TERMS OF THIS SECTION 12.1.


(D)           IF, AT THE TIME OF ENFORCEMENT OF THIS SECTION 12.1, A COURT SHALL
HOLD THAT THE DURATION, SCOPE, AREA OR OTHER RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, EACH OF SELLER AND BUYER AGREE
THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH PROVISION SHOULD BE
ENFORCEABLE TO THE MAXIMUM EXTENT PERMISSIBLE UNDER APPLICABLE LAW.


(E)           IN THE EVENT OF A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS CONTAINED IN THIS SECTION 12.1, SELLER AGREES THAT BUYER SHALL BE
ENTITLED TO INJUNCTIVE OR OTHER EQUITABLE RELIEF IN A COURT OF APPROPRIATE
JURISDICTION TO REMEDY ANY SUCH BREACH OR THREATENED BREACH, AND SELLER
ACKNOWLEDGES THAT DAMAGES WOULD BE INADEQUATE AND INSUFFICIENT.  THE EXISTENCE
OF THIS RIGHT TO INJUNCTIVE AND OTHER EQUITABLE RELIEF SHALL NOT LIMIT ANY OTHER
RIGHTS OR REMEDIES THAT THE BUYER MAY HAVE AT LAW OR IN EQUITY INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO MONETARY, COMPENSATORY AND PUNITIVE DAMAGES.


(F)            SELLER ACKNOWLEDGES THAT THE COVENANT OF THE SELLERS SET FORTH IN
THIS SECTION 12.1 IS AN ESSENTIAL ELEMENT OF THIS AGREEMENT AND THAT, BUT FOR
THE AGREEMENT OF SELLER TO COMPLY WITH THE COVENANT, BUYER WOULD NOT HAVE
ENTERED INTO THIS AGREEMENT.  SELLER ACKNOWLEDGES THAT (I) THIS SECTION 12.1
CONSTITUTES AN INDEPENDENT COVENANT THAT SHALL NOT BE

63


--------------------------------------------------------------------------------



AFFECTED BY THE PERFORMANCE OR NONPERFORMANCE OF ANY OTHER PROVISION OF THIS
AGREEMENT BY BUYER.  SELLER HAS INDEPENDENTLY CONSULTED WITH ITS COUNSEL AND
AFTER SUCH CONSULTATION AGREES THAT THE COVENANTS SET FORTH IN THIS SECTION 12.1
ARE REASONABLE AND PROPER.


12.2.        EXPENSES.

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the transactions
contemplated by this Agreement, including all fees and expenses of agents,
representatives, counsel, and accountants.  In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by another
party.


12.3.        PUBLIC ANNOUNCEMENTS.

Any public announcement or similar publicity with respect to this Agreement will
be issued, if at all, at such time and in such manner as Buyer and Seller
jointly determine in advance; provided, however, that Seller may issue a press
release or make a public filing respecting the execution of this Agreement or
the Closing if it determines that such disclosure is necessary or prudent under
applicable Legal Requirements.  Except as set forth in this Section 12.4, prior
to the Closing each party shall keep this Agreement strictly confidential and
may not make any disclosure of this Agreement to any Person.  Seller and Buyer
will consult with each other concerning the means by which Gish’s employees,
customers, and suppliers and others having dealings with Gish will be informed
of this Agreement or the transactions contemplated hereby.


12.4.        CONFIDENTIALITY.

Between the date of this Agreement and the Closing Date, Buyer and Seller will
maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer, Seller and Gish to maintain in confidence, and
not use to the detriment of another party or Gish any written, oral, or other
information obtained in confidence from another party or Gish in connection with
this Agreement or transactions contemplated hereby, unless (a) such information
is already known to such party or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (b) the use of such information is necessary or appropriate in
making any filing or obtaining any consent or approval required for the
consummation of this Agreement, or (c) the furnishing or use of such information
is required in connection with legal proceedings.

If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy as much of such written information as the other
party may reasonably request.

64


--------------------------------------------------------------------------------



12.5.        NOTICES.

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):

If to Seller:

CardioTech International, Inc.

229 Andover Street

Wilmington, MA  01887

USA

Attention:  Michael Adams, Chief Executive Officer

Facsimile No.:  [***]

With a copy to:

Seyfarth Shaw LLP

Two Seaport Lane

Boston, MA 02210

USA

Attention:  David E. Dryer

Facsimile No.:  617 946 4801

65


--------------------------------------------------------------------------------


If to Buyer:

MEDOS Medizintechnik AG

Obere Steinfurt 8 - 10

D - 52222 Stolberg

Germany

Attention:  Joachim Pelz, Dr. med. Thomas Theisen

Facsimile No.:  [***]

With a copy to:

Dewey Ballantine LLP

Taunusanlage 1

D-60329 Frankfurt am Main

Germany

Attention: Dr. Benedikt von Schorlemer LLM

Facsimile No.:  +49 69 36393333


12.6.        JURISDICTION; SERVICE OF PROCESS

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought against any of the parties
in the courts of the State of New York or in the United States District Court
for the Southern District of New York, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein. 
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.


12.7.        FURTHER ASSURANCES.

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things,

66


--------------------------------------------------------------------------------


all as the other party may reasonably request for the purpose of carrying out
the intent of this Agreement and the documents referred to in this Agreement.


12.8.        WAIVER.

The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.  To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.


12.9.        ENTIRE AGREEMENT AND MODIFICATION.

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter, and constitutes a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter. 
This Agreement may not be amended except by a written agreement executed by the
party to be charged with the amendment.


12.10.      DISCLOSURE SCHEDULE.

In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Schedule (other than an exception
expressly set forth as such in the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.


12.11.      ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS.

Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties, which will not be unreasonably withheld,
except that Buyer may assign any of its rights under this Agreement to any
wholly owned Affiliate.  Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties.  Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any

67


--------------------------------------------------------------------------------


legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.  This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.


12.12.      SEVERABILITY.

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


12.13.      SECTION HEADINGS, CONSTRUCTION.

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement. 
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.


12.14.      TIME OF ESSENCE.

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.


12.15.      GOVERNING LAW.

This Agreement will be governed by the laws of the Sate of New York without
regard to conflicts of laws principles.


12.16.      COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

68


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

MEDOS MEDIZINTECHNIK AG

 

CARDIOTECH INTERNATIONAL,
INC.

 

 

 

By:

/s/ Joachim Pelz

 

 

By:

/s/ Michael F. Adams

 

      Joachim Pelz
      Chief Financial Officer

 

       Michael F. Adams
       President

 

 

GISH BIOMEDICAL, INC.

 

 

 

By:

/s/ Thomas Theisen

 

 

By:

/s/ Eric G. Walters

 

      Thomas Theisen

 

       Eric G. Walters

      Chief Sales Officer

 

       Secretary

 

69


--------------------------------------------------------------------------------


Exhibit 2.4(a)

License Agreement

(See Attached)

70


--------------------------------------------------------------------------------


Exhibit 2.4(b)

Wire Instructions

[***]

71


--------------------------------------------------------------------------------


Exhibit 2.7

Escrow Agreement

72


--------------------------------------------------------------------------------


[g182411ke13i001.gif]ESCROW AGREEMENT

THIS ESCROW AGREEMENT, dated as of June 30, 2007, is by and among CardioTech
International Inc., a Massachusetts corporation (“Seller”), MEDOS Medizintechnik
AG, a company organized under the laws of the Federal Republic of Germany
(“Buyer”), Citizens Bank of Massachusetts, a bank organized under the laws of
the Commonwealth of Massachusetts acting by an through its Institutional
Services Group with an office at 870 Westminster Street, Providence, Rhode
Island 02903, in its capacity as escrow agent only (the “Escrow Agent”).
Capitalized terms used herein without definition and defined in that certain
Stock Purchase Agreement by and among Seller, Gish Biomedical, Inc. (“Gish”) and
Buyer dated as of the date of this Agreement (the “Purchase Agreement”), shall
have the same respective meanings herein as therein, unless the context
otherwise requires.

BACKGROUND

A.            Buyer, Seller and Gish have entered into the Purchase Agreement
pursuant to which Buyer is purchasing 100% of the capital stock of Gish held
beneficially and of record by Seller. The Purchase Agreement provides for the
deposit of $1,000,000.00 into escrow to fund indemnification obligations of
Seller set forth in the Purchase Agreement. .

B.            Escrow Agent has agreed to accept, hold, and disburse the funds
deposited with it and the earnings thereon in accordance with the terms of this
Escrow Agreement.

C.            Pursuant to the Purchase Agreement, Seller and Buyer have each
appointed the Representatives (as defined below) to represent them for all
purposes in connection with the funds to be deposited with Escrow Agent, the
indemnification provisions of the Purchase Agreement and this Escrow Agreement.

D.            In order to establish the escrow of funds and to effect the
indemnification provisions of the Purchase Agreement, the parties hereto have
entered into this Escrow Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:

1.             Definitions.           The following terms shall have the
following meanings when used herein:

“Buyer Representative” shall mean Joachim Pelz or any other person designated in
a writing signed by Buyer and delivered to Escrow Agent and the Seller
Representative in accordance with the notice provisions of this Escrow
Agreement, to act as its representative under this Escrow Agreement

73


--------------------------------------------------------------------------------


“Claim” shall mean a claim for indemnification by Buyer pursuant to the Purchase
Agreement.

“Claim Notice” shall mean a written notification, signed by the Buyer
Representative, which shall specify the obligation, representation or agreement
in the Purchase Agreement with respect to which a Claim is being made, the facts
giving rise to and the alleged basis for such Claim, the Estimated Claim Amount
of such Claim, and the date of such Claim Notice.  Each Claim Notice also shall
include a certification by the Buyer Representative that the Claim is being made
pursuant to the Purchase Agreement and this Escrow Agreement.

“Claim Response” shall mean a written notification, signed by the Seller
Representative, which shall set forth whether or not Seller disputes any matter
with respect to a Claim Notice or the Claim described therein.

“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon.

“Escrow Period” shall mean the period commencing on the date hereof and ending
on the first anniversary of this Escrow Agreement.

“Estimated Claim Amount” shall mean the amount designated by the Buyer
Representative to be the amount of any Claim for which a Claim Notice has been
delivered.

“Joint Written Direction” shall mean a written direction executed by the
Representatives and directing Escrow Agent to disburse all or a portion of the
Escrow Funds or to take or refrain from taking an action pursuant to this Escrow
Agreement.

“Representatives” shall mean the Seller Representative and the Buyer
Representative.

“Seller Representative” shall mean Eric Walters, the Chief Financial Officer of
Seller, or any other person designated in a writing signed by Seller and
delivered to Escrow Agent and the Buyer Representative in accordance with the
notice provisions of this Escrow Agreement, to act as its representative under
this Escrow Agreement.

2.             Appointment of and Acceptance by Escrow Agent.  Buyer and Seller
hereby appoint Escrow Agent to serve as escrow agent hereunder.  Escrow Agent
hereby accepts such appointment and, upon receipt by wire transfer of the Escrow
Funds in accordance with Section 3 below, agrees to hold, invest and disburse
the Escrow Funds in accordance with this Escrow Agreement.

3.             Deposit of Escrow Funds.  Simultaneously with the execution and
delivery of this Escrow Agreement, Buyer will transfer and deposit $1,000,000
(such amount, and all income earned from investment of such amount, and
additions thereto, if any, the “Escrow Fund”) with the Escrow Agent in a
separate account in the name of “Gish Escrow” (the “Escrow Account”).

74


--------------------------------------------------------------------------------


The Escrow shall be invested, administered and distributed in accordance with
the terms set forth below.

4.             Investment of Funds.  Escrow Agent is herein directed and
instructed to initially invest and reinvest the Escrow Fund in any institutional
money market fund offered by Escrow Agent, including any institutional money
market fund managed by Escrow Agent or any of its affiliates.  All investment
earnings shall become part of the Escrow Fund and investment losses shall be
charged against the Escrow Fund.  Escrow Agent shall not be liable or
responsible for loss in the value of any investment made pursuant to this Escrow
Agreement, or for any loss, cost or penalty resulting from any sale or
liquidation of the Escrow Fund.

5.             Disbursements of Escrow Funds.

(a)           Joint Written Direction.  Escrow Agent shall disburse Escrow Funds
at any time and from time to time, upon receipt of, and in accordance with, a
Joint Written Direction.  Such Joint Written Direction shall contain wiring
instructions or an address to which a check shall be sent.

(b)           Expiration of Escrow Period.  Upon the expiration of the Escrow
Period, Escrow Agent shall:  (i) retain in the Escrow Account sufficient funds
to pay in full all Estimated Claim Amounts, if any, that have not been resolved
at such time by the delivery to Escrow Agent of a Joint Written Direction; and
(ii) distribute, as promptly as practicable, the balance of the Escrow Fund to
Seller.

If upon the expiration of the Escrow Period, Escrow Agent has retained any
Escrow Funds with respect to Estimated Claim Amounts pursuant to this Section 5,
then the Escrow Agent may, in its sole discretion, either (i) retain all such
remaining Escrow Funds, to be held and invested in accordance with the
provisions of this Escrow Agreement, until receipt by Escrow Agent of a Joint
Written Direction with respect to the disposition of such amounts, or (ii) pay
over all remaining Escrow Funds to a court of competent jurisdiction in the
manner described in Section  7 below.

6.             Indemnification Claims.  The Buyer Representative shall deliver
each Claim Notice to the Seller Representative and Escrow Agent, such delivery
to be in accordance with the notice provisions of this Escrow Agreement.

Upon receipt of any Claim Notice, Escrow Agent shall promptly make entries or
notations in the account records relating to the Escrow Fund, indicating that
funds in the amount of the Estimated Claim Amount are reserved to satisfy such
Claim, and identifying the date and number of such Claim Notice.

Within thirty (30) days of receipt by the Seller Representative of any Claim
Notice, the Seller Representative shall deliver a Claim Response to the Buyer
Representative and Escrow Agent, such delivery to be in accordance with the
notice provisions of this Escrow Agreement.  If the Seller Representative fails
to provide a Claim Response within 30 days of receipt of any Claim Notice, the
Escrow Agent shall disperse funds in accordance with the Claim Notice.  Escrow
Agent shall have no responsibility to determine whether any Claim Notice or
Claim

75


--------------------------------------------------------------------------------


Response has been received by Buyer or Seller, as applicable, or to provide any
Claim Notice or Claim Response to Buyer or Seller.

7.             Resignation of Escrow Agent.  The Escrow Agent in its sole
discretion may resign at any time and be discharged of its duties hereunder by
giving thirty (30) days prior written notice to the Seller and Buyer, and which
notice shall specify the date of such resignation.  In the event the Seller and
Buyer fail to appoint a successor escrow agent and notify the Escrow Agent in
writing of such appointment within such thirty (30) day period, the Escrow Agent
shall be deemed to be solely a custodian of the Escrow Account without further
duties hereunder, and shall be entitled to petition a court of competent
jurisdiction to appoint a successor escrow agent.  Upon the appointment of a
successor escrow agent by the parties hereunder or by such court, the Escrow
Agent’s duties and liabilities under this Escrow Agreement shall terminate.

8.             Tax Reporting  The parties agree that, for tax reporting
purposes, all interest or other income earned from the investment of the Escrow
Fund in any tax year shall to the extent such interest or other income is
distributed by the Escrow Agent to any person or entity pursuant to the terms of
this Agreement during such tax year, be allocated to such person or entity.

9.             Compensation of Escrow Agent.  In consideration of the services
provided by the Escrow Agent in the performance of its duties hereunder, Buyer
and Seller agree to reimburse the Escrow Agent for all costs and expenses
incurred by it with respect to this Escrow Agreement, including reasonable fees
of legal counsel and other consultants, and to further compensate the Escrow
Agent in accordance with the fee arrangement described in Exhibit A attached
hereto.  Buyer and Seller agree that the Escrow Agent shall have and the Buyer
and Seller hereby grant to the Escrow Agent, a first lien for the payment of
such costs and expenses upon the Escrow Fund in the Escrow Account.

10.           Limitation of Escrow Agent’s Duties.

(a)           Buyer and Seller acknowledge that the duties of the Escrow Agent
hereunder are solely ministerial in nature, and have been requested for their
convenience.  The Escrow Agent shall not be deemed to be the agent of either
Buyer or Seller, or to have any legal or beneficial interest in any of funds in
the Escrow Account.  The Buyer and Seller agree that the Escrow Agent is a party
to the Escrow Agreement only and has no duties or responsibilities in connection
with any agreements related hereto, and that the Escrow Agent shall not be
liable for any act or omission taken or suffered in good faith with respect to
this Escrow Agreement unless such act or omission is the result of the gross
negligence or willful misconduct of the Escrow Agent.

(b)           The Escrow Agent may consult with legal counsel and shall be fully
protected and incur no liability relative to any action or inaction taken in
good faith in accordance with the advice of such counsel.  The Escrow Agent
shall have no responsibility for determining the genuineness or validity of any
certificate, document, notice or other instrument or item presented to or
deposited with it, and shall be fully protected in acting in accordance with any
written

76


--------------------------------------------------------------------------------


instruction given to it by the Representatives in accordance with and pursuant
to the terms of this Escrow Agreement and reasonably believed by the Escrow
Agent to have been signed by such Representatives.

(c)           The Escrow Agent shall not be responsible for any losses relative
to the investment or liquidation of the Escrow Fund, provided such Escrow Fund
is invested and held in accordance with Section 2 hereof.  The Escrow Agent
further shall not be responsible for assuring that funds in the Escrow Account
are sufficient for the disbursements contemplated under Section 5 and Section 6
hereof.

(d)           The Escrow Agent shall not be required to institute legal
proceedings of any kind.  The Escrow Agent shall not be required to defend any
legal proceedings which may be instituted against it with respect to this
Agreement unless requested to do so in writing by Representatives, and unless
and until it is indemnified by the Buyer and Seller to the satisfaction of the
Escrow Agent, in its sole discretion, against the cost and expense of such
defense, including without limitation the reasonable fees and expenses of its
legal counsel.  If any conflicting demand shall be made upon the Escrow Agent,
it shall not be required to determine the same or take any action thereon and
may await settlement of the controversy by appropriate and nonappealable legal
proceedings.  Upon the commencement of any action against or otherwise involving
the Escrow Agent with respect to this Agreement, or upon advice of counsel under
paragraph (b) hereunder, the Escrow Agent shall be entitled to interplead the
matter of this escrow into a court of competent jurisdiction in the Commonwealth
of Massachusetts and, in such event, the Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under this Agreement. 
In any such action, the Escrow Agent shall be entitled to the indemnities
provided in Section 11 hereof.

11.           Indemnification of Escrow Agent.  Buyer and Seller hold harmless
and indemnify the Escrow Agent, its directors, officers, employees and agents
from and against all obligations, liabilities, claims, suits, judgments, losses,
damages, costs or expenses of any kind or nature, including without limitation
reasonable attorneys’ fees, which may be imposed on, incurred by, or asserted
against the Escrow Agent or the Escrow Agent’s duties hereunder.  The foregoing
indemnities shall survive the resignation of the Escrow Agent or the termination
of this Escrow Agreement.  The parties agree that the Escrow Agent shall have
and hereby grant the Escrow Agent a first lien for the payment of such expenses
upon the Escrow Assets in the Escrow Account.

12.           Notices.  All demands, notices and communications hereunder shall
be in writing and shall be given prepaid, by hand-delivery, courier service or
certified or registered United States mail, return receipt requested, and
addressed to the party for whom intended, at the following addresses:

77


--------------------------------------------------------------------------------


(a)           If to Seller:

CardioTech International, Inc.

229 Andover Street

Wilmington, MA  01887 USA

Attention:  Michael Adams, Chief Executive Officer

Facsimile No.:

With a copy to:

Seyfarth Shaw LLP

Two Seaport Lane

Boston, MA 02210 USA

Attention:  David E. Dryer

Facsimile No.:  617 946 4801

(b)           If to Buyer:

MEDOS Medizintechnik AG

Obere Steinfurt 8 - 10

D - 52222 Stolberg

Germany

Attention:  Joachim Pelz, Dr. med. Thomas Theisen

Facsimile No.:

78


--------------------------------------------------------------------------------


With a copy to:

Dewey Ballantine LLP

Taunusanlage 1

D-60329 Frankfurt am Main

Germany

Attention: Dr. Benedikt von Schorlemer LLM

Facsimile No.:  +49 69 36393333

(c)           If to Escrow Agent

Citizens Bank of Massachusetts

870 Westminster Street

Providence, Rhode Island  02903

Attn:  Institutional Services Group

Facsimile No:

13.           Governing Law and Severability.  This agreement shall be
construed, and the obligations, rights and remedies of the parties hereunder
shall be determined, in accordance with the laws of the Commonwealth of
Massachusetts. The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof, and the Agreement
shall be construed in all respects as if such invalid or unenforceable provision
was omitted.

14.           General Provisions.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.  This Agreement shall bind and inure to
the benefit of the parties hereto, and their respective successors and assigns,
and shall not be modified or amended except by a written instrument executed by
the parties hereto.

EXECUTED by the duly-authorized officers of the parties as of the date first
above written.

79


--------------------------------------------------------------------------------


 

BUYER:

 

SELLER:

MEDOS        MEDIZINTECHNIK        AG

 

CARDIOTECH INTERNATIONAL, INC..

 

 

 

By:

 

 

 

By:

 

 

 

CITIZENS BANK of Massachusetts,

as Escrow Agent

By:

 

 

 

Title:

 

 

 

80


--------------------------------------------------------------------------------


Exhibit 3.10(1)

Pages 60 - 63 of Form 1120 of Seller

(Intentionally omitted)

81


--------------------------------------------------------------------------------


Exhibit 7.4(a)

Opinion by Seyfarth Shaw LLP

(Intentionally omitted)

82


--------------------------------------------------------------------------------


Exhibit 10.2(g)

List of employees

[***]

83


--------------------------------------------------------------------------------


DISCLOSURE SCHEDULES

The information disclosed herein is arranged by separate sections corresponding
to the equivalent sections referenced in the Stock Purchase Agreement effective
as of June 30, 2007 by and among CardioTech International Inc. (the “Seller” or
“CardioTech”), Gish Biomedical, Inc. (“Gish”) and Medos Medizintechnik AG
(“Buyer”) (the “Agreement”).  Capitalized terms used herein without definition
shall, unless the context requires otherwise, have the respective meanings
ascribed to them in such Agreement.  Disclosure under one section shall be
deemed disclosure under each other section of the Agreement, as applicable,
where it is readily apparent on the face of the information disclosed that it
should be an exception to such section of the Agreement.  If a section is not
listed below, it is because additional disclosure under such section is not
required.  Where the terms of a contract or other disclosure item have been
summarized or described in this Disclosure Schedule, such summary or description
does not purport to be a complete statement of the material terms of such lease,
contract or other item.  Copies of all written contracts and other items listed
in this Disclosure Schedule have been provided to Buyer.  The disclosure of any
matter in the Disclosure Schedules shall not be construed as indicating that
such matter is material to the business, operation, financial condition,
prospects or capital structure of the Company or is necessarily required to be
disclosed in order for any representation or warranty in the Agreement to be
true and correct in any respect.  Headings in the Disclosure Schedules are for
convenience only and shall not affect in any way the meaning of the Disclosure
Schedules. References herein to “the Company” are deemed to refer to the
Company’s predecessor entity where the context requires.

84


--------------------------------------------------------------------------------


Part 3.2

Authority; No Conflict

[***]

85


--------------------------------------------------------------------------------


Part 3.5

Books and Records

[***]

86


--------------------------------------------------------------------------------


Part 3.6

Title to Properties; Encumbrances

[***]

87


--------------------------------------------------------------------------------


Part 3.7

Condition and Sufficiency of Assets

[***]

88


--------------------------------------------------------------------------------


Part 3.8

Accounts Receivable

[***]

89


--------------------------------------------------------------------------------


Part 3.9

Inventory

[***]

90


--------------------------------------------------------------------------------


Part 3.10

Taxes

[***]

91


--------------------------------------------------------------------------------


Part 3.11

No Material Adverse Change

[***]

92


--------------------------------------------------------------------------------


Part 3.12

Labor and Employment Matters

[***]

1


--------------------------------------------------------------------------------


Part 3.13

Compliance with Legal Requirements; Governmental Authorizations

[***]

2


--------------------------------------------------------------------------------


Part 3.14

Legal Proceedings; Orders

[***]

3


--------------------------------------------------------------------------------


Part 3.16

Absence of Certain Changes and Events

[***]

4


--------------------------------------------------------------------------------


Part. 3.17

Contracts; No Defaults

[***]

5


--------------------------------------------------------------------------------


Part 3.18

Insurance

[***]

6


--------------------------------------------------------------------------------


Part 3.19

Environmental Matters

[***]

7


--------------------------------------------------------------------------------


Part 3.20

Employees

[***]

8


--------------------------------------------------------------------------------


Part 3.22

Intellectual Property

[***]

9


--------------------------------------------------------------------------------